Exhibit 10.1

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

Among

ADDUS HEALTHCARE, INC., an Illinois corporation,

ADDUS HEALTHCARE (IDAHO), INC., a Delaware corporation,

ADDUS HEALTHCARE (INDIANA), INC., a Delaware corporation,

ADDUS HEALTHCARE (NEVADA), INC., a Delaware corporation,

ADDUS HEALTHCARE (NEW JERSEY), INC., a Delaware corporation,

ADDUS HEALTHCARE (NORTH CAROLINA), INC., a Delaware corporation,

BENEFITS ASSURANCE CO., INC., a Delaware corporation,

FORT SMITH HOME HEALTH AGENCY, INC., an Arkansas corporation,

LITTLE ROCK HOME HEALTH AGENCY, INC., an Arkansas corporation,

LOWELL HOME HEALTH AGENCY, INC., an Arkansas corporation,

PHC ACQUISITION CORPORATION, a California corporation,

PROFESSIONAL RELIABLE NURSING SERVICE, INC., a California corporation,

ADDUS HEALTHCARE (SOUTH CAROLINA), INC., a Delaware corporation,

ADDUS HEALTHCARE (DELAWARE), INC., a Delaware corporation,

CURA PARTNERS, LLC, a Tennessee limited liability company,

and any other Person that becomes a Borrower hereunder,

as Borrowers

ADDUS HOMECARE CORPORATION, a Delaware corporation,

as Guarantor

and

the other Credit Parties

Various Lenders

From Time to Time Party Hereto

and

FIFTH THIRD BANK,

an Ohio banking corporation,

as Agent and L/C Issuer

Dated as of August 11, 2014

 

 

FIFTH THIRD BANK,

as Lead Arranger and Sole Book Runner

 

 



--------------------------------------------------------------------------------

Table of Contents

 

 

         Page  

SECTION 1 DEFINITIONS; INTERPRETATION

     2   

Section 1.1

  Definitions      2   

Section 1.2

  Interpretation      34   

Section 1.3

  Change in Accounting Principles      35   

Section 1.4

  Outstanding Indebtedness      35   

SECTION 2 THE CREDIT FACILITIES

     36   

Section 2.1

  Term Loan      36   

Section 2.2

  Revolving Credit Commitments      36   

Section 2.3

  Letters of Credit      36   

Section 2.4

  Applicable Interest Rates      40   

Section 2.5

  Manner of Borrowing Loans and Designating Applicable Interest Rates; Funding
     41   

Section 2.6

  Minimum Borrowing Amounts; Maximum Eurodollar Loans      43   

Section 2.7

  Maturity of Loans      44   

Section 2.8

  Prepayments      44   

Section 2.9

  Place and Application of Payments      46   

Section 2.10

  Commitment Terminations      48   

Section 2.11

  Swing Loans      48   

Section 2.12

  Evidence of Indebtedness      49   

Section 2.13

  Fees      50   

Section 2.14

  Account Debit      51   

Section 2.15

  Collections; Controlled Disbursement Accounts      51   

SECTION 3 CONDITIONS PRECEDENT

     53   

Section 3.1

  All Credit Events      54   

Section 3.2

  Conditions to Amendment and Restatement      54   

SECTION 4 THE COLLATERAL, GUARANTIES

     57   

Section 4.1

  Collateral      57   

Section 4.2

  Liens on Real Property; Collateral Access Agreements      58   

Section 4.3

  Guaranties      59   

Section 4.4

  Further Assurances      59   

SECTION 5 REPRESENTATIONS AND WARRANTIES

     59   

Section 5.1

  Organization and Qualification      59   

Section 5.2

  Authority and Enforceability      60   

Section 5.3

  Financial Reports      60   

Section 5.4

  No Material Adverse Change      60   

Section 5.5

  Litigation and Other Controversies      61   

Section 5.6

  True and Complete Disclosure      61   

 

i



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

Section 5.7

  Use of Proceeds; Margin Stock      61   

Section 5.8

  Taxes      61   

Section 5.9

  ERISA      62   

Section 5.10

  Subsidiaries      63   

Section 5.11

  Compliance with Laws      63   

Section 5.12

  Environmental Matters      63   

Section 5.13

  Investment Company      63   

Section 5.14

  Intellectual Property      63   

Section 5.15

  Good Title      64   

Section 5.16

  Labor Relations      64   

Section 5.17

  Capitalization      64   

Section 5.18

  Other Agreements      64   

Section 5.19

  Governmental Authority and Licensing      64   

Section 5.20

  Approvals      64   

Section 5.21

  Affiliate Transactions      65   

Section 5.22

  Solvency      65   

Section 5.23

  No Broker Fees      65   

Section 5.24

  Foreign Assets Control Regulations and Anti-Money Laundering      65   

Section 5.25

  Cura Purchase Agreement      65   

Section 5.26

  Security Interest in Collateral      66   

Section 5.27

  Common Enterprise      66   

Section 5.28

  Compliance With Health Care Laws      66   

SECTION 6 COVENANTS

     68   

Section 6.1

  Information Covenants      68   

Section 6.2

  Inspections; Books and Records      72   

Section 6.3

  Maintenance of Property, Insurance, Environmental Matters, etc.      72   

Section 6.4

  Preservation of Existence      74   

Section 6.5

  Compliance with Laws      74   

Section 6.6

  ERISA      74   

Section 6.7

  Payment of Taxes and Other Obligations      74   

Section 6.8

  Transactions with Affiliates      74   

Section 6.9

  Sale and Leaseback Transactions      75   

Section 6.10

  Interest Rate Protection      75   

Section 6.11

  Indebtedness      75   

Section 6.12

  Liens      76   

Section 6.13

  Consolidation, Merger, Sale of Assets, etc.      78   

Section 6.14

  Advances, Investments, Acquisitions and Loans      79   

Section 6.15

  Restricted Payments      80   

Section 6.16

  Limitation on Restrictions      81   

Section 6.17

  Limitation on the Creation of Subsidiaries      81   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

Section 6.18

  Material Contracts; Other Agreements      81   

Section 6.19

  OFAC      82   

Section 6.20

  Name, Fiscal Year Accounting and Organizational Documents      82   

Section 6.21

  Deposit Accounts and Cash Management Services      82   

Section 6.22

  Financial Covenants      82   

Section 6.23

  Negative Pledge; Limitations      84   

Section 6.24

  Foreign Subsidiary Limitations      85   

Section 6.25

  [Reserved]      85   

Section 6.26

  Certain Current Liens      85   

Section 6.27

  Health Care Law Matters      86   

Section 6.28

  HIPAA      86   

SECTION 7 EVENTS OF DEFAULT AND REMEDIES

     86   

Section 7.1

  Events of Default      86   

Section 7.2

  Non-Bankruptcy Defaults      89   

Section 7.3

  Bankruptcy Defaults      90   

Section 7.4

  Collateral for Undrawn Letters of Credit      90   

Section 7.5

  Notice of Default      90   

Section 7.6

  Expenses      91   

SECTION 8 CHANGE IN CIRCUMSTANCES AND CONTINGENCIES

     91   

Section 8.1

  Funding Indemnity      91   

Section 8.2

  Illegality      92   

Section 8.3

  Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
     92   

Section 8.4

  Increased Costs      92   

Section 8.5

  Taxes      94   

Section 8.6

  Mitigation Obligations; Replacement of Lenders      98   

Section 8.7

  Defaulting Lenders      99   

Section 8.8

  Cash Collateral      101   

SECTION 9 THE AGENT

     102   

Section 9.1

  Appointment and Authority      102   

Section 9.2

  Rights as a Lender      102   

Section 9.3

  Exculpatory Provisions      103   

Section 9.4

  Reliance by Agent      104   

Section 9.5

  Delegation of Duties      104   

Section 9.6

  Resignation of Agent      104   

Section 9.7

  Non-Reliance on Agent and Other Lenders      105   

Section 9.8

  No Other Duties, etc.      105   

Section 9.9

  Agent May File Proofs of Claim      106   

Section 9.10

  Collateral and Guaranty Matters      106   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

Section 9.11

  Authorization to Enter into, and Enforcement of, the Collateral Documents     
107   

SECTION 10 MISCELLANEOUS

     107   

Section 10.1

  [Reserved]      107   

Section 10.2

  No Waiver; Cumulative Remedies      107   

Section 10.3

  Non-Business Days      108   

Section 10.4

  [Reserved]      108   

Section 10.5

  Survival of Representations      108   

Section 10.6

  Survival of Indemnities      108   

Section 10.7

  Sharing of Set-Off      108   

Section 10.8

  Notices      109   

Section 10.9

  Counterparts      110   

Section 10.10

  Successors and Assigns; Assignments and Participations      111   

Section 10.11

  Amendments      115   

Section 10.12

  Headings      116   

Section 10.13

  Costs and Expenses; Indemnification      116   

Section 10.14

  Set-off      118   

Section 10.15

  Entire Agreement      119   

Section 10.16

  Governing Law      119   

Section 10.17

  Severability of Provisions      119   

Section 10.18

  Excess Interest      119   

Section 10.19

  Construction      120   

Section 10.20

  Lender’s and L/C Issuer’s Obligations Several      120   

Section 10.21

  USA PATRIOT Act      120   

Section 10.22

  Submission to Jurisdiction; Waiver of Jury Trial      120   

Section 10.23

  Treatment of Certain Information; Confidentiality      121   

Section 10.24

  Subordination of Intercompany Indebtedness      122   

Section 10.25

  Certain Disclaimer      123   

Section 10.26

  Prior Agreements      123   

SECTION 11 GUARANTY

     124   

Section 11.1

  Guaranty      124   

Section 11.2

  Guaranty of Payment      124   

Section 11.3

  No Discharge or Diminishment of Guaranty      124   

Section 11.4

  Waiver of Defenses      125   

Section 11.5

  Rights of Subrogation      126   

Section 11.6

  Reinstatement; Stay of Acceleration      126   

Section 11.7

  Information      126   

Section 11.8

  Termination      126   

Section 11.9

  Severability      126   

Section 11.10

  Contribution      127   

 

iv



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

Section 11.11

  Liability Cumulative      127   

Section 11.12

  Eligible Contract Participant      127   

Section 11.13

  Keepwell      128   

SECTION 12 BORROWER REPRESENTATIVE

     128   

Section 12.1

  Appointment; Nature of Relationship      128   

Section 12.2

  Powers      128   

Section 12.3

  Notices      129   

Section 12.4

  Successor Borrower Representative      129   

Section 12.5

  Execution of Loan Documents      129   

Section 12.6

  Reporting      129   

 

Exhibit A    —    Notice of Payment Request Exhibit B    —    Notice of
Borrowing Exhibit C    —    Notice of Continuation/Conversion Exhibit D-1    —
   Reserved Exhibit D-2    —    Revolving Note Exhibit D-3    —    Swing Note
Exhibit E    —    Compliance Certificate Exhibit F    —    Assignment and
Assumption Exhibit G    —    Joinder Agreement

Exhibits H-1

through H-4

   —    Tax Certificates Exhibit I    —    Business Associate Agreement
Schedule 1    —    Commitments Schedule 2    —    Earnout Liabilities

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This Amended and Restated Credit and Guaranty Agreement is entered into as of
August 11, 2014, by and among, ADDUS HEALTHCARE, INC., an Illinois corporation
(“Addus Healthcare”), ADDUS HEALTHCARE (IDAHO), INC., a Delaware corporation
(“Addus Idaho”), ADDUS HEALTHCARE (INDIANA), INC., a Delaware corporation
(“Addus Indiana”), ADDUS HEALTHCARE (NEVADA), INC., a Delaware corporation
(“Addus Nevada”), ADDUS HEALTHCARE (NEW JERSEY), INC., a Delaware corporation
(“Addus New Jersey”), ADDUS HEALTHCARE (NORTH CAROLINA), INC., a Delaware
corporation (“Addus North Carolina”), BENEFITS ASSURANCE CO., INC., a Delaware
corporation (“Benefits Assurance”), FORT SMITH HOME HEALTH AGENCY, INC., an
Arkansas corporation (“Fort Smith”), LITTLE ROCK HOME HEALTH AGENCY, INC., an
Arkansas corporation (“Little Rock”), LOWELL HOME HEALTH AGENCY, INC., an
Arkansas corporation (“Lowell”), PHC ACQUISITION CORPORATION, a California
corporation (“PHC Acquisition”), PROFESSIONAL RELIABLE NURSING SERVICE, INC., a
California corporation (“Professional Reliable”), ADDUS HEALTHCARE (SOUTH
CAROLINA), INC., a Delaware corporation (“Addus South Carolina”), ADDUS
HEALTHCARE (DELAWARE), INC., a Delaware corporation (“Addus Delaware”), CURA
PARTNERS, LLC, a Tennessee limited liability company (“Cura”; Addus Healthcare,
Addus Idaho, Addus Indiana, Addus Nevada, Addus New Jersey, Addus North
Carolina, Benefits Assurance, Fort Smith, Little Rock, Lowell, PHC Acquisition,
Professional Reliable, Addus South Carolina, Addus Delaware, Cura and each other
Person that becomes a “Borrower” hereunder pursuant to a Joinder Agreement are
collectively referred to herein as the “Borrowers” and individually referred to
herein, each a “Borrower”), and ADDUS HOMECARE CORPORATION, a Delaware
corporation (“Holdings”), the other Credit Parties from time to time party
hereto, the various institutions from time to time party to this Agreement, as
Lenders, and FIFTH THIRD BANK, an Ohio banking corporation, as Agent and L/C
Issuer.

RECITALS

WHEREAS, certain Borrowers, Holdings, Agent and the Lenders entered into that
certain Loan and Security Agreement, dated as of November 2, 2009 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Original Loan
Agreement”), pursuant to which Lenders made available to such Borrowers certain
loans and other extensions of credit; and

WHEREAS, Addus Healthcare acquired all of the membership interests of Cura (the
“Cura Acquisition”), which acquisition was consummated on or about June 2, 2014
prior to the execution and delivery of this Agreement, all pursuant to the terms
of that certain Membership Interest Purchase Agreement, dated as of May 31,
2014, by and among Addus Healthcare, as purchaser, Stuart Brunson, David
Coppeans, Steven Elkins and Joseph Dean, as sellers (the “Sellers”), Stuart
Brunson, as the seller representative, and Cura (the “Cura Purchase Agreement”);
and



--------------------------------------------------------------------------------

WHEREAS, Borrowers, the other Credit Parties, Agent and Lenders desire to amend
and restate the Original Loan Agreement and certain other documents executed in
connection therewith, to provide for, among other things, (a) the joinder of
Cura as a “Borrower”, (b) an extension of the maturity date applicable to the
Revolving Loan Commitment to November 2, 2019 and (c) an amendment to the
Capital Expenditure limitations set forth in Section 6.22(d); and

WHEREAS, to secure Borrowers’ Obligations under the Loan Documents (as may be
amended and restated in connection herewith), the Credit Parties are reaffirming
their prior grant to Agent, for the benefit of Agent and Lenders, of a Lien on
substantially all of such Credit Parties’ real and/or personal property and, as
set forth in the Loan Documents, each of the Credit Parties (i) shall be
Borrowers or Guarantors, as applicable, hereunder jointly and severally liable
for all Loans and related Obligations, (ii) shall guaranty the Obligations of
each other Credit Party hereunder as set forth in Section 11 hereof, and
(iii) shall grant to Agent, for the benefit of the Lenders, a Lien on its
Collateral to secure such Obligations; and

WHEREAS, this Agreement shall become effective, and shall amend and restate the
Original Loan Agreement, upon the execution of this Agreement by Borrowers, the
other Credit Parties, Agent and the Lenders and upon the satisfaction of the
conditions contained in Section 3 hereof; and from and after such effective
time, (i) all references made to the Original Loan Agreement in the Loan
Documents or in any other instrument or document executed and/or delivered
pursuant thereto shall, without any further action, be deemed to refer to this
Agreement and (ii) the Original Loan Agreement shall be amended and restated in
its entirety hereby, provided, however, the obligations to repay the loans and
advances arising under the Original Loan Agreement shall continue in full force
and effect and the Liens securing payment thereof shall be continuing but shall
now be governed by the terms of this Agreement and the other Loan Documents; and

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to Borrowers by Agent and/or Lenders, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Credit Parties, the parties agree to amend and restate the
Original Loan Agreement as follows:

SECTION 1

DEFINITIONS; INTERPRETATION.

Section 1.1 Definitions. The following terms when used herein shall have the
following meanings:

“Account Debtor” means an account debtor as that term is defined the UCC.

“ACH” is defined in Section 2.15(a) hereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary).

 

2



--------------------------------------------------------------------------------

“Acquisition Diligence Deliveries” shall mean, with respect to any Target, a due
diligence package including the following materials, each in form and substance
reasonably satisfactory to Agent: (A) copies of the Target’s two most recent
annual income statements and balance sheets, together with the audit opinions
thereon, if any, of the Target’s independent accountants, together with
available interim financial statements, (B) if available, any asset or business
appraisals, (C) a general description of the business to be acquired, (D) a
general description of the competitive position of the business to be acquired
within its industry, (E) a summary of pending and known threatened litigation
adversely affecting the business or assets to be acquired, (F) a description of
the method of financing such Acquisition, including sources and uses, (G) a
listing of locations of all personal and real Property to be acquired, (H) a
description of any change in management of the Credit Parties and their
Subsidiaries, after giving effect to such Acquisition, (I) all material
agreements to be assumed or acquired, (J) if the Target owns or leases, or if
the assets to be acquired includes, any real property or if otherwise requested
by Agent, environmental reports and related information regarding any such
Property owned, leased or otherwise used (other than leased property used solely
as office space), (K) draft copies of all proposed Acquisition Documents and all
related transaction documents for such Acquisition, together with all schedules
thereto (followed by updated drafts as the same are generated and fully executed
copies thereof within five (5) Business Days after the closing of such
Acquisition), (L) a pro forma consolidated and consolidating balance sheet,
income statement and cash flow statement of the Credit Parties and their
Subsidiaries (the “Acquisition Pro Forma”), based on most recently available
financial statements, which shall be complete and shall fairly present in all
material respects the assets, liabilities, financial condition and results of
operations of the Credit Parties and their Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Acquisition, the funding of
all Loans and the incurrence or assumption of all other Indebtedness and
repayment of Indebtedness in connection therewith, and (M) a copy of all other
business and financial information reasonably requested by the Agent.

“Acquisition Documents” shall mean all agreements, instruments and documents
executed and/or delivered in connection with any Acquisition.

“Addus Delaware” shall have the meaning set forth in the preamble to this
Agreement.

“Addus FEA” shall mean Addus FEA, Inc., an Illinois corporation.

“Addus Healthcare” shall have the meaning set forth in the preamble to this
Agreement. For the avoidance of doubt, as of the Restatement Closing Date, Addus
Healthcare owns and controls one hundred percent (100%) of the outstanding
capital stock of Addus FEA, Addus Idaho, Addus Indiana, Addus Nevada, Addus New
Jersey, Addus North Carolina, Benefits Assurance, Fort Smith, Lowell, Little
Rock, PHC Acquisition, Professional Reliable, Addus Delaware and Addus South
Carolina.

“Addus Idaho” shall have the meaning set forth in the preamble to this
Agreement.

“Addus Indiana” shall have the meaning set forth in the preamble to this
Agreement.

“Addus Nevada” shall have the meaning set forth in the preamble to this
Agreement.

 

3



--------------------------------------------------------------------------------

“Addus New Jersey” shall have the meaning set forth in the preamble to this
Agreement.

“Addus North Carolina” shall have the meaning set forth in the preamble to this
Agreement.

“Addus South Carolina” shall have the meaning set forth in the preamble to this
Agreement.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (i) LIBOR, divided by (ii) one (1) minus the Reserve
Percentage.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to a specified Person, (a) another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified and (b) any
officer or director of such Person. Notwithstanding the foregoing, no portfolio
company of Sponsor or its Affiliates (other than the Credit Parties and their
Subsidiaries) shall be deemed an Affiliate of any Credit Party.

“Agent” means Fifth Third Bank, an Ohio banking corporation, in its capacity as
administrative agent for itself and the other Lenders and any successor pursuant
to Section 9.6 hereof.

“Agent Parties” is defined in Section 10.8(d)(ii) hereof.

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, as
the same may be amended, modified, restated or supplemented from time to time
pursuant to the terms hereof.

“Applicable Advance Multiple” means (i) from the Original Closing Date through
December 31, 2009, 2.75 to 1.0 and (ii) for each date of determination
thereafter, the maximum permitted Senior Leverage Ratio, expressed as the
quotient of such ratio, for the most recently specified test date set forth in
Section 6.22(a) as of or prior to such date of determination; provided that, in
no event shall the Applicable Advance Multiple exceed 3.25 to 1.0.

“Applicable Law” is defined in Section 10.08(g) hereof.

“Applicable Margin” means, (a) with respect to the Commitment Fees payable under
Section 2.13 hereof, 0.50%, (b) with respect to Reimbursement Obligations,
4.60%, (c) with respect to Base Rate Loans under the Revolving Credit, 1.60%,
(d) with respect to Eurodollar Loans and Daily Floating LIBOR Loans under the
Revolving Credit, 4.60%, and (e) with respect to the L/C Fees payable under
Section 2.13 hereof, 2.00%.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Lender’s Revolving Credit Commitment, provided that if the Revolving
Credit Commitments have terminated or expired, the Applicable Percentages shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

 

4



--------------------------------------------------------------------------------

“Application” is defined in Section 2.3(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Agent, in substantially the form
of Exhibit F attached hereto or any other form approved by the Agent.

“Authorized Representative” means those Persons shown on the list of officers or
other authorized individuals provided by the Credit Parties pursuant to
Section 3.2 hereof or on any update of any such list provided by the Credit
Parties to the Agent, or any further or different officers or authorized
individuals of the Credit Parties so named by any Authorized Representative of
the Credit Parties in a written notice to the Agent.

“Banking Services Obligations” means the liability of any Credit Party or any
Subsidiary owing to any of the Lenders, or any Affiliates of such Lenders,
arising out of (a) the execution or processing of electronic transfers of funds
by automatic clearing house (ACH) transfer, return items, overdrafts, interstate
depository network services, wire transfer or otherwise to or from the deposit
accounts of any Credit Party or any Subsidiary now or hereafter maintained with
any of the Lenders or their Affiliates, (b) the acceptance for deposit or the
honoring for payment of any check, draft or other item with respect to any such
deposit accounts, (c) credit card and purchasing card services provided to any
Credit Party by a Lender while such Person is a Lender hereunder, and (d) any
other deposit, disbursement, and cash management services afforded to any Credit
Party or any Subsidiary by any of such Lenders or their Affiliates.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 U.S.C. § 101
et seq., as in effect from time to time, and any successor statute thereto.

“Base Rate” means for any day the greatest of: (a) the rate of interest last
quoted by The Wall Street Journal (or such other national publication selected
by the Agent) from time to time as the “prime rate” as in effect on such day,
with any change in the Base Rate resulting from a change in said prime rate to
be effective as of the date of the relevant change in said prime rate (it being
acknowledged that such rate may not be the Agent’s best or lowest rate), (b) the
sum of (x) the Federal Funds Rate, plus (y) 1/2 of 1% and (c) the sum of (x) the
Adjusted LIBOR that would be applicable to a Eurodollar Loan with a 1 month
Interest Period advanced on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) plus (y) three percent (3.00%).

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a) hereof.

“Benefits Assurance” shall have the meaning set forth in the preamble to this
Agreement.

 

5



--------------------------------------------------------------------------------

“Borrower(s)” is defined in the introductory paragraph of this Agreement.

“Borrower Representative” is defined in Section 12.1 hereof.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the Lenders under a Credit according to their Percentages
of such Credit. A Borrowing is “advanced” on the day the Lenders advance funds
comprising such Borrowing to Borrower Representative, is “continued” on the date
a new Interest Period for the same type of Loans commences for such Borrowing,
and is “converted” when such Borrowing is changed from one type of Loan to the
other, all as requested by Borrower Representative pursuant to Section 2.5(a)
hereof. Borrowings of Swing Loans are made by the Agent in accordance with the
procedures set forth in Section 2.11 hereof.

“Borrowing Base” means, as of any date of calculation, (i) the product of
(a) EBITDA multiplied by (b) the Applicable Advance Multiple as of such date,
minus (ii) outstanding Senior Funded Debt (other than the sum of the outstanding
Revolving Loans, Swing Loans and L/C Obligations). For purposes of calculating
the Borrowing Base as of any date of calculation, EBITDA shall be calculated for
the twelve (12) month period ending on the date most recently ended for which
financial statements described in Section 6.1(a) of Holdings and its
Subsidiaries on a consolidated basis were delivered to Agent.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Ohio and Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, any day on which banks are dealing in
Dollar deposits in the interbank Eurodollar market in London, England.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP, but excluding expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored, or (b) with awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

“Capital Lease” means any lease of Property which in accordance with GAAP is
classified as a capital lease.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
(a) for the benefit of one or more of the L/C Issuers or Lenders, as collateral
for L/C Obligations or obligations of Lenders to fund participations in respect
of L/C Obligations, cash or deposit account balances or, if the Agent and each
applicable L/C Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Agent and each applicable L/C Issuer, or (b) for the benefit
of any Lender that has provided Banking Services Obligations.

“Cash Equivalents” shall mean, as to any Person: (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one (1) year of the date of issuance thereof; (b) investments in commercial
paper rated at least P-1 by Moody’s and at least A-1 by S&P maturing within
ninety (90) days from the date of issuance thereof; (c) investments in
certificates of deposit issued by any Lender or by any United States commercial
bank having capital and surplus of not less than $250,000,000 which have a
maturity of one (1) year or less; (d) investments in repurchase obligations with
a term of not more than seven (7) days for underlying securities of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (c) above, provided all such agreements
require physical delivery of the securities securing such repurchase agreement,
except those delivered through the Federal Reserve Book Entry System; and
(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above; and (f) other short-term liquid investments approved in writing by
the Agent.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq., and any future
amendments.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program,
including, without limitation, (i) all federal statutes (whether set forth in 38
U.S.C. §§ 1701 et seq. or elsewhere) affecting such program or, to the extent
applicable to TRICARE, and (ii) all rules, regulations (including 38 C.F.R.
§ 1701 et seq.), manuals, orders and administrative, reimbursement and other
guidelines of all Governmental Authorities promulgated in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, supplemented or otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the (a) acquisition, directly or indirectly, by any
Person or group (within the meaning of Section 13(d)(3) of the Exchange Act)
(other than the Sponsor or any other one or more funds created and Controlled
by, or under common Control with, Eos Partners, L.P.) of beneficial ownership of
more than 33% of the aggregate outstanding voting or economic power of the
Equity Interests of Holdings, or (b) the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of Holdings
cease to be occupied by Persons who either (a) were members of the board of
directors of Holdings on the Restatement Closing Date or (b) were nominated for
election by the board of directors of Holdings, a majority of whom were
directors on the Restatement Closing Date or whose election or nomination for
election was previously approved by a majority of such directors, or (c) the
failure of (i) Holdings to own and have voting control, directly or indirectly,
of one hundred percent (100%) of the issued and outstanding voting Equity
Interest of Addus Healthcare, or (ii) Addus Healthcare to own and have voting
control, directly or indirectly, of one hundred percent (100%) of the issued and
outstanding voting Equity Interest of any Subsidiary.

“Class” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swing Loans.

“CMS” shall mean the federal Centers for Medicare and Medicaid Services
(formerly the federal Health Care Financing Administration), and any successor
Governmental Authority.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Agent for the benefit of the
Lenders, or any security trustee therefor, by the Collateral Documents, but in
no event shall include any Excluded Assets or Excluded Vehicles.

“Collateral Access Agreement” is defined in the Security Agreement.

“Collateral Account” is defined in Section 7.4(b) hereof.

“Collateral Documents” means the Mortgages, the Security Agreement, the
Collateral Access Agreements, and all other mortgages, deeds of trust, security
agreements, pledge agreements, account control agreements, assignments,
financing statements and other documents as shall from time to time secure or
relate to the Obligations, the Rate Management Obligations, and the Banking
Services Obligations, or any part thereof.

 

8



--------------------------------------------------------------------------------

“Collection Account” means a collection, non-interest-bearing DDA depository
account maintained at Agent, including, without limitation, all Government
Receivables Lockbox Accounts.

“Collections” is defined in the Security Agreement.

“Commitment Fee” is defined in Section 2.13(a) of this Agreement.

“Commitments” means the Revolving Credit Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning set forth in Section 10.8(d)(ii).

“Compliance Certificate” is defined in Section 6.1(d) of this Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Control” means the possession, directly or indirectly, of the power to vote 10%
or more of the Equity Interests (on a fully diluted basis) having ordinary
voting power for the election of directors or managers or power, directly or
indirectly, to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” is defined in the Security Agreement.

“Controlled Disbursement Account” is defined in Section 2.15(a) hereof.

 

9



--------------------------------------------------------------------------------

“Credit” means any of the Revolving Credit.

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

“Credit Parties” means each Borrower and each Guarantor a party to this
Agreement.

“Credit Party Subordinated Debt” is defined in Section 10.24 hereof.

“Cura Acquisition” is defined in the Recitals to this Agreement.

“Cura Purchase Agreement” is defined in the Recitals to this Agreement.

“Cura Purchase Documents” means the Cura Purchase Agreement and all agreements,
instruments and documents executed or delivered in connection therewith.

“Current State Tax Liens” is defined in Section 6.27 hereof.

“Daily Floating LIBOR” means, for each day, the rate of interest rounded
upwards, if necessary, to the next 1/8 of 1% and adjusted for reserves Agent
determines are applicable to the relevant advances, fixed by the British
Bankers’ Association (or any successor) at 11:00 a.m., London time, relating to
quotations for one month London InterBank Offered Rates on U.S. Dollar deposits
as published on Bloomberg LP (or any successor), or, if no longer provided by
Bloomberg LP, such rate as shall be determined in good faith by the Agent from
such sources as it shall determine to be comparable to Bloomberg LP (or any
successor) as determined by Agent at approximately 10:00 a.m. Cincinnati, Ohio
time.

“Daily Floating LIBOR Loan” means a Loan bearing interest at a rate specified in
Section 2.4(c).

“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response actions, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 8.7(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower Representative in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Agent, any L/C Issuer, any Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Loans)
within two (2) Business Days of the date when due, (b) has notified the Borrower
Representative, the Agent or any L/C Issuer or any Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Agent or the Borrower Representative, to confirm in writing to the Agent
and the Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower Representative), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 8.7(b)) upon
delivery of written notice of such determination to the Borrower Representative,
each L/C Issuer, each Swing Line Lender and each Lender.

“Disclosure Statement” shall mean that certain disclosure statement executed and
delivered by the Credit Parties to the Agent as of the Restatement Closing Date
(as the same shall be modified and updated from time to time in accordance with
the terms of this Agreement).

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 6.13 hereof (other than clauses (f) and (h) thereof).

“Dollars” and “$” each means the lawful currency of the United States of
America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

11



--------------------------------------------------------------------------------

“Earlier Projections” is defined in Section 3.2(s) hereof.

“Earnout Liabilities” shall mean Indebtedness consisting of “earnouts” and
similar contingent payment obligations of any Credit Party (x) as of the
Restatement Closing Date, relating to the agreements set forth on Schedule 2
hereof and (y) after the Restatement Closing Date, issued in connection with any
Acquisitions permitted under this Agreement and subordinated in right of payment
to the Obligations in a manner satisfactory to Agent, in its sole discretion
exercised in a good faith and commercially reasonable manner.

“EBITDA” means, with reference to any period, without duplication, Net Income
for such period plus the sum of all amounts deducted in arriving at such Net
Income amount in respect of (a) Interest Expense for such period, (b) federal,
state, and local income taxes for such period, (c) [reserved], (d) depreciation
of fixed assets and amortization of intangible assets for such period,
(e) non-recurring fees, costs and expenses for such period incurred in
connection with entering into this Agreement, the other Loan Documents and the
transactions contemplated thereby on the Restatement Closing Date in an
aggregate amount not to exceed $325,000, (f) all other extraordinary or
non-recurring expenses and losses for such period in an amount reasonably
acceptable to Agent, (g) non-recurring due diligence costs and expenses for such
period incurred in connection with closed Acquisitions permitted under this
Agreement, (h) non-cash charges (or minus non-cash gains), including non-cash
equity based compensation expenses, for such period, (i) negative adjustments
(or minus positive adjustments) to contingent consideration recognized in
connection with Acquisitions permitted under this Agreement, and (j) stock-based
compensation expense recognized on the issuance of stock-based incentives issued
to directors and employees of the Credit Parties for such period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.10 (b)(iii)).

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority, issued pursuant to any Environmental Law, or (d) from
any actual or alleged damage, injury, threat or harm to health, environmental
safety, natural resources or the environment from any Hazardous Material.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

12



--------------------------------------------------------------------------------

“Equity Interests” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, including equity appreciation
rights, whether now outstanding or issued or acquired after the date of this
Agreement, including common shares, preferred shares, membership interests in a
limited liability company, limited or general partnership interests in a
partnership or any other equivalent of such ownership interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414 of the
Code.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations thereunder (excluding those for which notice to the
PBGC has been waived as of the date hereof) with respect to a Pension Plan;
(b) the failure to meet the Pension Funding Rules with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Code), the
failure to make by its due date any minimum required contribution or any
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make by its due date any required contribution to
a Multiemployer Plan; (c) the withdrawal of the Borrower or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan; (e) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (f) the institution by the PBGC of
proceedings to terminate a Pension Plan under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) notification that a Multiemployer Plan is in reorganization or is in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 of ERISA; or (h) the imposition of any material liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 7.1 hereof.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

13



--------------------------------------------------------------------------------

“Excess Availability” shall mean, as of any date of determination by Agent, the
Revolving Loan Availability in each case as of the close of business on such
date and assuming, for purposes of calculation, that all accounts payable (other
than those accounts payable which are being disputed in good faith as approved
by Agent for any amounts in excess of $25,000 in the aggregate) which remain
unpaid more than ninety (90) days after the due dates thereof as of the close of
business on such date are treated as additional Revolving Loans outstanding on
such date.

“Excess Interest” is defined in Section 10.18 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” is defined in Section 4.1.

“Excluded Assets” is defined in Section 4.1.

“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower Representative under Section 8.6(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 8.5,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 8.5(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Excluded Vehicles” is defined in Section 4.1.

“Facilities” means the Revolving Credit.

 

14



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in connection with the implementation of such Sections.

“Federal Funds Rate” means, for any day, the rate determined by the Agent to be
the average (rounded upward, if necessary, to the next higher 1/100 of 1%) of
the rates per annum quoted to the Agent at approximately 10:00 a.m. (Eastern
time) (or as soon thereafter as is practicable) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by two or more
Federal funds brokers selected by the Agent for sale to the Agent at face value
of Federal funds in the secondary market in an amount equal or comparable to the
principal amount owed to the Agent for which such rate is being determined.

“Fifth Third” means Fifth Third Bank, an Ohio banking corporation, in its
individual capacity and any successor thereof.

“Fixed Charge Coverage Ratio” means, as of the date of determination thereof,
the ratio of (a) EBITDA for such period minus (i) unfinanced Capital
Expenditures for such period (for the avoidance of doubt, exclusive of Capital
Expenditures financed with the proceeds of purchase money Indebtedness or
Capital Leases to the extent permitted pursuant to Section 6.22 hereof),
(ii) income taxes paid in cash for such period, and (iii) dividends paid in cash
and permitted for such period, all as determined for the Credit Parties and
their Subsidiaries on a consolidated basis (without duplication) in accordance
with GAAP, to (b) Fixed Charges, in each case, for the four fiscal quarters then
ended.

“Fixed Charges” means, with reference to any period, for the Credit Parties and
their Subsidiaries on a consolidated basis, without duplication, the sum of
(a) all scheduled or required (other than in connection with the Revolving
Loans) payments of principal actually made during such period with respect to
Indebtedness of the Credit Parties and their Subsidiaries, including, without
limitation, all Capitalized Lease Obligations, plus (b) any payment in
connection with a permanent Revolving Credit Commitment reduction, plus (c) the
cash portion of any Interest Expense for such period. Notwithstanding the
foregoing, in no event shall any of the following be deemed Fixed Charges:
(a) [reserved], (b) one-time payments pursuant to that certain Contingent
Payment Agreement dated September 19, 2006 by and among Addus Holding
corporation, Addus Acquisition Corporation, Addus Management Corporation, Addus
Healthcare, W. Andrew Wright and the contingent payment recipients (as defined
therein), and (c) payment of the Earnout Liabilities.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fort Smith” shall have the meaning set forth in the preamble to this Agreement.

 

15



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Loans made by such Swing Line Lender other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Account” is defined in Section 2.5(d) hereof.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Government Receivables” is defined in the Security Agreement.

“Government Receivables Lockbox” means a lockbox maintained at the Agent
receiving Government Receivables.

“Government Receivables Lockbox Account” is defined in the Security Agreement.

“Government Receivables Lockbox Account Agreement” is defined in the Security
Agreement.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).

“Guarantied Obligations” is defined in Section 11.1 hereof.

“Guarantors” means, collectively, each Person who now or hereafter guarantees
payment or performance of the whole or any part of the Obligations. Each
Borrower hereunder is a Guarantor of the Obligations of the other Borrowers
hereunder pursuant to Section 11 hereof. As of the Restatement Closing Date,
Holdings is the sole non-Borrower Guarantor.

“Guaranty” and “Guaranties” means Section 11 of this Agreement and each separate
guaranty, in form and substance satisfactory to the Agent, delivered by any
Guarantor.

 

16



--------------------------------------------------------------------------------

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
listed, identified, classified or regulated as “hazardous” or “toxic” or words
of like import pursuant to an Environmental Law, including without limitation,
asbestos, polychlorinated biphenyls and petroleum (including crude oil or any
fraction thereof).

“Health Care Laws” means (i) all federal and state fraud and abuse laws,
including, but not limited to, the Federal Anti-Kickback Statute (42 U.S.C.
§ 1320a-7(b)), the Stark Law (42 U.S.C. § 1395nn), the False Claims Act (31
U.S.C. § 3729 et seq.), Sections 1320a-7 and 1320a-7a of Title 42 of the United
States Code, and the regulations promulgated pursuant to such statutes;
(ii) HIPAA; (iii) Medicare and the Medicare Regulations; (iv) Medicaid and the
Medicaid Regulations; (v) TRICARE and the TRICARE regulations; (vi) CHAMPVA and
the CHAMPVA regulations; (vii) the Clinical Laboratory Improvement Amendments of
1999 (42 U.S.C. § 263a et seq.); (viii) quality, safety and accreditation
standards and requirements of all applicable federal and state laws or
regulatory bodies; (ix) licensure, registration and approval laws and
regulations; (x) all laws and regulations governing billing for health care
items and services; (xi) any and all other applicable health care laws,
regulations, manual provisions, policies and administrative guidance; and
(xii) each of (i) through (xi) as may be amended from time to time thereto.

“HHS” means the United States Department of Health and Human Services or any
successor.

“HIPAA” means the Administrative Simplification provisions of the Health
Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191), and
any successor statute thereto, and any and all rules and regulations promulgated
from time to time thereunder, as amended from time to time.

“Holdings” is defined in the introductory paragraph of this Agreement. For the
avoidance of doubt, Holdings owns and controls one hundred percent (100%) of the
outstanding Equity Interests of Addus Healthcare.

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, it being understood that the term “Indebtedness” shall not include
(i) trade payables or (ii) accrued expenses, in each case arising in the
ordinary course of business, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of a default are limited to
repossession or sale of such Property), (d) all indebtedness secured by a
purchase money mortgage or other Lien to secure all or part of the purchase
price of Property subject to such mortgage or Lien, (e) all obligations under
leases which shall have been or must be, in accordance with GAAP, recorded as
Capital Leases in respect of which such Person is liable as lessee, (f) any
liability in respect of bankers acceptances or letters of credit, (g) any
indebtedness, whether or not assumed, secured by Liens on Property acquired by
such Person at the time of acquisition thereof, (h) all obligations under any
so-called “synthetic lease” transaction entered into by such Person, (i) all
obligations under any so-called “asset

 

17



--------------------------------------------------------------------------------

securitization” transaction entered into by such Person, (j) earnouts, seller
notes and similar deferred purchase price payment obligations of such Person,
(k) all Contingent Obligations with respect to liabilities which otherwise
constitute “Indebtedness” and (l) all equity securities of such Person subject
to repurchase or redemption prior to the Maturity Date (other than at the sole
option of such Person).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.13(b).

“Information” is defined in Section 10.23 hereof.

“Information Certificate” means that certain Information Certificate of the
Credit Parties executed and delivered to the Agent on the Restatement Closing
Date.

“Insurer” shall mean any Person that, in the ordinary course of its business or
activities agrees to pay for healthcare goods and services received by
individuals, including a commercial insurance company, a nonprofit insurance
company (such as a Blue Cross/Blue Shield entity), an employer or union that
self-insures for employee or member health insurance and a health maintenance
organization.

“Intellectual Property” means (i) the names of the Credit Parties and all
fictional business names, trading names, registered and unregistered trademarks,
service marks, and applications thereof; (b) all patents, patent applications,
and inventions and discoveries that may be patentable; (c) all copyrights in
both published and unpublished works; and (d) all know-how, trade secrets,
confidential information, customer lists, software, technical information, data,
process technology, plans, drawings and blue prints, all of the foregoing being
owned, used, and/or licensed by Borrowers and the other Credit Parties (or any
one or more of them).

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including fees incurred with respect to letters of credit and imputed
interest charges with respect to Capitalized Lease Obligations and all
amortization of debt discount and expense) of the Credit Parties and their
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Loans is advanced, continued or created by conversion
and ending: in the case of a Eurodollar Loan, 1, 2 or 3 months thereafter;
provided, however, that:

(i) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

 

18



--------------------------------------------------------------------------------

(ii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

“Interim Balance Sheet” is defined in Section 5.3 hereof.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means an agreement pursuant to which a new Credit Party
becomes a party to this Agreement, substantially in form of Exhibit G.

“L/C Fee” is defined in Section 2.13(b) of this Agreement.

“L/C Issuer” means (a) Fifth Third in its capacity as issuer of Letters of
Credit hereunder and any successor L/C Issuer or (b) any additional issuer of
Letters of Credit hereunder as may be required by any beneficiary of such Letter
of Credit and is acceptable to Agent and any successor thereof.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit (including all automatic increases provided for in such
Letters of Credit, whether or not any such automatic increase has become
effective) and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $27,500,000, as reduced pursuant to the terms hereof.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority.

“Lenders” means the Persons listed on Schedule 1 and any other Person that shall
have become party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context requires otherwise, the term “Lenders” includes
the Swing Line Lenders. In addition to the foregoing, for the purpose of
identifying the Persons entitled to share in the Collateral and the Proceeds
thereof under, and in accordance with the provisions of, this Agreement and the
Collateral Documents, the term “Lender” shall include Affiliates of a Lender to
which any permitted Rate Management Obligations or Banking Services Obligations
is owed.

“Letter of Credit” is defined in Section 2.3(a) hereof.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the rates of interest per
annum (rounded upwards, if necessary, to the nearest 1/8th of 1%) and adjusted
for reserves if Agent is required to maintain reserves with respect to relevant
advances, fixed by the British Bankers’ Association (or any successor thereto

 

19



--------------------------------------------------------------------------------

or replacement thereof) at 11:00 a.m., London time, relating to quotations for
the applicable Interest Period, London InterBank Offered Rates on U.S. Dollar
deposits as published on the Reuters Screen, or, if no longer provided by on the
Reuters Screen, such rate as shall be determined in good faith by the Agent from
such sources as it shall determine to be comparable to the Reuters Screen (or
any successor) as determined by Agent at approximately 10:00 a.m. Cincinnati,
Ohio time on the first day of a LIBOR Interest Period and which has a maturity
corresponding to the maturity of the LIBOR Interest Period “LIBOR Rate.”
Notwithstanding anything to the contrary contained in any Loan Document, at any
time during which a Rate Management Agreement is in effect with respect to any
Eurodollar Loans hereunder, the foregoing provision that rounds to the next
1/8th of 1% shall be disregarded and no longer of any force and effect with
respect to such Eurodollar Loan subject to such Rate Management Agreement.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in Dollars for a period equal to such Interest Period, which
appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. (London, England
time) on the day two (2) Business Days before the commencement of such Interest
Period.

“Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance of any kind in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement.

“Little Rock” shall have the meaning set forth in the preamble to this
Agreement.

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan, Eurodollar Loan or Daily Floating LIBOR Loans as permitted hereunder,
each of which is a “type” of Loan hereunder.

“Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, the Rate Management Agreements, Banking
Services Obligations agreements, any Subordination Agreement, and each other
agreement, instrument or document to be delivered hereunder or thereunder or
otherwise in connection therewith.

“Lockboxes” means, collectively, any and all Government Receivables Lockboxes,
Non-Government Receivables Lockboxes, and Private Pay Receivables Lockboxes.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or financial condition
of the Credit Parties and their Subsidiaries taken as a whole, (b) a material
impairment of the ability of any Credit Party or any Subsidiary to perform its
obligations under any Loan Document or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability against any Credit
Party or any Subsidiary of any Loan Document or the rights and remedies of the
Agent and the Lenders thereunder or (ii) the perfection or priority of any Lien
granted under any Collateral Document.

“Material Contract” means, with respect to any Person, each contract or
agreement (a) to which such Person is a party involving aggregate consideration
payable to or by such Person of $250,000 or more in any year or (b) otherwise
material to the business, condition (financial or

 

20



--------------------------------------------------------------------------------

otherwise), operations, performance, properties or prospects of such Person or
(c) any other contract, agreement, permit or license, written or oral, of the
Borrower and its Subsidiaries as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means November 2, 2019.

“Maximum Liability” is defined in Section 11.9.

“Maximum Rate” is defined in Section 10.18 hereof.

“Medicaid” means, collectively, the certain program of medical assistance,
funded jointly by the federal government and states, for impoverished
individuals who are aged, blind and/or disabled, and for members of families
with dependent children, which program is more fully described in Title XIX of
the Social Security Act (42 U.S.C. §§ 1396 et seq.), and the Medicaid
Regulations.

“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid, (ii) all applicable provisions of all federal rules, regulations,
manuals and orders of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (i) above and all federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (i) above, (iii) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (i) and (ii) above and (iv) all applicable
provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the authorities
promulgated pursuant to or in connection with the statutes described in
clause (iii) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (iii) above,
in each case as may be amended, supplemented or otherwise modified from time to
time.

“Medicare” means, collectively, the certain federal program providing health
insurance for eligible elderly and other individuals, under which physicians,
hospitals, skilled nursing homes, home health care and other providers are
reimbursed for certain covered services they provide to the beneficiaries of
such program, which program is more fully described in Title XVIII of the Social
Security Act (42 U.S.C. §§ 1395 et seq.), and the Medicare Regulations.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting Medicare
and any successor statute(s), together with all applicable provisions of all
rules, regulations, manuals and orders and administrative, reimbursement and
other guidelines of all Governmental Authorities (including, without limitation,
HHS, CMS, the Office of the Inspector General for HHS, or any other Person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, in each case as
may be amended, supplemented or otherwise modified from time to time.

 

21



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and the L/C Issuers in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, collectively, any and all mortgages or deeds of trust (if
any) delivered to the Agent pursuant to Section 4.2 hereof, as the same may be
amended, modified, supplemented or restated from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) sale, use or other transactional Taxes paid or payable by such Person as a
direct result of such Disposition, (b) with respect to any Event of Loss of a
Person, cash and cash equivalent proceeds received by or for such Person’s
account (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness by a Person,
cash and cash equivalent proceeds received by or for such Person’s account, net
of reasonable legal, underwriting, and other fees and expenses incurred as a
direct result thereof.

“Net Income” means, with reference to any period, the net income (or net loss)
of the Credit Parties and their Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that, there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, any Credit Party or another Subsidiary, and (b) the net income (or net
loss) of any Person (other than a Subsidiary) in which any Credit Party or any
Subsidiary has an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid to any Credit Party or any
Subsidiary during such period, (c) gains and losses or charges relating to the
disposition of assets (other than the sale of inventory in the ordinary course
of business), (d) gains and losses or charges relating to discontinued
operations, (e) extraordinary gains and losses or charges, (f) the impact of any
purchase accounting treatment or changes in accounting principles, and (g) the
net income (or net loss) of any Subsidiary of any Borrower that is not a Credit
Party shall be adjusted to include only that percentage of net income (or net
loss) of such Subsidiary that corresponds to the percentage of ownership
interest in such Subsidiary that is pledged to Agent, for the benefit of itself
and the Lenders, pursuant to Section 4 of this Agreement.

 

22



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.11 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Government Receivables” means an Account that is not a Government
Receivable or a Private Pay Receivable.

“Non-Government Receivables Lockbox” means a lockbox maintained at the Agent
receiving Non-Government Receivables.

“Non-Paying Guarantor” is defined in Section 11.10.

“Notes” means and includes the Revolving Notes and the Swing Note.

“Notional Amount” is defined in Section 6.10 hereof.

“Obligations” means all obligations of any Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations (monetary (including post-petition interest, allowed or not) or
otherwise) of any Credit Party or any Subsidiary of any Credit Party arising
under or in relation to any Loan Document, all Rate Management Obligations
permitted hereunder, and all Banking Services Obligations, in each case whether
now existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.
Notwithstanding the foregoing, the term Obligations shall exclude any Excluded
Swap Obligation.

“Original Closing Date” means November 2, 2009.

“Original Loan Agreement” is defined in the Recitals to this Agreement.

“Original Post-Closing Agreement” is defined in Section 6.27 hereof.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

23



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.6).

“Outstanding Indebtedness” shall have the meaning set forth in Section 1.4 of
this Agreement.

“Outstanding Revolving Advances” shall have the meaning set forth in Section 1.4
of this Agreement.

“Outstanding Term Loan” shall have the meaning set forth in Section 1.4 of this
Agreement.

“Participant” has the meaning assigned to such term in clause (d) of
Section 10.10.

“Participant Register” has the meaning specified in clause (d) of Section 10.10.

“Participating Interest” is defined in Section 2.3(d) hereof.

“Participating Lender” is defined in Section 2.3(d) hereof.

“Participation Agreements” means all participation and provider agreements with
health maintenance organizations, insurance programs, Third Party Payors and
preferred provider organizations with respect to the business of the Credit
Parties.

“PATRIOT Act” is defined in Section 5.24(b) hereof.

“Paying Guarantor” is defined in Section 11.10 hereof.

“Payment in Full” means, as of any date of determination, that (a) the
Obligations and the Guarantied Obligations (in each case, other than contingent
indemnification obligations and reimbursement obligations in respect of which no
claim for payment has yet been asserted by the Person entitled thereto, and
Banking Services Obligations not then due and owing), as applicable, are fully
paid and satisfied, (b) all Letters of Credit have been cancelled and returned
to the applicable L/C Issuer or either (i) replaced by an irrevocable letter of
credit, on terms acceptable to the applicable L/C Issuer, issued by a financial
institution acceptable to the applicable L/C Issuer, or (ii) Cash
Collateralized, in each case, in an amount at least equal to 105% of the L/C
Obligations, as of such date and on terms satisfactory to the applicable L/C
Issuer, and (c) the Commitments and this Agreement are terminated.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

24



--------------------------------------------------------------------------------

“Pension Plan” means any Plan (including a Multiple Employer Plan but excluding
a Multiemployer Plan) that is maintained or is contributed to by the Borrower
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the Pension Funding Rules.

“Percentage” means for any Lender its Applicable Percentage; and where the term
“Percentage” is applied on an aggregate basis (including, without limitation,
Section 10.11(b) hereof), such aggregate percentage shall be calculated by
aggregating the separate components of the Applicable Percentage, and expressing
such components on a single percentage basis.

“Permitted Acquisition” shall mean an Acquisition by any Credit Party or any
Subsidiary in a transaction that satisfies each of the following requirements:

(i) the business acquired in connection with such Acquisition is (a) located in
the United States and (b) not engaged, directly or indirectly, in any line of
business other than the businesses in which Credit Parties are engaged on the
Restatement Closing Date and any business activities that are substantially
similar, related, or incidental thereto;

(ii) all transactions in connection with any such Acquisition shall be
consummated, in all material respects, in accordance with all Applicable Laws;

(iii) both before and after giving effect to such Acquisition, (a) all
representations and warranties contained herein and in the Loan Documents shall
be true and correct in all material respects (provided that if any
representation or warranty is by its terms qualified by concepts of materiality,
such representation and warranty shall be true and correct in all respects) at
and as if made as of the date of such Acquisition, except to the extent such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct in all respects as
of such earlier date, and (b) no Default or Event of Default exists, or would
result therefrom;

(iv) as soon as available, but not less than thirty (30) days prior to such
Acquisition, the Borrower Representative has provided Agent (a) notice of such
Acquisition and (b) the Acquisition Diligence Deliveries;

(v) there shall be no more than three (3) Acquisitions consummated by the Credit
Parties in each calendar year; provided that, the purchase price for any one
(1) such Acquisition shall not exceed $2,000,000.00 in the aggregate without
Agent’s prior written consent;

(vi) if such Acquisition is (A) an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of a Credit Party (other than Holdings) and, if
requested by Agent, in accordance with Section 4, a Borrower, in each case,
pursuant to the terms of this Agreement; (B) an acquisition of assets, the
Acquisition is structured so that a Credit Party (other than Holdings) shall
acquire such assets; or (C) an acquisition by merger involving any Credit Party
(other than Holdings), the acquisition is structured so that a Borrower is the
surviving entity;

 

25



--------------------------------------------------------------------------------

(vii) the Borrower Representative shall certify (and provide Agent with a pro
forma calculation in form and substance reasonably satisfactory to Agent), to
Agent and the Lenders that, after giving effect to the completion of such
Acquisition, on a pro forma basis the Credit Parties shall be in compliance with
the financial covenants set forth in Section 6.22;

(viii) Agent will be granted a first priority perfected Lien in all assets
acquired pursuant thereto or, as contemplated by Section 4, in the assets and
Equity Interests of the Target or any Subsidiary formed by any Credit Party
(other than Holdings) to hold the assets and Equity Interests of the Target, and
that, prior to consummation of the Permitted Acquisition, such Credit Party and
the Target or newly formed Subsidiary shall have executed such documents and
taken such actions (including without limitation, the delivery of (A) certified
copies of the resolutions of the board of directors (or comparable governing
board) of such Credit Party and the Target or newly formed Subsidiary of the
Target authorizing such Permitted Acquisition and the granting of Liens
described herein, (B) legal opinions, in form and content reasonably acceptable
to Agent, with respect to the transactions described herein (C) consents of any
Credit Party which is a party thereto, the Target or any such newly formed
Subsidiary to the collateral assignment to Agent, for its benefit and the
benefit of Lenders, of rights and indemnities under the related Acquisition
Documents (provided that the Credit Parties shall use commercially reasonable
efforts to obtain such consent from any counterparty to such Acquisition
Documents) and (D) evidence of insurance of the business to be acquired
consistent with the requirements of Section 6.3), as may be required by Agent in
connection therewith;

(ix) on or prior to the date of such Permitted Acquisition, Agent shall have
received, (a) copies of the Acquisition Documents, including, without
limitation, all opinions, certificates, lien search results and other documents
reasonably requested by Agent, (b) any amendments Agent may deem necessary to
this Agreement, including, without limitation, a Joinder Agreement and any
amendments to the financial covenants in Section 6.22, (c) amendments to the
Schedules of the Disclosure Statement, to the extent necessary to make the
representations and warranties in this Agreement true and correct after giving
effect to the consummation of such Permitted Acquisition, and (d) to the extent
Indebtedness is issued by a Credit Party in connection therewith, such
Indebtedness shall be unsecured and Agent shall have received a Subordination
Agreement (or subordination terms) from the holder of any seller promissory note
or similar contingent purchase price payment obligation or Earnout Liabilities
comprising such Indebtedness providing for the subordination in right of payment
of such Indebtedness to the Liabilities, in form and substance satisfactory to
Agent in its sole discretion exercised in a good faith and commercially
reasonable manner; and

(x) a certificate, in form, scope and substance reasonably acceptable to the
Agent of a Responsible Officer of the Borrower Representative confirming
satisfaction of each of the foregoing conditions precedent shall have been
delivered to Agent prior to such Acquisition.

 

26



--------------------------------------------------------------------------------

“Permitted Contingent Obligations” shall mean (i) unsecured Rate Management
Agreements entered into in the ordinary course of business for bona fide hedging
purposes and not for speculation; (ii) Contingent Obligations arising under
indemnity agreements to insurers incurred in the ordinary course of business to
cause such insurers to issue insurance policies required or permitted by this
Agreement; (iii) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 6.13; and (iv) Contingent Obligations
arising in the ordinary course of business in respect of lease arrangements.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured lender)
credit judgment.

“Permitted Dissolutions” means the liquidation or dissolution of any of Addus
FEA, Fort Smith, Little Rock and/or Lowell, so long as any and all of such
Person’s remaining assets and business (if any) are transferred to an existing
Borrower.

“Permitted Lien” is defined in Section 6.12 hereof.

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness,
any extensions, renewals or refinancing of any such Indebtedness (as used in the
definition, the refinancing Indebtedness); provided, that (a) the principal
amount of such Indebtedness is not increased at the time of extension, renewal
or refinancing except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder; (b) the refinancing Indebtedness is on the whole and in
all material respects on terms no less favorable (as adjusted for current market
conditions) to the Credit Parties than such Indebtedness; (c) the weighted
average life to maturity of the refinancing Indebtedness is greater than the
weighted average life to maturity of such Indebtedness; (d) if such Indebtedness
is (i) Subordinated Debt, the refinancing Indebtedness is subordinated to the
Obligations to the same extent that such Indebtedness is subordinated to the
Obligations; or (ii) unsecured, such refinancing Indebtedness shall be
unsecured; and (e) the refinancing Indebtedness is incurred by the same Person
or Persons (or their successor(s)) that initially incurred (including, without
limitation, by Guaranty) such Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PHC Acquisition” shall have the meaning set forth in the preamble to this
Agreement.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that either (a) is maintained by Borrower or any ERISA Affiliate or (b) to which
Borrower or an ERISA Affiliate is then making or accruing an obligation to make
contributions or has within the preceding five (5) plan years made
contributions.

“Platform” is defined in Section 10.8(d)(i) hereof.

“Private Pay Receivables” means an Account with respect to which the Account
Debtor is a natural person.

 

27



--------------------------------------------------------------------------------

“Private Pay Receivables Lockbox” means a lockbox maintained at the Agent
receiving Private Pay Receivables.

“Pro Forma Opening Statements” is defined in Section 3.2(s) hereof.

“Professional Reliable” shall have the meaning set forth in the preamble to this
Agreement.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell, support or other
agreement as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between the Credit Parties (or any one or
more of them) and Agent, any Lender, or any Affiliate of Agent or any Lender,
and any schedules, confirmations and documents and other confirming evidence
between the parties confirming transactions thereunder, all whether now existing
or hereafter arising, and in each case as amended, modified or supplemented from
time to time.

“Rate Management Obligations” means any and all obligations of any Borrower to
Agent, any Lender, or any Affiliate of Agent or any Lender, whether absolute,
contingent or otherwise and howsoever and whensoever (whether now or hereafter)
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.

“Recipient” means (a) the Agent, (b) any Lender and (c) any L/C Issuer, as
applicable.

“Register” is defined in Section 10.10(c) hereof.

 

28



--------------------------------------------------------------------------------

“Reimbursement Obligation” is defined in Section 2.3(c) hereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.

“Release Requirement” is defined in Section 6.27 hereof.

“Remittances” means all checks, drafts, money orders, electronic funds
transfers, and other items and all cash and other remittances of every kind due
any Borrower on its Accounts or other Collateral.

“Removal Effective Date” is defined in Section 9.6(b) hereof.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, however, (a) if there are two (2) Lenders, Required Lenders shall mean
both Lenders, and (b) Lenders that are Affiliates of one another shall be
considered as one Lender. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the
Eurodollar Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.

“Resignation Effective Date” is defined in Section 9.6(a) hereof.

“Responsible Officer” means each of the chief executive officer, the president,
the treasurer, the comptroller, the chief financial officer and the principal
accounting officer of a Credit Party or Borrower Representative, as applicable,
or any other officer or individual having substantially the same authority and
responsibility.

“Restatement Closing Date” means the date of this Agreement or such later
Business Day upon which each condition described in Section 3.2 shall be
satisfied or waived in a manner acceptable to the Agent in its discretion.

 

29



--------------------------------------------------------------------------------

“Restatement Post-Closing Agreement” means that certain Post-Closing Agreement
between the Credit Parties and Agent dated as of the Restatement Closing Date.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of capital stock
or other Equity Interest of any Credit Party or any of its Subsidiaries, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares (or equivalent) of any class of capital stock or other Equity Interest of
any Credit Party or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock or other Equity Interest of any Credit Party or any of its Subsidiaries,
now or hereafter outstanding, (d) any payment or prepayment of principal of,
premium, if any, or interest on, redemption, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt (if any)
of any Credit Party or any of its Subsidiaries, (e) any payment from any Credit
Party to Holdings not expressly permitted by Section 6.15, and (f) the payment
by any Credit Party or any of its Subsidiaries of any management, advisory or
consulting fee to any Person or the payment of any extraordinary salary, bonus
or other form of compensation to any Person who is directly or indirectly a
significant partner, shareholder, owner or executive officer of any such Person,
including, without limitation, pursuant to any management fee agreements.

“Revolving Credit” means the credit facility for making Revolving Loans, and
Swing Loans and issuing Letters of Credit described in Sections 2.2, 2.3 and
2.11 hereof.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of Borrowers hereunder in an aggregate principal
or face amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced, increased or otherwise modified at any time
or from time to time pursuant to the terms hereof. Borrowers and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate $55,000,000 on the Restatement Closing Date.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in L/C Obligations and Swing Loans at such
time.

“Revolving Credit Termination Date” means the Maturity Date or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.10, 7.2 or 7.3 hereof.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Credit Commitment or, if the Revolving Credit Commitments have
terminated or expired, a Lender with Revolving Credit Exposure.

 

30



--------------------------------------------------------------------------------

“Revolving Loan” is defined in Section 2.2 hereof and, as so defined, includes a
Base Rate Loan, a Eurodollar Loan or a Daily Floating LIBOR Loan, each of which
is a “type” of Revolving Loan hereunder.

“Revolving Loan Availability” means, as at any time, an amount, in Dollars,
equal to:

(i) an amount equal to the lesser of: (a) the then existing Borrowing Base as
determined based upon the most recent Compliance Certificate and (b) the then
effective total Revolving Credit Commitment;

less (ii) the aggregate outstanding principal amount of all Revolving Loans and
Swing Loans and all due but unpaid interest on the Loans, and all due but unpaid
fees, commissions, expenses and other charges posted to any Borrower’s loan
account with the Agent; and

less (iii) the then existing L/C Obligations.

“Revolving Loan Limit” “means, at any time, the lesser of (i) the Revolving
Credit Commitments minus the amount of Swing Loan outstandings minus all L/C
Outstandings, and (ii) the Borrowing Base minus the amount of Swing Loan
outstandings minus all L/C Outstandings.

“Revolving Note” is defined in Section 2.12(d) hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Second Amendment” shall mean that certain Joinder, Consent and Amendment No. 2
to Loan and Security Agreement dated as of the Second Amendment Effective Date
by and among certain of the Borrowers, the other Credit Parties party thereto,
Agent, for the benefit of itself and the other Lenders, and Lenders.

“Second Amendment Effective Date” shall mean July 26, 2010.

“Security Agreement” means that certain Amended and Restated Security Agreement
dated the date of this Agreement by and among the Credit Parties and the Agent,
as the same may be amended, modified, supplemented or restated from time to
time.

“Sellers” is defined in the Recitals to this Agreement.

“Senior Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Credit Parties and their Subsidiaries at
such time determined on a consolidated basis in accordance with GAAP other than
Subordinated Debt of the Credit Parties and their Subsidiaries as of such date.

“Senior Leverage Ratio” means, as of the date of determination thereof, the
ratio of (a) Senior Funded Debt of the Credit Parties and their Subsidiaries as
of such date to (b) EBITDA for the period of four (4) fiscal quarters then
ended.

 

31



--------------------------------------------------------------------------------

“Settlement” is defined in Section 2.11(d) hereof.

“Settlement Date” is defined in Section 2.11(d) hereof.

“Sponsor” means, collectively, Eos Capital Partners III, L.P., a Delaware
limited partnership, and Eos Partners SBIC III, L.P., a Delaware limited
partnership.

“Subordinated Debt” shall mean, collectively, (i) the Earnout Liabilities and
(ii) all other Indebtedness of any Credit Party or any Subsidiary that is
subordinated to the Obligations pursuant to a Subordination Agreement or the
terms thereof in a manner satisfactory to the Agent, and contains terms,
including, without limitation, payment terms, satisfactory to the Agent.

“Subordinated Debt Documents” shall mean, collectively, the Subordination
Agreements and all other instruments, documents and agreements executed and/or
delivered in connection with any Subordinated Debt, in each case as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the applicable Subordination Agreement.

“Subordination Agreements” shall mean, individually and collectively, all
subordination agreements, intercreditor agreements, consent and similar
agreements among any Credit Party, the Agent or any Lender and any holder of
Indebtedness, whether entered into on or prior to the date hereof or from time
to time hereafter, together with all modifications, amendments and restatements
of any of the foregoing.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than fifty percent (50%) of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless the context otherwise requires, the term “Subsidiary” means a Subsidiary
of any Borrower and any direct or indirect Subsidiaries of any of the foregoing.
For the avoidance of doubt, for purposes of this Agreement, the term
“Subsidiary” shall include all of the Subsidiaries of the Credit Parties,
including, without limitation, Addus FEA.

“Swap Obligation” means any Rate Management Obligation that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act, as amended
from time to time.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.11 hereof.

“Swing Line Lender” means Fifth Third, in its capacity as lender of Swing Loans
hereunder and any successor Swing Line Lender hereunder.

“Swing Line Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 2.11(a) hereof.

 

32



--------------------------------------------------------------------------------

“Swing Note” is defined in Section 2.12(d) hereof.

“Target” shall mean, with respect to any Acquisition, the Person that is, or
whose assets or Equity Interests are, the subject of such Acquisition.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” is defined in Section 2.1 hereof.

“Third Party Payor” means Medicare, Medicaid, TRICARE, CHAMPVA, Blue Cross
and/or Blue Shield, state government insurers, and private insurers and any
other Person which presently or in the future maintains Third Party Payor
Programs.

“Third Party Payor Programs” means all third party payor programs in which any
Credit Party participates (including, without limitation, Medicare, Medicaid,
TRICARE, CHAMPVA, or any other federal or state health care programs, as well as
Blue Cross and/or Blue Shield, managed care plans, and any other private
insurance programs).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Credit Parties and their Subsidiaries at
such time determined on a consolidated basis in accordance with GAAP.

“Total Leverage Ratio” means, as of the date of determination thereof, the ratio
of (a) Total Funded Debt of the Credit Parties and their Subsidiaries as of such
date to (b) EBITDA for the period of four fiscal quarters then ended.

“TRICARE” means the program of medical benefits covering former and active
members of the uniformed services and certain of their dependents, formally
known as CHAMPUS, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, and all laws, rules,
regulations, manuals, orders, guidelines or requirements pertaining to such
program, including, without limitation, (i) all federal statutes (whether set
forth in 10 U.S.C. §§ 1071 – 1106 or elsewhere) affecting such program and
(ii) all rules, regulations (including 32 C.F.R. § 199), manuals, orders and
administrative, reimbursement and other guidelines of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“UCC” is defined in Section 1.2 hereof.

“United States” and “U.S.” means United States of America.

 

33



--------------------------------------------------------------------------------

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations; provided that Swing
Loans outstanding from time to time shall be deemed to reduce the Unused
Revolving Credit Commitment of the Agent for purposes of computing the
Commitment Fee under Section 2.13(a) hereof.

“Updated Projections” is defined in Section 3.2(v) hereof.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 8.5(g)(ii)(B)(iii).

“Voting Stock” of any Person means capital stock or other Equity Interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other Equity
Interests having such power only by reason of the happening of a contingency.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares as required by law) or other Equity Interests are owned by any one or
more of Holdings and Holdings’ other Wholly-Owned Subsidiaries at such time.

“Withholding Agent” means any Credit Party and the Agent.

Section 1.2 Interpretation. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Cincinnati, Ohio, time unless
otherwise specifically provided. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting

 

34



--------------------------------------------------------------------------------

computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. All terms that are used in this
Agreement without definition and which are defined in the Uniform Commercial
Code of the State of Illinois as in effect from time to time (“UCC”) shall have
the same meanings herein as such terms are defined in the UCC, unless this
Agreement shall otherwise specifically provide.

Section 1.3 Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.3 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either Borrower
Representative or the Required Lenders may by notice to the Lenders and Borrower
Representative, respectively, require that the Lenders and Borrower
Representative negotiate in good faith to amend such covenants, standards, and
term so as equitably to reflect such change in accounting principles, with the
desired result being that the criteria for evaluating the financial condition of
Credit Parties and their Subsidiaries shall be the same as if such change had
not been made. No delay by Borrower Representative or the Required Lenders in
requiring such negotiation shall limit their right to so require such a
negotiation at any time after such a change in accounting principles. Until any
such covenant, standard, or term is amended in accordance with this Section 1.3,
financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles. Without limiting the
generality of the foregoing, Credit Parties shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (Codification of Accounting Standards 825-10)
to value any Indebtedness or other liabilities of any Credit Party or any
Subsidiary at “fair value”, as defined therein. For the avoidance of doubt,
notwithstanding any change in GAAP after the Restatement Closing Date that would
require lease obligations that would be treated as operating leases as of the
Restatement Closing Date to be classified and accounted for as Capital Leases or
otherwise reflected on the consolidated balance sheet, such obligations shall
continue to be excluded from the definition of Indebtedness.

Section 1.4 Outstanding Indebtedness. Each of Borrowers acknowledges and
confirms that as of August 11, 2014, it is indebted to the Lenders without
defense, set-off or counter-claim under the Original Loan Agreement in the
principal amount of (i) $0.00 in respect of the term loan advanced in connection
with the Original Loan Agreement (“Outstanding Term Loan”), and
(ii) $14,995,600.00 in respect of the revolving loans, including any L/C
Obligations, advanced in connection with the Original Loan Agreement (the
“Outstanding Revolving Advances” and together with the Outstanding Term Loan,
the “Outstanding Indebtedness”). This Agreement and the other Loan Documents
amend and restate the Original Loan Agreement, and the Outstanding Indebtedness
shall be deemed to constitute a Loan hereunder. The execution and delivery of
this Agreement and the other Loan Documents, however, does not evidence or
represent a refinancing, repayment, accord and/or satisfaction or novation of
the Outstanding Indebtedness. All of Lenders’ obligations to Borrowers with
respect

 

35



--------------------------------------------------------------------------------

to Loans to be made concurrently herewith (including the Outstanding
Indebtedness, which is deemed to have been made on the Restatement Closing Date)
or after the date hereof are set forth in this Agreement. All liens and security
interests previously granted to Agent, pursuant to the Original Loan Agreement
and/or the loan documents entered into in connection therewith, as applicable,
are acknowledged and reconfirmed and remain in full force and effect and are not
intended to be released, replaced or impaired.

SECTION 2

THE CREDIT FACILITIES.

Section 2.1 Term Loan. In connection with the Second Amendment to the Original
Loan Agreement, each of the Lenders severally and not jointly made a term loan
to Borrowers in an amount equal to its Pro Rata Share of Five Million and No/100
Dollars ($5,000,000.00) (the “Term Loan”). The Term Loan was repaid in full by
Borrowers prior to the Restatement Closing Date.

Section 2.2 Revolving Credit Commitments. Prior to the Revolving Credit
Termination Date, each Lender severally and not jointly agrees, subject to the
terms and conditions hereof, to make revolving loans (each individually a
“Revolving Loan” and, collectively, the “Revolving Loans”) in Dollars to
Borrowers from time to time up to the amount of such Lender’s Revolving Credit
Commitment in effect at such time; provided, however, that no such Revolving
Loan shall result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the lesser of (x) the total Revolving Credit
Commitments and (y) the Borrowing Base as determined based on the most recent
Compliance Certificate. The Outstanding Revolving Advances shall be deemed to
constitute an initial Revolving Loan on the Restatement Closing Date. Subject to
the terms and conditions of this Agreement, Revolving Loans shall be made
against the Revolving Loan Limit. The Revolving Loan Limit shall be determined
by Agent based on the most recent Notice of Borrowing delivered to Agent in
accordance with Section 2.5(a) hereof and such other information as may be
available to Agent. If at any time the outstanding Revolving Loans exceed either
the Revolving Loan Limit or the aggregate Revolving Credit Commitments,
Borrowers shall immediately, and without the necessity of demand by Agent, pay
to Agent such amount as may be necessary to eliminate such excess and Agent
shall apply such payment as follows (i) to any outstanding Swing Loans, (ii) to
outstanding Revolving Loans, and (iii) to Cash Collateralize outstanding L/C
Obligations. Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Applicable Percentages. As provided in
Section 2.5(a), and subject to the terms hereof, Borrower Representative may
elect that each Borrowing of Revolving Loans be Base Rate Loans, Eurodollar
Loans or Daily Floating LIBOR Loans. Revolving Loans may be repaid and
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions thereof.

Section 2.3 Letters of Credit.

(a) General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Credit, the applicable L/C Issuer shall issue commercial and standby
letters of credit

 

36



--------------------------------------------------------------------------------

(each a “Letter of Credit”) for the account of the Borrowers in an aggregate
undrawn face amount up to the L/C Sublimit; provided, however, no such Letter of
Credit shall result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Credit Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the lesser of (x) the total Revolving Credit
Commitments and (y) the Borrowing Base minus the L/C Obligations. Each Lender
shall be obligated to reimburse the applicable L/C Issuer for such Lender’s
Applicable Percentage of the amount of each drawing under a Letter of Credit
and, accordingly, each Letter of Credit shall constitute usage of the Revolving
Credit Commitment of each Lender pro rata in an amount equal to its Applicable
Percentage of the L/C Obligations then outstanding.

(b) Applications. At any time before the Revolving Credit Termination Date, the
applicable L/C Issuer shall, at the request of Borrower Representative, issue
one or more Letters of Credit in Dollars, in form and substance acceptable to
the applicable L/C Issuer, with expiration dates no later than the earlier of
(i) 12 months from the date of issuance (or which are cancelable not later than
12 months from the date of issuance and each renewal), or (ii) the Revolving
Credit Termination Date, in an aggregate face amount as set forth above, upon
the receipt of a duly executed application for the relevant Letter of Credit in
the form then customarily prescribed by the applicable L/C Issuer for the Letter
of Credit requested (each an “Application”), provided that any Letter of Credit
may provide by its terms for the automatic renewal thereof for additional 12
month periods, but in no event beyond the date described in clause (ii) of this
subsection unless such Letter of Credit is Cash Collateralized in an amount
equal to 105% of the L/C Obligations pursuant to documentation reasonably
satisfactory to the Agent in which case such Letter of Credit shall expire no
later than the date that is 15 days prior to the first anniversary of the
Revolving Credit Termination Date. If any Letter of Credit when issued would
extend beyond the Revolving Credit Termination Date, Borrowers shall deliver to
the Agent on the date such Letter of Credit is issued, Cash Collateral in an
amount equal to 105% of the L/C Obligations pursuant to documentation reasonably
satisfactory to the Agent and the L/C Issuer. Notwithstanding anything contained
in any Application to the contrary: (x) Borrowers shall pay fees in connection
with each Letter of Credit as set forth in Section 2.13(b) hereof, and (y) if
the applicable L/C Issuer is not timely reimbursed for the amount of any drawing
under a Letter of Credit on the date such drawing is paid, Borrowers’ obligation
to reimburse such L/C Issuer for the amount of such drawing shall bear interest
(which each Borrower hereby promises to pay) from and after the date such
drawing is paid at a rate per annum equal to the sum of 2.0% plus the Applicable
Margin plus the Base Rate from time to time in effect (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed). Without limiting the foregoing, the applicable L/C Issuer’s obligation
to issue, amend or extend the expiration date of a Letter of Credit is subject
to the terms or conditions of this Agreement (including the conditions set forth
in Section 3.1 and the other terms of this Section 2.3).

(c) The Reimbursement Obligations. Subject to Section 2.3(b) hereof, the
obligation of Borrowers to reimburse the applicable L/C Issuer for all drawings
under a Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit and this Agreement, except that
reimbursement shall be made by no later than 1:00 p.m. (Eastern time) on the
date when each drawing is to be paid if Borrower Representative has been
informed of such drawing by such L/C Issuer on or before 11:00 a.m. (Eastern
time) on

 

37



--------------------------------------------------------------------------------

the date when such drawing is to be paid or, if notice of such drawing is given
to Borrower Representative after 11:00 a.m. (Eastern time) on the date when such
drawing is to be paid, by the end of such day, in immediately available funds at
the Agent’s principal office in Cincinnati, Ohio or such other office as the
Agent may designate in writing to Borrower Representative, and the Agent shall
thereafter cause to be distributed to such L/C Issuer such amount(s) in like
funds; provided that Borrower Representative shall be deemed to have requested,
subject to the conditions to borrowing set forth in this Agreement, that such
Reimbursement Obligation be financed with a Base Rate Revolving Loan or Swing
Loan in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Revolving Loan or Swing Loan; provided that Borrower
Representative shall be deemed to have requested, subject to the conditions to
borrowing set forth in this Agreement, that such Reimbursement Obligation be
financed with a Base Rate Revolving Loan or Swing Loan in an equivalent amount
and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting Base Rate Revolving Loan or
Swing Loan. If Borrowers do not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations in the manner set
forth in Section 2.3(d) below, then all payments thereafter received by the
Agent in discharge of any of the relevant Reimbursement Obligations shall be
distributed in accordance with Section 2.3(d) below. In addition, for the
benefit of the Agent, each L/C Issuer and each Lender, each Borrower agrees
that, notwithstanding any provision of any Application, its obligations under
this Section 2.3(c) and each Application shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the Applications, under all circumstances whatsoever,
including without limitation (i) any lack of validity or enforceability of any
Loan Document; (ii) any amendment or waiver of or any consent to departure from
all or any of the provisions of any Loan Document; (iii) the existence of any
claim, set-off, defense or other right any Borrower may have at any time against
a beneficiary of a Letter of Credit (or any Person for whom a beneficiary may be
acting), the Agent, any L/C Issuer, any Lender or any other Person, whether in
connection with this Agreement, another Loan Document, the transaction related
to the Loan Document or any unrelated transaction; (iv) any statement or any
other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (v) payment by the Agent or a L/C
Issuer under a Letter of Credit against presentation to the Agent or a L/C
Issuer of a draft or certificate that does not comply with the terms of the
Letter of Credit, provided that the Agent’s or L/C Issuer’s determination that
documents presented under the Letter of Credit comply with the terms thereof did
not constitute gross negligence or willful misconduct of the Agent or L/C
Issuer; or (vi) any other act or omission to act or delay of any kind by the
Agent or a L/C Issuer, any Lender or any other Person or any other event or
circumstance whatsoever that might, but for the provisions of this
Section 2.3(c), constitute a legal or equitable discharge of any Borrower’s
obligations hereunder or under an Application; provided that the foregoing shall
not be construed to excuse any L/C Issuer from liability to any Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Credit Party to the extent permitted
by applicable law) suffered by any Credit Party that are caused by such L/C
Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of bad faith, gross
negligence or willful misconduct on the part of the applicable

 

38



--------------------------------------------------------------------------------

L/C Issuer (as determined by a final non-appealable decision of a court of
competent jurisdiction), such L/C Issuer shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable L/C Issuer may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(d) The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer) severally and not jointly agrees to purchase from the applicable L/C
Issuer, and such L/C Issuer hereby agrees to sell to each such Lender (a
“Participating Lender”), an undivided participating interest (a “Participating
Interest”) to the extent of its Applicable Percentage in each Letter of Credit
issued by, and each Reimbursement Obligation owed to, such L/C Issuer. Upon any
Borrower’s failure to pay any Reimbursement Obligation on the date and at the
time required, or if any L/C Issuer is required at any time to return to any
Borrower or to a trustee, receiver, liquidator, custodian or other Person any
portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A attached hereto from such L/C Issuer (with a copy to the
Agent) to such effect, if such certificate is received before 1:00 p.m. (Eastern
time), or not later than 1:00 p.m. (Eastern time) the following Business Day, if
such certificate is received after such time, pay to the Agent for the account
of such L/C Issuer an amount equal to such Participating Lender’s Applicable
Percentage of such unpaid Reimbursement Obligation together with interest on
such amount accrued from the date such L/C Issuer made the related payment to
the date of such payment by such Participating Lender at a rate per annum equal
to: (i) from the date such L/C Issuer made the related payment to the date two
(2) Business Days after payment by such Participating Lender is due hereunder,
the Federal Funds Rate for each such day and (ii) from the date two (2) Business
Days after the date such payment is due from such Participating Lender to the
date such payment is made by such Participating Lender, the Base Rate in effect
for each such day. Each such Participating Lender shall, after making its
appropriate payment, be entitled to receive its Applicable Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the applicable L/C Issuer retaining its Applicable
Percentage thereof as a Lender hereunder.

The several obligations of the Participating Lenders to the L/C Issuers under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
any Borrower, any L/C Issuer, the Agent, any Lender or any other Person. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of the
Revolving Credit Commitment of any Lender, and each payment by a Participating
Lender under this Section 2.3 shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Indemnification. The Participating Lenders shall, to the extent of their
respective Applicable Percentages, indemnify each L/C Issuer (to the extent not
reimbursed by any Borrower) against any cost, expense (including reasonable
counsel fees and disbursements),

 

39



--------------------------------------------------------------------------------

claim, demand, action, loss or liability (except such as result from such L/C
Issuer’s gross negligence or willful misconduct as determined by a final
non-appealable decision of a court of competent jurisdiction) that such L/C
Issuer may suffer or incur in connection with any Letter of Credit issued by it.
The obligations of the Participating Lenders under this Section 2.3(e) and all
other parts of this Section 2.3 shall survive termination of this Agreement and
of all Applications, Letters of Credit, and all drafts and other documents
presented in connection with drawings thereunder.

(f) Manner of Requesting a Letter of Credit. Borrower Representative shall
provide at least three (3) Business Days’ advance written notice to the Agent
(or such lesser notice as the Agent and the applicable L/C Issuer may agree in
their sole discretion) of each request for the issuance of a Letter of Credit,
each such notice to be accompanied by a properly completed and executed
Application for the requested Letter of Credit and, in the case of an extension
or amendment or an increase in the amount of a Letter of Credit, a written
request therefor, in a form acceptable to the Agent and the applicable L/C
Issuer, in each case, together with the fees called for by this Agreement. The
Agent shall promptly notify the applicable L/C Issuer of the Agent’s receipt of
each such notice and such L/C Issuer shall promptly notify the Agent and the
Lenders of the issuance of a Letter of Credit.

Section 2.4 Applicable Interest Rates.

(a) Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced or created by conversion from a Eurodollar Loan
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to the sum of the Applicable Margin plus the Base Rate from time to time in
effect, payable in arrears on the last Business Day of each month and at
maturity (whether by acceleration or otherwise).

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable in arrears on
the last day of the Interest Period and at maturity (whether by acceleration or
otherwise), and, if the applicable Interest Period is longer than three
(3) months, on each day occurring every three (3) months after the commencement
of such Interest Period.

(c) Daily Floating LIBOR Loans. Each Daily Floating LIBOR Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
360 days and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced or created by conversion from a Eurodollar
Loan until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the Daily Floating LIBOR from
time to time in effect, payable in arrears on the last Business Day of each
month and at maturity (whether by acceleration or otherwise).

 

40



--------------------------------------------------------------------------------

(d) Default Rate. While any Event of Default exists or after acceleration of the
Loans, Borrowers shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on the principal amount of all Loans
owing by them at a rate per annum equal to:

(i) for any Base Rate Loan (including any Swing Loan), the sum of two percent
(2.0%) per annum plus the Applicable Margin plus the Base Rate from time to time
in effect;

(ii) for any Eurodollar Loan, the sum of two percent (2.0%) per annum plus the
rate of interest in effect thereon at the time of such default until the end of
the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of two percent (2.0%) plus the Applicable Margin for Base Rate
Loans plus the Base Rate from time to time in effect; and

(iii) for any Daily Floating LIBOR Loan, the sum of two percent (2.0%) per annum
plus the Applicable Margin plus the Daily Floating LIBOR from time to time in
effect;

provided, however, that in the absence of acceleration of the Loans, any
increase in interest rates pursuant to this Section shall be made at the
election of the Agent, acting at the request or with the consent of the Required
Lenders, with written notice to Borrower Representative. While any Event of
Default exists or after acceleration of the Loans, accrued interest shall be
paid on demand of the Agent at the request or with the consent of the Required
Lenders.

(e) Rate Determinations. The Agent shall determine each interest rate applicable
to the Loans and the Reimbursement Obligations hereunder, and its determination
thereof shall be conclusive and binding except in the case of demonstrable
error.

Section 2.5 Manner of Borrowing Loans and Designating Applicable Interest Rates;
Funding.

(a) Notice to the Agent. Borrower Representative shall give notice to the Agent
by no later than 1:00 p.m. (Eastern time): (x) at least three (3) Business Days
before the date on which Borrower Representative requests the Lenders to advance
a Borrowing of Eurodollar Loans, (y) on the date Borrower Representative
requests the Lenders to advance a Borrowing of Base Rate Loans and (z) on the
date Borrower Representative requests the Lenders to advance a Borrowing of
Daily Floating LIBOR Loans. The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice. Thereafter,
with respect to all such Loans, Borrower Representative may from time to time
elect to change or continue the type of interest rate borne by each Borrowing
or, subject to Section 2.6 hereof, a portion thereof, as follows: (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, Borrower Representative may continue part or all of such
Borrowing as Eurodollar Loans or convert part or all of such Borrowing into Base
Rate Loans or Daily Floating LIBOR Loans or (ii) if such Borrowing is of Base
Rate Loans or Daily Floating LIBOR Loans, on any Business Day, Borrower
Representative may convert all or part of such Borrowing into Eurodollar Loans
for an Interest Period or Interest Periods specified by Borrower

 

41



--------------------------------------------------------------------------------

Representative. Borrower Representative shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Agent by telephone
or telecopy (which notice shall be irrevocable once given and, if by telephone,
shall be promptly confirmed in writing), substantially in the form attached
hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Agent. Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Base Rate Loans or Daily Floating LIBOR Loans into Eurodollar Loans must be
given by no later than 1:00 p.m. (Eastern time) at least three (3) Business Days
before the date of the requested continuation or conversion. All notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. Each Borrower agrees
that the Agent may rely on any such telephonic or telecopy notice given by any
Person the Agent in good faith believes is an Authorized Representative of
Borrower Representative without the necessity of independent investigation (each
Borrower hereby indemnifies the Agent from any liability or loss ensuing from
such reliance other than any liability or loss incurred as a result of Agent’s
gross negligence or willful misconduct as determined by a final non-appealable
decision of a court of competent jurisdiction) and, in the event any such notice
by telephone conflicts with any written confirmation, such telephonic notice
shall govern if the Agent has acted in reliance thereon. Notwithstanding
anything to the contrary set forth in this Agreement, Swing Loans shall be Base
Rate Loans and may not be converted or continued.

(b) Notice to the Lenders. The Agent shall give prompt telephonic or telecopy
notice to each Lender of any notice from Borrower Representative received
pursuant to Section 2.5(a) above and, if such notice requests the Lenders to
make Eurodollar Loans, the Agent shall give notice to Borrower Representative
and each Lender of the interest rate applicable thereto promptly after the Agent
has made such determination.

(c) Borrower Representative’s Failure to Notify; Automatic Continuations and
Conversions. If Borrower Representative fails to give proper notice of the
continuation or conversion of any outstanding Borrowing of Eurodollar Loans
before the last day of its then current Interest Period within the period
required by Section 2.5(a) or, whether or not such notice has been given, one or
more of the conditions set forth in Section 3.1 for the continuation or
conversion of a Borrowing of Eurodollar Loans would not be satisfied, and such
Borrowing is not prepaid in accordance with Section 2.8(a), such Borrowing shall
automatically be converted into a Borrowing of a Base Rate Loan. In the event
Borrower Representative fails to give notice pursuant to Section 2.5(a) of a
Borrowing equal to the amount of a Reimbursement Obligation and has not notified
the Agent by 1:00 p.m. (Eastern time) on the day such Reimbursement Obligation
becomes due that it intends to repay such Reimbursement Obligation through funds
not borrowed under this Agreement, Borrower Representative shall be deemed to
have requested a Borrowing of Base Rate Loans (or, at the option of the Agent,
under the Swing Line) under the Revolving Credit on such day in the amount of
the Reimbursement Obligation then due, which Borrowing shall be applied to pay
the Reimbursement Obligation then due.

 

42



--------------------------------------------------------------------------------

(d) Disbursement of Loans. Not later than 1:00 p.m. (Eastern time) on the date
of any requested advance of a new Borrowing, subject to Section 3 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Agent in Cincinnati, Ohio.
The Agent shall make the proceeds of each new Borrowing available to Borrower
Representative by deposit into a non-interest bearing, disbursement funding
account maintained at the Agent (the “Funding Account”); provided that Base Rate
Revolving Loans made to finance the reimbursement of a Reimbursement Obligation
shall be remitted by the Agent to the applicable L/C Issuer.

(e) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender (x) in the case of Base Rate Loans or Daily
Floating LIBOR Loans, four (4) hours prior to the proposed time of such
Borrowing and (y) otherwise, prior to the proposed date of any Borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.5 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrowers, the interest rate applicable to Daily Floating LIBOR
Loans. If the Borrowers and such Lender shall pay such interest to the Agent for
the same or an overlapping period, the Agent shall promptly remit to the
Borrower Representative the amount of such interest paid by the Borrowers for
such period. If such Lender pays its share of the applicable Borrowing to the
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Agent.

(f) Certain Calculations. For the purposes of calculating interest and fees,
determining Revolving Loan Availability, all Remittances and other proceeds of
Accounts and other Collateral deposited into any collection account shall be
credited (conditional on final collection) against the Obligations as set forth
in Section 2.15 hereof as funds become collected and available in accordance
with Agent’s designated funds availability policies from time to time in effect.
For the avoidance of doubt, on the Restatement Closing Date, the Agent’s
designated funds availability policy is as follows: the Agent shall, (i) within
two (2) Business Days after receipt by the Agent at its identified collection
office of checks, (ii) within one (1) Business Day of receipt by the Agent at
its identified collection office of cash by ACH or other immediately available
funds, and (iii) within the same Business Day upon receipt by the Agent at its
identified collection office of cash by wire transfer, apply the whole or any
part of such collections or Proceeds against the Revolving Loans and Swing Loans
and other Obligations in accordance with the terms and conditions of this
Agreement.

Section 2.6 Minimum Borrowing Amounts; Maximum Eurodollar Loans. There shall be
no minimum borrowing requirement for borrowing of Base Rate Loans or Daily
Floating LIBOR Loans advanced under a Credit. Each Borrowing of Eurodollar Loans
advanced, continued or converted under a Credit shall be in an amount equal to
$1,000,000 or such greater amount that is an integral multiple of $100,000.
Without the Agent’s consent, there shall not be more than four (4) Borrowings of
Eurodollar Loans outstanding at any one time.

 

43



--------------------------------------------------------------------------------

Section 2.7 Maturity of Loans.

(a) Reserved.

(b) Revolving Loans. Each Revolving Loan, both for principal and interest, shall
mature and become due and payable by Borrowers on the Revolving Credit
Termination Date.

Section 2.8 Prepayments.

(a) Voluntary. Borrowers may prepay without premium or penalty (except as set
forth in Section 8.1 below) and in whole or in part any Borrowing of Eurodollar
Loans at any time upon three (3) Business Days’ prior notice by Borrower
Representative to the Agent or, in the case of a Borrowing of Base Rate Loans or
Daily Floating LIBOR Loans, notice delivered by Borrower Representative to the
Agent no later than 10:00 a.m. (Eastern time) on the date of prepayment, such
prepayment to be made by the payment of the principal amount to be prepaid and,
in the case of any Eurodollar Loans or Swing Loans, accrued interest thereon to
the date fixed for prepayment plus any amounts due the Lenders under
Section 8.1; provided, however, Borrowers may not partially repay a Borrowing
(i) if such Borrowing is of Eurodollar Loans, in a principal amount less than
$1,000,000, and (ii) in each case, unless such Borrowing is in an amount such
that the minimum amount required for a Borrowing pursuant to Section 2.6 remains
outstanding.

(b) Mandatory.

(i) If any Credit Party or any Subsidiary shall at any time or from time to time
make or agree to make a Disposition or shall suffer an Event of Loss resulting
in Net Cash Proceeds in excess of $250,000 individually or on a cumulative basis
in any fiscal year of Credit Parties, then (x) Borrower Representative shall
promptly notify the Agent of such proposed Disposition or Event of Loss
(including the amount of the estimated Net Cash Proceeds to be received by such
Credit Party or such Subsidiary in respect thereof) and (y) promptly (and in any
event within two (2) Business Days) upon receipt by any Credit Party or the
Subsidiary of the Net Cash Proceeds of such Disposition or such Event of Loss,
Borrowers shall prepay the Obligations in an aggregate amount equal to 100% of
the amount of all such Net Cash Proceeds in excess of $250,000; provided that in
the case of each Disposition and Event of Loss, if Borrower Representative
states in its notice of such event that the applicable Credit Party or
Subsidiary intends to invest or reinvest, as applicable, within one hundred
eighty (180) days of the applicable Disposition or receipt of Net Cash Proceeds
from an Event of Loss, the Net Cash Proceeds thereof in similar like-kind
assets, then so long as no Default or Event of Default then exists, Borrowers
shall not be required to make a mandatory prepayment under this Section in
respect of such Net Cash Proceeds to the extent such

 

44



--------------------------------------------------------------------------------

Net Cash Proceeds are actually invested or reinvested as described in Borrower
Representative’s notice within such one hundred eighty (180) day period.
Promptly after the end of such one hundred eighty (180) day period, Borrower
Representative shall notify the Agent whether such Credit Party or such
Subsidiary has invested or reinvested such Net Cash Proceeds as described in
Borrower Representative’s notice, and to the extent such Net Cash Proceeds have
not been so invested or reinvested, Borrowers shall promptly prepay the
Obligations in the amount of such Net Cash Proceeds not so invested or
reinvested. The amount of each such prepayment shall be applied to (in the order
determined by Agent) the Revolving Loans, Swing Loans and the Reimbursement
Obligations.

(ii) If after the Restatement Closing Date, any Credit Party or any Subsidiary
shall incur or assume any Indebtedness (other than that permitted by
Section 6.11 hereof), Borrower Representative shall promptly notify the Agent of
the estimated Net Cash Proceeds of such incurrence or assumption to be received
by or for the account of such Credit Party or such Subsidiary in respect
thereof. Promptly (and in any event within two (2) Business Days) upon receipt
by such Credit Party or such Subsidiary of Net Cash Proceeds of such incurrence
or assumption Borrowers shall prepay the Obligations in the amount of such Net
Cash Proceeds. The amount of each such prepayment shall be applied to (in the
order determined by Agent) the Revolving Loans, Swing Loans and Reimbursement
Obligations. Each Credit Party acknowledges that its performance hereunder shall
not limit the rights and remedies of the Lenders for any breach of Section 6.11
or any other terms of this Agreement.

(iii) [Reserved].

(iv) Borrowers shall, (A) on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.10, prepay the Revolving Loans, Swing Loans,
Reimbursement Obligations and, if necessary, prefund the L/C Obligations by the
amount, if any, necessary to reduce the amount of the aggregate Revolving Credit
Exposures of all Lenders then outstanding to the amount of the Revolving Credit
Commitments or the amounts to which the Revolving Credit Commitments have been
so reduced and (B) on each date the aggregate amount of Revolving Credit
Exposures of all Lenders then outstanding exceeds the lesser of (x) the
Borrowing Base minus the L/C Obligations and (y) the total Revolving Credit
Commitments, prepay repay the Revolving Loans, Swing Loans, Reimbursement
Obligations and, if necessary, prefund the L/C Obligations in an amount equal to
such excess.

(v) [Reserved].

(vi) Unless Borrower Representative otherwise directs, prepayments of Loans
under this Section 2.8(b) shall be applied first to Borrowings of Base Rate
Loans and Daily Floating LIBOR Loans until payment in full thereof with any
balance applied to Borrowings of Eurodollar Loans in the order in which their
Interest Periods expire. Each prepayment of Loans under this Section 2.8(b)
shall be made by the payment of the principal amount to be prepaid and, in the
case of any Swing Loans or Eurodollar Loans, accrued interest thereon to the
date of prepayment together with any amounts due the Lenders under Section 8.1.
Each prefunding of L/C Obligations shall be made in accordance with Section 7.4.

 

45



--------------------------------------------------------------------------------

(c) Notice of Prepayment. The Agent will promptly advise each Lender of any
notice of prepayment it receives from Borrower Representative, and in the case
of any partial prepayment, such prepayment shall be applied to the remaining
amortization payments on the relevant Loans in the inverse order of their
maturity.

Section 2.9 Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by Borrowers under this Agreement and the other Loan
Documents, shall be made by Borrowers to the Agent by no later than 1:00 p.m.
(Eastern time) on the due date thereof at the office of the Agent in Cincinnati,
Ohio (or such other location as the Agent may designate to Borrower
Representative) for the benefit of the Lender or Lenders entitled thereto. Any
payments received after such time shall be deemed to have been received by the
Agent on the next Business Day. All such payments shall be made in Dollars, in
immediately available funds at the place of payment, in each case without
set-off or counterclaim. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. Unless the Agent
shall have received notice from the Borrower Representative prior to the date on
which any payment is due to the Agent for the account of the Lenders or the L/C
Issuers hereunder that the Borrowers will not make such payment, the Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuers, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
L/C Issuers, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Agent or any of the Lenders shall be remitted to the Agent and
distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Agent, and any security trustee therefor, in monitoring, verifying, protecting,
preserving or enforcing the Liens on the Collateral, in protecting, preserving
or enforcing rights under the Loan Documents, and in any event all costs and
expenses of a character which Credit Parties have agreed to pay the Agent under
Section 10.13 hereof (such funds to be retained by the Agent for its own account
unless it has previously been reimbursed for such costs and expenses by the
Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Agent);

 

46



--------------------------------------------------------------------------------

(b) second, to the payment of principal and interest on the Swing Loans until
paid in full;

(c) third, to payment of reimbursable costs and expenses of the Lenders (other
than Agent);

(d) fourth, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(e) fifth, to the payment of principal on the Loans (other than Swing Loans),
unpaid Reimbursement Obligations, together with amounts to be held by the Agent
as collateral security for any outstanding L/C Obligations pursuant to
Section 7.4 hereof (until the Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and Rate Management
Obligations, the aggregate amount paid to, or held as collateral security for,
the Lenders and, in the case of Rate Management Obligations, their Affiliates to
be allocated pro rata in accordance with the aggregate unpaid amounts owing to
each holder thereof;

(f) sixth to the payment of Banking Services Obligations and Rate Management
Obligations;

(g) seventh, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of Credit Parties and their
Subsidiaries secured by the Collateral Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and

(h) eighth, to Borrowers or whoever else may be lawfully entitled thereto.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Rate Management Obligations and Banking Services
Obligations shall be excluded from the application described above if the Agent
has not received written notice that describes in detail the Rate Management
Obligations and Banking Services Obligations to be secured by the Collateral,
together with such supporting documentation as the Agent may request, from the
applicable Lender (other than Fifth Third). Any such Person not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Agent pursuant to the terms of Section 9 for itself and its
Affiliates as if a “Lender” party hereto.

No Rate Management Agreement or agreement in respect of Banking Services
Obligations will create (or be deemed to create) in favor of any Person that is
a party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any

 

47



--------------------------------------------------------------------------------

Borrower or any other Credit Party under the Loan Documents, except as expressly
provided herein or in the other Loan Documents. By accepting the benefits of the
Collateral, each such Person shall be deemed to have appointed the Agent as its
agent and agreed to be bound by the Loan Documents as a holder of the
Obligations, subject to the limitations set forth in this Section 2.9.
Furthermore, it is understood and agreed that each such Person, in their
capacity as such, shall not have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any of the other Loan
Documents or otherwise in respect of the Collateral (including the release or
impairment of any Collateral, or to any notice of or consent to any amendment,
waiver or modification of the provisions hereof or of the other Loan Documents)
other than in its capacity as a Lender and, in any case, only as expressly
provided herein.

Section 2.10 Commitment Terminations. Borrower Representative shall have the
right at any time and from time to time, upon three (3) Business Days’ prior
written notice to the Agent, to terminate the Revolving Credit Commitments in
whole or in part, any partial termination to be (i) in an amount not less than
$500,000 or any greater amount that is an integral multiple of $100,000 and
(ii) allocated ratably among the Lenders in proportion to their respective
Applicable Percentages, provided that the Revolving Credit Commitments may not
be reduced to an amount less than the amount of the aggregate Revolving Credit
Exposures of all Lenders then outstanding. Any termination of the Revolving
Credit Commitments below the L/C Sublimit then in effect shall reduce the L/C
Sublimit by a like amount. Any termination of the Revolving Credit Commitments
below the Swing Line Sublimit then in effect shall reduce the Swing Line
Sublimit by a like amount. The Agent shall give prompt notice to each Lender of
any such termination of the Revolving Credit Commitments. Any termination of the
Commitments pursuant to this Section 2.10 may not be reinstated.

Section 2.11 Swing Loans.

(a) Generally. The Agent and the Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
Borrower Representative requests a Base Rate Revolving Loan, the Agent and the
applicable Swing Line Lender may elect to have the terms of this Section 2.11(a)
apply to such Borrowing request by such Swing Line Lender advancing, on behalf
of the Lenders and in the amount requested, same-day funds (each such Loan made
solely by a Swing Line Lender pursuant to this Section 2.11(a) is referred to in
this Agreement as a “Swing Loan”) to Borrowers on the applicable Borrowing date
to the Funding Account, with settlement among the Lenders as to the Swing Loans
to take place on a periodic basis as set forth in Section 2.11(d). Each Swing
Loan shall be subject to all the terms and conditions applicable to other Base
Rate Loans funded by the Lenders, except that all payments thereon shall be
payable to a Swing Line Lender solely for its own account. In addition, each
Borrower hereby authorizes Agent in its capacity as a Swing Line Lender to, and
such Swing Line Lender shall, subject to the terms and conditions set forth
herein (but without any further written notice required), not later than
1:00 p.m. (Eastern time), on each Business Day, make available to the Borrowers
by means of a credit to the Funding Account, the proceeds of a Swing Loan to the
extent necessary to pay items to be drawn on the Controlled Disbursement Account
that Business Day; provided that, if on any Business Day there is insufficient
borrowing capacity to permit such Swing Line Lender to make available to
Borrowers a Swing Loan in the amount necessary to pay all items to be so drawn
on the

 

48



--------------------------------------------------------------------------------

Controlled Disbursement Account on such Business Day, then Borrowers shall be
deemed to have requested a Base Rate Revolving Loan pursuant to Section 2.2 in
the amount of such deficiency to be made on such Business Day. The aggregate
amount of Swing Loans outstanding at any time shall not exceed the Swing Line
Sublimit. No Swing Line Lender shall make any Swing Loan if the requested Swing
Loan exceeds Revolving Loan Availability (before giving effect to such Swing
Loan). All Swing Loans shall be Base Rate Borrowings.

(b) [Reserved].

(c) Participation. Upon the making of a Swing Loan (whether before or after the
occurrence of an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swing Loan, each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from each Swing Line Lender, without recourse or warranty,
an undivided interest and participation in such Swing Loan in proportion to its
Applicable Percentage of the Revolving Credit Commitment. Each Swing Line Lender
may, at any time, require the Lenders to fund their participations. From and
after the date, if any, on which any Lender is required to fund its
participation in any Swing Loan purchased hereunder, such Swing Line Lender
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by such Swing Line Lender in respect of such Swing Loan.

(d) Settlement. Each Swing Line Lender shall request settlement (a “Settlement”)
with the Lenders on at least a weekly basis or on any date that such Swing Line
Lender elects, by notifying the Lenders of such requested Settlement by
facsimile, telephone, or e-mail no later than 12:00 noon (Eastern time) on the
date of such requested Settlement (the “Settlement Date”). Each Lender (other
than a Swing Line Lender with respect to its Swing Loans) shall transfer the
amount of such Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
such Swing Line Lender, to such account of such Swing Line Lender as such Swing
Line Lender may designate, not later than 2:00 p.m. (Eastern time), on such
Settlement Date. Settlements may occur during the existence of an Event of
Default and whether or not the applicable conditions precedent set forth in
Section 3.1 have then been satisfied. Such amounts transferred to such Swing
Line Lender shall be applied against the amounts of such Swing Line Lender’s
Swing Loans and, together with each Swing Line Lender’s Applicable Percentage of
such Swing Loan, shall constitute Revolving Loans of such Lenders, respectively.
If any such amount is not transferred to such Swing Line Lender by any Lender on
such Settlement Date, such Swing Line Lender shall be entitled to recover from
such Lender on demand such amount, together with interest thereon, as specified
in Section 2.5.

Section 2.12 Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrowers to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

49



--------------------------------------------------------------------------------

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the type thereof and, with respect to
Eurodollar Loans, the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder from Borrowers and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Obligations in
accordance with their terms.

(d) The Borrowers covenant and agree, jointly and severally, to pay the Loans
and other Obligations in accordance with this Agreement. The obligation of each
Borrower to pay to each Lender the Loans and other Obligations hereunder shall
be evidenced by this Agreement and, upon such Lender’s request, by a promissory
note or notes in the forms of D-2 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or D-3 (in the case of its Swing
Loans and referred to herein as a “Swing Note”), as applicable (the Revolving
Notes and Swing Note being hereinafter referred to collectively as the “Notes”
and individually as a “Note”). Upon request, Borrowers shall prepare, execute
and deliver to each Lender a Note payable to the order of such Lender in the
amount of the Revolving Credit Commitment or Swing Line Sublimit, as applicable.
The Loans evidenced by such Note or Notes and interest thereon shall at all
times (including after any assignment pursuant to Section 10.10) be represented
by one or more Notes payable to the payee named therein or any assignee pursuant
to Section 10.10, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

Section 2.13 Fees.

(a) Revolving Credit Commitment Fee. Borrowers shall pay to the Agent for the
ratable account of the Lenders according to their Applicable Percentages a
commitment fee (“Commitment Fee”) at the rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) on the average daily Unused Revolving Credit Commitments. Such
Commitment Fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter (commencing on September 30, 2014) and on the Revolving
Credit Termination Date, unless the Revolving Credit Commitments are terminated
in whole on an earlier date, in which event the Commitment Fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.

(b) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit issued by a L/C Issuer pursuant to
Section 2.3 hereof, Borrowers shall pay to such L/C Issuer for its own account a
fronting fee equal to 0.125% of the face amount of (or of the increase in the
face amount of) such Letter of Credit. On the date of issuance of any Letter of
Credit, and on each anniversary thereof, Borrowers shall pay to the Agent, for
the ratable benefit of the Lenders according to their Applicable Percentages, a
letter of credit fee (“L/C Fee”) at a rate per annum equal to the Applicable
Margin (computed on the basis

 

50



--------------------------------------------------------------------------------

of a year of 360 days and the actual number of days elapsed) in effect on such
date applied to the daily average face amount of Letters of Credit outstanding
on such date; provided that, while any Event of Default exists or after
acceleration, such rate shall increase by two percent (2%) over the rate
otherwise payable and such fee shall be paid on demand of the Agent at the
request or with the consent of the Required Lenders; provided, however, that in
the absence of acceleration, any rate increase pursuant to the foregoing proviso
shall be made at the direction of the Agent, acting at the request or with the
consent of the Required Lenders.

(c) Fee Letter. The Agent and each Lender shall receive, for its own use and
benefit, the fees agreed to between Fifth Third and the Borrowers in that
certain fee letter dated as of the Original Closing Date, or as otherwise agreed
to in writing between such parties.

(d) Examination Fees. Borrowers shall pay to the Agent for its own use and
benefit reasonable charges for examinations of the Collateral performed by the
Agent or its agents or representatives in such amounts as the Agent may from
time to time request (the Agent acknowledging and agreeing that such charges
shall be computed in the same manner as it at the time customarily uses for the
assessment of charges for similar collateral examinations); provided, however,
that in the absence of any Default or Event of Default, Borrowers shall not be
required to pay the Agent for more than two (2) such examinations per calendar
year.

Section 2.14 Account Debit. Each Borrower hereby irrevocably authorizes the
Agent to charge any of such Borrower’s deposit accounts maintained with the
Agent for the amounts from time to time necessary to pay any then due
Obligations; provided that such Borrower acknowledges and agrees that the Agent
shall not be under an obligation to do so and the Agent shall not incur any
liability to any Borrower or any other Person for the Agent’s failure to do so.

Section 2.15 Collections; Controlled Disbursement Accounts.

(a) Collections. Each Borrower will notify all of its customers and Account
Debtors, which pay their Accounts (i) by electronic funds transfer, to forward
all Remittances directly by wire transfer or automated clearinghouse funds
transfer (“ACH”), (x) with regards to Government Receivables, to a Government
Receivables Lockbox Account, (y) with respect to Non-Government Receivables or
Private Pay Receivables, into a Collection Account (other than any Government
Receivables Lockbox Account), and (ii) in paper form, to forward all Remittances
by check directly into (A) with regards to Government Receivables, a Government
Receivables Lockbox in the name of the applicable Borrower to whom such
Government Receivables relate, (B) with respect to Non-Government Receivables, a
Non-Government Receivables Lockbox in the name of the applicable Borrower to
whom such Non-Government Receivables relate, or (C) with respect to Private Pay
Receivables, a Private Pay Receivables Lockbox in the name of the applicable
Borrower to whom such Private Pay Receivables relate (in each case such notices
to be in such form and substance as Agent may require in its reasonable
discretion from time to time). For all of any Borrower’s customers and Account
Debtors that (notwithstanding the foregoing notification) forward their
Remittances in paper form to such Borrower, such Borrower shall utilize the
Agent’s electronic deposit and cash management system (i.e., remote capture) to
deposit such Remittances directly into (i) with regards to Government
Receivables, to the applicable Government Receivables Lockbox Account, (ii) with
respect to Non-Government Receivables or Private Pay Receivables, into a

 

51



--------------------------------------------------------------------------------

Collection Account (other than any Government Receivables Lockbox Account). If
any Borrower should neglect or refuse to notify any customer or Account Debtor
to pay any Remittance to such Collection Accounts, the Agent will be entitled to
make such notification. Any Remittance or other Proceeds of Accounts or other
Collateral received by any Borrower shall be deemed held by such Borrower in
trust for the Agent, and such Borrower immediately shall utilize the remote
capture system as provided above or deliver the same, in its original form, to
the Agent by overnight delivery for deposit into the applicable Collection
Account. Pending such deposit whether via remote capture or overnight delivery,
no Borrower will commingle any such Remittance or other Proceeds of Accounts or
other Collateral with any of its other funds or property, but such Borrower will
hold it separate and apart therefrom in trust for the Agent until delivery is
made as described above. All deposits to the Collection Accounts will be applied
against the Obligations as provided in this Section 2.15, except to the extent a
different application is required pursuant to the provisions of Section 2.9.
Subject to Section 10.25 of this Agreement, the Agent shall have sole access to
the Collection Accounts. Each Business Day, the Agent, (i) in respect of each of
the Government Receivables Lockbox Accounts, will, among other things, in
accordance with the sweep instructions of the applicable Borrower (and each
Borrower hereby expressly instructs the Agent to), transfer all collected and
available funds in any Government Receivables Lockbox Account pursuant to the
Agent’s automated sweep program, automatically and without notice, request or
demand by any Borrower for application against the unpaid principal balance of
(in the order determined by Agent) the Revolving Loans, Swing Loans and
Reimbursement Obligations, and (ii) in accordance with the Agent’s policies and
procedures, will transfer all collected and available funds in the Collection
Accounts (other than any Government Receivables Lockbox Account) pursuant to the
Agent’s automated sweep program, automatically and without notice, request or
demand by any Borrower for application against the unpaid principal balance of
(in the order determined by Agent) the Revolving Loans, Swing Loans and
Reimbursement Obligations. Each Borrower hereby agrees that it will not change
any sweep instructions, including, without limitation, the foregoing sweep
instructions or any sweep instructions set forth in any Government Receivables
Lockbox Account Agreement, without the prior written consent of the Agent. If,
after such application by the Agent, there remains excess available funds in the
Collection Accounts and an Event of Default is not then existing, then the Agent
will deposit such excess funds into the Funding Account. Pursuant to such
automatic sweep program of the Agent, the Agent will make Swing Loans or
Revolving Loans as described in Section 2.11 to cover presentments to the
controlled disbursement account(s) maintained by Borrowers with Agent
(individually and collectively, the “Controlled Disbursement Account”). Until a
payment is received by the Agent for the Agent’s account in finally collected
funds, all risks associated with such payment will be borne solely by Borrowers.
If any Remittance deposited in any Collection Account is dishonored or returned
unpaid for any reason, the Agent, in its discretion, may charge the amount of
such dishonored or returned Remittance directly against any Borrower and any
account maintained by any Borrower with the Agent, and such amount shall be
deemed part of the Obligations. For the purposes of calculating interest and
fees, determining Revolving Loan Availability, all Remittances and other
Proceeds of Accounts and other Collateral deposited into any Collection Account
shall be credited (conditional on final collection) against the Obligations as
set forth in this Section 2.15 as funds become collected and available in
accordance with Agent’s designated funds availability policies from time to time
in effect, and as described in Section 2.5(f) hereof as of the Restatement
Closing Date.

 

52



--------------------------------------------------------------------------------

(b) Cash Management Charges. Agent’s standard service charges and costs related
to the establishment and maintenance of each of the Lockboxes, the Funding
Account, the Controlled Disbursement Account, the Collection Accounts, the
automatic sweep program, and the Agent’s treasury and cash management services
shall be the sole responsibility of Borrowers, whether the same are incurred by
the Agent or any Borrower, and the Agent, at its discretion, exercised in good
faith, may charge the same against any Borrower and any account maintained by
any Borrower with the Agent and the same shall be deemed part of the
Obligations. Without limitation of the provisions of the Security Agreement, and
without limitation to the provisions below relating to the ownership of the
Collection Accounts and the deposits and funds therein, the Agent shall have,
and each Borrower hereby grants to the Agent, for the benefit of itself and the
Lenders, a Lien on all funds held in each of the Lockboxes, the Funding Account,
the Controlled Disbursement Account and the Collection Accounts as security for
the Obligations. Each of the Lockboxes, the Funding Account, the Controlled
Disbursement Account and the Collection Accounts will not be subject to any
deduction, set-off, banker’s lien or any other right in favor of any Person
other than the Agent, for the benefit of the Lenders and the L/C Issuer and
their respective Affiliates. Contemporaneously with the payment in full of the
Loans and Obligations in respect thereof on or prior to the Maturity Date, all
service charges and costs related to such cash management services and Banking
Services Obligations shall be paid to Agent or Cash Collateralized.

(c) Cash Management Policies. From time to time, the Agent may adopt such
regulations and procedures and changes as it may deem reasonable and appropriate
with respect to the operation of each of the Lockboxes, the Funding Account, the
Controlled Disbursement Account, the Collection Accounts, the automatic sweep
program and the other services to be provided by the Agent under this Agreement,
and such regulations, procedures and changes need not be reflected by an
amendment to this Agreement in order to be effective. The Agent will give notice
of such regulations, procedures and changes to Borrower Representative in the
ordinary course of the Agent’s business. For the avoidance of doubt, the
provisions of this clause (c) will not affect the order of application of funds
pursuant to the preceding paragraphs of this Section 2.15. The Agent shall not
be liable for any loss or damage resulting from any error, omission, failure or
negligence on the part of the Agent in good faith with respect to the operation
of each of the Lockboxes, the Funding Account, the Controlled Disbursement
Account or any Collection Account, or the services to be provided by the Agent
under this Agreement except to the extent, but only to the extent, of any direct
damages, as opposed to any consequential, special or lost-profit damages,
suffered by any Borrower from gross negligence or willful misconduct of the
Agent as determined by a final and non-appealable decision of a court of
competent jurisdiction.

SECTION 3

CONDITIONS PRECEDENT.

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan or Daily Floating
LIBOR Loan) or of any L/C Issuer to issue, extend the expiration date (including
by not giving notice of non-renewal) of or increase the amount of any Letter of
Credit under this Agreement, shall be subject to the following conditions
precedent:

 

53



--------------------------------------------------------------------------------

Section 3.1 All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be true and correct in all material respects (provided that
if any representation or warranty is by its terms qualified by concepts of
materiality, such representation and warranty shall be true and correct in all
respects) on and as of such date, in each case except to the extent the same
expressly relate to an earlier date in which case such representations and
warranties shall be true and correct in all material respects (provided that if
any representation or warranty is by its terms qualified by concepts of
materiality, such representation and warranty shall be true and correct in all
respects) as of such earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(c) after giving effect to any requested extension of credit, the aggregate
principal amount of the Revolving Credit Exposures of all Lenders shall not
exceed the lesser of (x) the Borrowing Base minus the L/C Obligations and
(y) the total Revolving Credit Commitments in effect at such time;

(d) in the case of a Borrowing, the Agent shall have received the notice
required by Section 2.5 hereof, in the case of the issuance of any Letter of
Credit the applicable L/C Issuer shall have received a duly completed
Application together with any fees called for by Section 2.13 hereof, and, in
the case of an extension or increase in the amount of a Letter of Credit, a
written request therefor in a form reasonably acceptable to such L/C Issuer
together with fees called for by Section 2.13 hereof; and

(e) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Agent or any Lender (including, without limitation, Regulation U of the Board of
Governors of the Federal Reserve System) as then in effect; provided that, any
such order, judgment, decree, law or regulation shall not entitle any Lender
that is not affected thereby to not honor its obligation hereunder to advance,
continue or convert any Loan or, in the case of any L/C Issuer, to extend the
expiration date of or increase the amount of any Letter of Credit hereunder.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by Credit Parties on
the date of such Credit Event as to the facts specified in subsections (a)
through (e), both inclusive, of this Section.

Section 3.2 Conditions to Amendment and Restatement. On or before the
Restatement Closing Date, in addition to the conditions set forth in Section 3.1
hereof:

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the Agent
(which may include facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.12 payable to the order of each such
requesting Lender and a written opinion of the Credit Parties’ counsel,
addressed to the Agent, the L/C Issuers and the Lenders.

 

54



--------------------------------------------------------------------------------

(b) Authorized Representatives. The Agent shall have received a list of each
Credit Party’s Authorized Representatives;

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Credit
Party, dated as of the Restatement Closing Date and executed by its Secretary or
Assistant Secretary, managing or sole member, or manager, as applicable, which
shall (A) certify the resolutions of its Board of Directors, members or other
body authorizing the execution, delivery and performance of the Loan Documents
to which it is a party, (B) identify by name and title and bear the signatures
of the Responsible Officers and any other officers of such Credit Party
authorized to sign the Loan Documents to which it is a party, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Credit Party certified by the relevant authority of the
jurisdiction of organization of such Credit Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and ii) a long
form good standing certificate for each Credit Party from its jurisdiction of
organization.

(d) No Default Certificate. The Agent shall have received a certificate, signed
by a Responsible Officer of each Credit Party on the Restatement Closing Date
(i) stating that no Default or Event of Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Section 5 of
this Agreement and in the other Loan Documents are true and correct in all
respects as of such date, except to the extent the same expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all respects as of such earlier date, and (iii) certifying any
other factual matters as may be reasonably requested by the Agent;

(e) Reserved.

(f) Reserved.

(g) Lien Searches. The Agent shall have received financing statement and, as
appropriate, tax and judgment lien search results against the Property of each
of the Credit Parties and the Cura evidencing the absence of Liens on its
Property except for Permitted Liens;

(h) Payoff Letters. The Agent shall have received copies of executed pay-off
letters and filed lien releases from secured creditors of Cura evidencing that
the Liens of such secured creditors have been terminated;

(i) Insurance. The Agent shall have received evidence of insurance required to
be maintained under the Loan Documents, naming the Agent as additional insured
and lender’s loss payable including, without limitation, in form and substance
satisfactory to Agent, certificates of insurance on the Accord form evidencing
coverage as of the Restatement Closing Date with respect to (i) property and
casualty insurance of the Credit Parties, showing Fifth Third

 

55



--------------------------------------------------------------------------------

Bank, as Agent, as lender’s loss payee, together with a copy of the lender’s
loss payable endorsement thereto, and (ii) with respect to liability insurance
of the Credit Parties, showing Fifth Third Bank, as Agent, as additional
insured, together with a copy of the additional insured endorsement thereto, and
(iii) general liability and property and casualty insurance of the Credit
Parties, together with a copy of the 30 days’ notice of cancellation endorsement
in favor of Fifth Third Bank, as Agent;

(j) Fees. The Agent shall have received for itself and for the Lenders the
initial fees required by the Fee Letter and by Section 2.13 hereof;

(k) Reserved.

(l) Pledged Stock; Stock Powers; Pledged Notes. The Agent shall have received
(i) the certificates representing the Equity Interests pledged pursuant to the
Security Agreement, together with an undated equity power for each such
certificate executed in blank by a Responsible Officer of the pledgor thereof
and (ii) each promissory note (if any) pledged to the Agent pursuant to the
Security Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof;

(m) Litigation. On the Restatement Closing Date, no injunction, temporary
restraining order or other legal action that would prohibit the Loan Documents
or other litigation which could reasonably be expected to have a Material
Adverse Effect, shall be pending or, to the knowledge of any Credit Party,
threatened;

(n) Capital Structure. The capital and organizational structure of the Credit
Parties shall be reasonably satisfactory to the Agent and the Lenders;

(o) Reserved.

(p) Receipt of All Cura Purchase Documents. Agent shall have received fully
executed and certified copies of all Cura Purchase Documents;

(q) Third Party Documents. The Agent shall have received, in form and substance
satisfactory to Agent, a Collateral Access Agreement with respect to the
principal leasehold of the Borrowers located at 2300 Warrenville Road, Suite
100, Downers Grove, Illinois;

(r) Material Adverse Effect. Since December 31, 2013, there has been no change
in the financial condition or operations of the Cura, the Borrowers and the
Guarantors, taken as a whole, none of which individually or in the aggregate
could reasonably be expected to have a material adverse effect on the business,
assets, liabilities (contingent or otherwise), operations, results of operations
or condition (financial or otherwise);

(s) No Default. No Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;

 

56



--------------------------------------------------------------------------------

(t) Representations and Warranties. Each of the representations and warranties
set forth herein and in the other Loan Documents shall be true and correct in
all material respects (provided that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation and warranty
shall be true and correct in all respects) on and as of such date, except to the
extent the same expressly relate to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects (provided that if any representation or warranty is by its terms
qualified by concepts of materiality, such representation and warranty shall be
true and correct in all respects) as of such earlier date; and

(u) Other. The Agent shall have received such other agreements, instruments,
documents, certificates, and opinions as the Agent may reasonably request
including, without limitation, those listed on any document checklist prepared
by Agent. Each such closing delivery set forth in this Section required by this
Section 3.2 shall be in form and substance satisfactory to the Agent and the
Lenders.

SECTION 4

THE COLLATERAL, GUARANTIES.

Section 4.1 Collateral. The Obligations, including, without limitation, Rate
Management Obligations and Banking Services Obligations, shall be secured by
(a) valid, perfected, and enforceable Liens on all right, title, and interest of
each of the Credit Parties and each Subsidiary (other than Addus FEA) in all
capital stock and other Equity Interests held by such Person in each of its
Subsidiaries, whether now owned or hereafter formed or acquired, and all
Proceeds thereof, and (b) valid, perfected, and enforceable Liens on all right,
title, and interest of each of the Credit Parties and each Subsidiary (other
than Addus FEA) in all personal property, fixtures, and real estate, whether now
owned or hereafter acquired or arising, and all Proceeds thereof. Furthermore,
(i) Holdings will cause 100% of the issued and outstanding Equity Interests of
each direct and indirect Subsidiary of Holdings, including, without limitation,
Addus FEA, to be subject at all times to a first priority, perfected Lien and
pledge in favor of Agent pursuant to the terms and conditions of this Agreement,
and the applicable Collateral Documents or other security documents as Agent
shall reasonably request.

Notwithstanding the foregoing, the Lien of Agent shall not extend to and
Collateral (or any asset or property comprising the Collateral) shall not
include the following Property (all of the following being the “Excluded
Assets”): (i) other than Accounts, any lease, license, permit or agreement to
which any Credit Party is a party to the extent, but only to the extent, that
such a grant would, under the terms of such lease, license, permit or agreement,
result in a breach of the terms of, invalidate, or constitute a default under,
such lease, license, permit or agreement or to the extent any requirement of law
prohibits the grant of a Lien thereon; (ii) any Property that is the subject of
a Lien securing any purchase money Indebtedness or Capital Lease permitted under
this Agreement pursuant to an agreement the terms of which prohibit such Credit
Party from granting any other Liens on such Property (with respect to
clauses (i) and (ii), other than to the extent that any such term or prohibition
would be rendered ineffective pursuant to the UCC or other applicable law);
provided, that with respect to any such limitation described in the foregoing
clauses (i) or (ii) (A) upon the request of the Agent, such Credit Party shall
in good faith use commercially reasonable efforts to obtain any requisite
consent for the creation of such Lien in favor of the Agent on such Property,
(B) immediately upon the ineffectiveness, lapse or

 

57



--------------------------------------------------------------------------------

termination of any such restriction, the Collateral shall include, and such
Credit Party shall be deemed to have granted a Lien on such Property under the
applicable Collateral Documents as if such restriction had never been in effect;
and (C) notwithstanding any such restriction, the Collateral shall, to the
extent such restriction does not by its terms apply thereto and such rights and
Proceeds do not otherwise constitute Excluded Assets, include all rights
incident or appurtenant to any such Property, and the right to receive all
Proceeds derived from, or in connection with the sale, assignment or transfer
of, such Property; (iii) more than 65% of the total of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by any Credit
Party or any Domestic Subsidiary or any assets of any Foreign Subsidiary of the
Credit Parties if in any such case Agent’s Lien on such Property would create a
significant risk of a material adverse tax consequence to the Credit Parties;
(iv) any “intent to use” applications for Trademarks for which a statement of
use has not been filed and accepted with the United States Patent and Trademark
Office; or (v) those assets as to which Agent determines in its Permitted
Discretion the cost of obtaining a Lien therein in favor of Agent or the
perfection thereof are excessive in relation to the benefit to the Lenders
afforded by such Lien.

Furthermore, the Lien of Agent need not be perfected in the following Property:
(a) in each case with Agent’s prior written consent, (i) deposit accounts for
petty cash supporting local operations so long as the amounts on deposit in such
deposit accounts do not exceed $10,000 in the aggregate for all such accounts,
(ii) deposit account number xxxx7086 with Citibank so long as such deposit
account (x) is used solely to disburse payment of workers compensation claims
related to a Credit Party that have been funded by Agent and (y) has a balance
of no more than the sum of (A) 100% of the total workers compensation claims
amount being paid and (B) $50,000 (representing the minimum balance required
amount) (or such greater minimum balance required amount agreed to in writing by
Agent in its sole discretion) and (iii) payroll accounts so long as such payroll
accounts (x) are used solely to disburse payroll for Credit Party employees and
(y) have a balance of no more than either (A) 110% of the total payroll amount
being paid for such week prior to the disbursement of such weekly payroll or
(B) $30,000 for each such account after the disbursement of such weekly payroll
(collectively, the “Excluded Accounts”); and (b) until an Event of Default has
occurred and is continuing and thereafter until otherwise required by the Agent
or the Required Lenders, on vehicles which are subject to a certificate of title
law (collectively, the “Excluded Vehicles”).

Section 4.2 Liens on Real Property; Collateral Access Agreements.

(a) In the event that any Credit Party or any Subsidiary owns or hereafter
acquires any real property, the Credit Parties shall, or shall cause such
Subsidiary to, execute and deliver to the Agent (or a security trustee therefor)
a mortgage or deed of trust acceptable in form and substance to the Agent for
the purpose of granting to the Agent, for the benefit of itself and the Lenders,
a Lien on such real property to secure the Obligations, shall pay all taxes,
costs, and expenses incurred by the Agent in recording such mortgage or deed of
trust, and shall supply to the Agent at Borrowers’ cost and expense a survey,
environmental report, hazard insurance policy, appraisal report and a
mortgagee’s policy of title insurance from a title insurer acceptable to the
Agent insuring the validity of such mortgage or deed of trust and its status as
a first Lien (subject to Permitted Liens) on the real property encumbered
thereby and such other instruments, documents, certificates, and opinions
reasonably required by the Agent in connection therewith.

(b) As of the Restatement Closing Date, the Credit Parties shall use
commercially reasonable efforts to deliver to the Agent a Collateral Access
Agreement with respect to the chief executive office (if leased) and each of the
other locations set forth on the Real Estate Schedule to the information
certificate where Credit Parties maintain books and records or

 

58



--------------------------------------------------------------------------------

Inventory and Equipment with a fair market value in excess of $250,000. The
Credit Parties shall use commercially reasonable efforts to deliver Collateral
Access Agreements with respect to any new chief executive office (if leased)
established after the Restatement Closing Date, each location of original books
and records and, to the extent required by Section 4.3 of the Security
Agreement, each other Collateral location established after the Restatement
Closing Date where Credit Parties maintain books and records or Inventory and
Equipment with a fair market value in excess of $250,000.

Section 4.3 Guaranties. The payment and performance of the Obligations of each
Credit Party shall at all times be jointly and severally guaranteed by the
Credit Parties and their Subsidiaries except, in the case of any Foreign
Subsidiary otherwise guaranteeing an Obligation of a Credit Party which is a
U.S. Person, if such guaranty would create a significant risk of a material
adverse tax consequence to the Credit Parties.

Section 4.4 Further Assurances. Each of the Credit Parties agrees that it shall,
and shall cause each Subsidiary to, from time to time at the request of the
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Agent or the Required Lenders may reasonably request in
order to provide for or perfect or protect such Liens on the Collateral. In the
event any Credit Party or any Subsidiary forms or acquires any other Subsidiary
as permitted hereunder after the date hereof, the Credit Parties shall
(i) provide prior written notice to Agent as to the creation of such Subsidiary
and the purpose thereof, and (ii) contemporaneously with such formation or
acquisition cause such newly formed or acquired Subsidiary to become a Borrower
or Guarantor hereunder as Agent shall direct and to execute and deliver to Agent
a Joinder Agreement, Collateral Documents and such other instruments, documents,
certificates, and opinions required by the Agent in connection therewith;
provided that such requirement shall not apply to a newly formed or acquired
Foreign Subsidiary, if Agent reasonably determines that such act would could
reasonably be expected to have material adverse tax consequences to the Credit
Parties. If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by the Credit Parties after the
Restatement Closing Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien in favor of the Security
Agreement upon acquisition thereof), the Credit Party will (i) notify Agent
thereof and, if requested by Agent or the Required Lenders, cause such assets to
be subjected to a Lien securing the Obligations and (ii) take such actions as
shall be necessary or reasonably requested by Agent to grant and perfect such
Liens, all at the expense of the Credit Parties.

SECTION 5

REPRESENTATIONS AND WARRANTIES.

Each of the Credit Parties represents and warrants to each Lender and the Agent,
and agrees, that:

Section 5.1 Organization and Qualification. Each of the Credit Parties and each
of their Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (other than
Addus FEA solely until the earlier of (x) its Permitted Dissolution pursuant to
the terms hereof or (y) thirty (30) days following the

 

59



--------------------------------------------------------------------------------

Restatement Closing Date), (ii) has the corporate or limited liability company
power and authority to own its property and to transact the business in which it
is engaged and proposes to engage and (iii) is duly qualified and in good
standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing could not be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.

Section 5.2 Authority and Enforceability. Each Credit Party has full right and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes, to grant to
the Agent, for the benefit of itself and the Lenders, the Liens described in the
Collateral Documents executed by such Credit Party, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Credit Party has full right and authority to enter into the Loan Documents
executed by it, to guarantee the Obligations, including, without limitation,
Rate Management Obligations and Banking Services Obligations, to grant to the
Agent, for the benefit of itself and the Lenders, the Liens described in the
Collateral Documents executed by such Person, and to perform all of its
obligations under the Loan Documents executed by it. The Loan Documents
delivered by each of the Credit Parties and by each Subsidiary, if any, have
been duly authorized, executed, and delivered by such Person and constitute
valid and binding obligations of such Person enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by any Credit Party or any Subsidiary, if
any, of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon any Credit Party or any
Subsidiary, if any, or any provision of the organizational documents (e.g.,
charter, articles of incorporation, by-laws, articles of association, operating
agreement, partnership agreement or other similar document) of any Credit Party
or any Subsidiary, (b) contravene or constitute a default under any covenant,
indenture or agreement of or affecting any Credit Party or any Subsidiary or any
of such Person’s Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (c) result in the creation or imposition of any Lien
on any Property of any Credit Party or any Subsidiary other than the Liens
granted in favor of the Agent pursuant to the Collateral Documents.

Section 5.3 Financial Reports. The audited consolidated financial statements of
the Credit Parties and their Subsidiaries as at December 31, 2013, heretofore
furnished to the Agent, have been prepared in accordance with GAAP in all
material respects applied on a consistent basis throughout the periods covered
thereby, present fairly in all material respects the financial condition of the
Credit Parties and its Subsidiaries as of such dates and the results of
operations and cash flows of the Credit Parties and its Subsidiaries for such
periods, are correct and complete in all material respects, and are consistent
in all material respects with the books and records of the Credit Parties and
its Subsidiaries.

Section 5.4 No Material Adverse Change. Since December 31, 2013, there has been
no change in the financial condition or operations of the Credit Parties and the
Subsidiaries taken as a whole, except those occurring in the ordinary course of
business, none of which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

Section 5.5 Litigation and Other Controversies. There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of any
Credit Party and/or any Subsidiary, threatened against any Credit Party or any
Subsidiary that (a), if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or
(b) involve this Agreement.

Section 5.6 True and Complete Disclosure. All information furnished by or on
behalf of any Credit Party or any Subsidiary in writing to the Agent or any
Lender for purposes of or in connection with this Agreement, or any transaction
contemplated herein, is, when taken as a whole, true and accurate in all
material respects and not incomplete by omitting to state any fact necessary to
make such information not misleading in light of the circumstances under which
such information was provided; provided that, with respect to projected
financial information furnished by or on behalf of the Credit Parties or any of
their Subsidiaries, each of the Credit Parties only represents and warrants that
such information is prepared in good faith based upon assumptions believed to be
reasonable at the time prepared (it being understood that no assurance can be
given that such projections will be realized and that actual results may differ
from such projections).

Section 5.7 Use of Proceeds; Margin Stock. All proceeds of the Revolving Loans
and Swing Loans shall be used by Borrowers for working capital purposes,
including, without limitation, Capital Expenditures permitted hereunder and
other general corporate purposes of Borrowers and their Subsidiaries. No part of
the proceeds of any Loan or other extension of credit hereunder will be used by
any Borrower or any Subsidiary thereof to purchase or carry any margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any margin stock. Neither the making of any Loan or other extension of
credit hereunder nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System and any successor to all or any portion
of such regulations. Margin Stock (as defined above) constitutes less than
twenty-five percent (25%) of the value of those assets of the Credit Parties and
their Subsidiaries that are subject to any limitation on sale, pledge or other
restriction hereunder.

Section 5.8 Taxes. Each of the Credit Parties and each of their Subsidiaries has
timely filed or caused to be timely filed all federal income Taxes returns and
all other material Tax returns required to be filed by any Credit Party and/or
any Subsidiary. Each of the Credit Parties and each Subsidiary has paid all
federal income Taxes and all other material Taxes, assessments and other
governmental charges due and payable by them (or any one or more of them) other
than Taxes, assessments and other governmental charges which are not delinquent,
except those (a) that are being contested in good faith and by proper legal
proceedings, and (b) as to which appropriate reserves have been provided for in
accordance with GAAP. There is no proposed tax assessment (excluding any
generally applicable changes in Tax rates) against any Credit Party or any
Subsidiary that would, if made, have a Material Adverse Effect, nor is there any
tax sharing agreement applicable to any Credit Party or any Subsidiary that
could reasonably be expect to result in an Material Adverse Effect. As of the
Restatement Closing Date, no Borrower has any permanent establishment outside of
the United States.

 

61



--------------------------------------------------------------------------------

Section 5.9 ERISA. (a) Each Plan is in compliance with the applicable provisions
of ERISA, the Code and other federal or state laws, except such noncompliance as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter or is subject to a favorable opinion letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS. To the best knowledge of
the Credit Parties, nothing has occurred that would prevent or cause the loss of
such tax-qualified status as of the Restatement Closing Date;

(b) There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect;

(c) (i) No ERISA Event has occurred, and no Credit Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) each Credit Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and no Credit
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) no Credit Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither any Credit Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan; and (vii) no Pension Plan has a funding shortfall within the
meaning of Section 430(a) of the Code except as described on Schedule 5.9 to the
Disclosure Statement.

(d) Neither any Credit Party nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Restatement Closing
Date, those listed on Schedule 5.9 to the Disclosure Statement and
(ii) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

62



--------------------------------------------------------------------------------

Section 5.10 Subsidiaries. Schedule 5.10 to the Disclosure Statement correctly
sets forth, as of the Restatement Closing Date, each Subsidiary of the Credit
Parties, its respective jurisdiction of organization and the percentage
ownership (direct and indirect) of such Credit Party in each class of capital
stock or other Equity Interests of each of its Subsidiaries and also identifies
the direct owner thereof.

Section 5.11 Compliance with Laws. Each of the Credit Parties and each
Subsidiary is in compliance with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of their businesses and the ownership of their property,
except such non-compliances as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 5.12 Environmental Matters. Each of the Credit Parties and each
Subsidiary is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws, except to the
extent that the aggregate effect of all non-compliances could not reasonably be
expected to have a Material Adverse Effect. There are no pending or, to the best
knowledge of any Credit Party or any Subsidiary after due inquiry, threatened
Environmental Claims, including any such claims (regardless of materiality) for
liabilities under CERCLA relating to the disposal of Hazardous Materials,
against any Credit Party or any Subsidiary or any real property, including
leaseholds, owned or operated by any Credit Party or any Subsidiary, except such
claims as could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, there are no facts, circumstances, conditions or occurrences on any real
property, including leaseholds, owned or operated by any Credit Party or any
Subsidiary that, to the best knowledge of any Credit Party or any Subsidiary
after due inquiry, could reasonably be expected (i) to form the basis of an
Environmental Claim against any Credit Party or any Subsidiary or any such real
property, or (ii) to cause any such real property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such real
property by any Credit Party or any Subsidiary under any applicable
Environmental Law. Hazardous Materials have not been Released on or from any
real property, including leaseholds, owned or operated by any Credit Party or
any Subsidiary where such Release, individually, or when combined with other
Releases, in the aggregate, may reasonably be expected to have a Material
Adverse Effect.

Section 5.13 Investment Company. No Credit Party nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 5.14 Intellectual Property. Each of the Credit Parties and each
Subsidiary owns or is licensed to use all the Intellectual Property necessary
for the present conduct of its businesses, in each case without any known
conflict with the rights of others which, or the failure to obtain which, as the
case may be, could reasonably be expected to result in a Material Adverse
Effect.

 

63



--------------------------------------------------------------------------------

Section 5.15 Good Title. Each of the Credit Parties and each Subsidiary have
good and marketable title, or valid leasehold interests, to their assets
necessary for the operation of its business as reflected on the most recent
consolidated balance sheet of the Credit Parties and their Subsidiaries provided
to the Agent (except for sales of assets in the ordinary course of business, and
such defects in title that could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect) and such assets are
subject to no Liens, other than Permitted Liens.

Section 5.16 Labor Relations. No Credit Party nor any Subsidiary is engaged in
any unfair labor practice that could reasonably be expected to give rise to
liabilities in excess of $1,000,000. There is (i) no strike, labor dispute,
slowdown or stoppage pending against any Credit Party or any Subsidiary or, to
the best knowledge of any Credit Party or any Subsidiary, threatened against any
Credit Party or any Subsidiary and (ii) to the best knowledge of the Credit
Parties and their Subsidiaries, no union representation proceeding is pending
with respect to the employees of any Credit Party or any Subsidiary. All
collective bargaining agreements and similar labor relations agreements to which
any Credit Party is a party as of the Restatement Closing Date are described on
Schedule 5.16 to the Disclosure Statement, together with the expiration date
thereof, and such Credit Party is in compliance with all such collective
bargaining agreements except to the extent that a failure to be in compliance
would reasonably be expected to give rise to liabilities in excess of
$1,000,000.

Section 5.17 Capitalization. All outstanding Equity Interests of the Credit
Parties and the Subsidiaries have been duly authorized and validly issued, and
are fully paid and non-assessable. Schedule 5.17 to the Disclosure Statement
describes (i) the capitalization of each of the Credit Parties, and (ii) any
outstanding commitments or other obligations of any Credit Party or any
Subsidiary to issue, and any rights of any Person to acquire, any Equity
Interests in any Credit Party or any Subsidiary.

Section 5.18 Other Agreements. No Credit Party nor any Subsidiary is in default
under (i) of the Subordinated Debt Documents, or (ii) the terms of any covenant,
indenture or agreement of or affecting any Credit Party, any Subsidiary or any
of their respective Properties, which default if uncured could reasonably be
expected to have a Material Adverse Effect.

Section 5.19 Governmental Authority and Licensing. Each of the Credit Parties
and their Subsidiaries have received all licenses, permits, and approvals of
each Governmental Authority necessary to conduct their businesses, in each case
where the failure to obtain or maintain the same could reasonably be expected to
have a Material Adverse Effect. No investigation or proceeding that, if
adversely determined, could reasonably be expected to result in revocation or
denial of any license, permit or approval is pending or, to the knowledge of any
Credit Party or any Subsidiary, threatened, except where such revocation or
denial could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 5.20 Approvals. No authorization, consent, license or exemption from, or
filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by any Credit Party or any Subsidiary of any Loan
Document, except for the filing of UCC financing statements and Intellectual
Property security agreements and such approvals which have been obtained prior
to the date of this Agreement and remain in full force and effect.

 

64



--------------------------------------------------------------------------------

Section 5.21 Affiliate Transactions. No Credit Party nor any Subsidiary is a
party to any contracts or agreements with any of its Affiliates (other than with
Wholly-Owned Subsidiaries) on terms and conditions which are less favorable to
such Credit Party or such Subsidiary than would be usual and customary in
similar contracts or agreements between Persons not affiliated with each other.

Section 5.22 Solvency. After giving effect to the Cura Acquisition, the Credit
Parties and their Subsidiaries, taken as a whole, are able to generally pay
their debts as they become due in the ordinary course of business and do not
have an unreasonably small amount of capital with which to carry on their
businesses; and the amount that will be required to pay the probable liabilities
of the Credit Parties and their Subsidiaries as they become absolute and mature
in the ordinary course of business is less than the sum of the present fair sale
value of their assets valued on a going concern basis.

Section 5.23 No Broker Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby; and
each of the Credit Parties hereby agrees to indemnify the Agent and the Lenders
against, and agree that they will hold the Agent and the Lenders harmless from,
any claim, demand, or liability for any such broker’s or finder’s fees alleged
to have been incurred in connection herewith or therewith and any expenses
(including reasonable attorneys’ fees) arising in connection with any such
claim, demand, or liability.

Section 5.24 Foreign Assets Control Regulations and Anti-Money Laundering.

(a) OFAC. No Credit Party nor any Subsidiary is (i) a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Party and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) a Person who engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner violative of Section 2, or (iii) a
Person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.

(b) PATRIOT Act. Each of the Credit Parties and their Subsidiaries are in
compliance, in all material respects, with the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

Section 5.25 Cura Purchase Agreement. The Credit Parties have provided to the
Agent a true and correct copy of the Cura Purchase Agreement and the Cura
Purchase Documents. The Cura Purchase Agreement and the Cura Purchase Documents
are in full force and effect and have not, except as reflected in amendments
provided to the Agent, been amended or modified in any material respect from the
version so delivered to the Agent, and no Credit Party is aware of any default
thereunder.

 

65



--------------------------------------------------------------------------------

Section 5.26 Security Interest in Collateral. The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Agent, for the benefit of the Agent and the Lenders, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Obligations,
enforceable against the applicable Credit Party and all third parties, and
having priority over all other Liens on the Collateral except, in the case of
Permitted Liens, to the extent any such Permitted Liens would have priority over
the Liens in favor of the Agent pursuant to any applicable law or agreement.

Section 5.27 Common Enterprise. The successful operation and condition of each
of the Credit Parties is dependent on the continued successful performance of
the functions of the group of the Credit Parties as a whole and the successful
operation of each of the Credit Parties is dependent on the successful
performance and operation of each other Credit Party. Each Credit Party expects
to derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Credit Parties
and (ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies. Each Credit
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Credit Party is within its
purpose, in furtherance of its direct and/or indirect business interests, will
be of direct and/or indirect benefit to such Credit Party, and is in its best
interest.

Section 5.28 Compliance With Health Care Laws. Without limiting the generality
of any other representation or warranty set forth in this Agreement:

(a) Except as set forth on Schedule 5.28 to the Disclosure Statement, each
Credit Party and each Subsidiary of a Credit Party (i) is in material compliance
with all Health Care Laws and all Third Party Payor Programs and (ii) is not in
material violation of any order of CMS, the HHS, or any other Governmental
Authority or other board or tribunal regulating, enforcing or overseeing
compliance with Health Care Laws. Except as set forth on Schedule 5.28 to the
Disclosure Statement, no Credit Party or Subsidiary of a Credit Party has
received any written notice that it is not in material compliance in any respect
with any of the requirements of any of the foregoing. Without limiting the
generality of the foregoing, no Credit Party or Subsidiary of a Credit Party has
received a subpoena or other notice that it is or will be subject to any
investigation by any Governmental Authority with respect to any Health Care Law,
nor, to the knowledge of any Credit Party, is any investigation threatened or
are there circumstances which, if known to a Governmental Authority, would lead
the Governmental Authority to investigate such Credit Party or Subsidiary of a
Credit Party. Each Credit Party and each Subsidiary of a Credit Party has
received and maintains accreditation in good standing and without limitation or
impairment by all applicable accrediting organizations, to the extent required
by applicable law (including all Health Care Laws), all Third Party Payor
Programs and all Participation Agreements, except where the failure to receive
and/or maintain such accreditation could not reasonably be expected to have or
result in, either individually or in the aggregate, a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

(b) Each Credit Party and each Subsidiary of a Credit Party has the requisite
provider numbers or other authorizations to bill the Medicare program (to the
extent such entity participates in the Medicare program), the respective
Medicaid program in the state or states in which such entity operates (to the
extent such entity participates in the Medicaid program within such state or
states), and all other Third Party Payor Programs that such Credit Party or such
Subsidiary of a Credit Party currently bills or in the past has billed except
where the failure to have such authorization could not reasonably be expected to
be, have or result in, either individually or in the aggregate, a Material
Adverse Effect. To the knowledge of each of the Borrowers, there is no
investigation, audit, claim review or other action pending or threatened which
could result in a revocation, suspension, termination, probation, restriction,
limitation, or non-renewal of any Third Party Payor, Participation Agreement,
provider number or authorization or result in the exclusion of any Credit Party
or a Subsidiary of a Credit Party from any Third Party Payor Program, which
revocation, suspension, termination, probation, restriction, limitation,
non-renewal or exclusion could reasonably be expected to be, have or result in,
either individually or in the aggregate, a Material Adverse Effect. No Borrower
has any knowledge that any condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, reasonably could
be expected to result in the suspension, revocation, forfeiture, non-renewal of
any governmental consent applicable to any Credit Party or any Subsidiary of a
Credit Party or any health care facility operated by any Credit Party or any
Subsidiary of a Credit Party or such facility’s participation in any Third Party
Payor Program, or of any Participation Agreements, which suspension, revocation,
forfeiture or non-renewal could reasonably be expected to be, have or result in,
either individually or in the aggregate, a Material Adverse Effect.

(c) Each Credit Party and each Subsidiary of a Credit Party has filed with all
applicable federal, state and local Governmental Authorities for and received
approval of all registrations, applications, licenses, certificates or
determinations of need, requests for exemptions, permits and other regulatory
authorizations necessary to conduct the businesses of such Credit Party or such
Subsidiary of a Credit Party as currently conducted, the absence of which could
not reasonably be expected to be, have or result in, either individually or in
the aggregate, a Material Adverse Effect. Each Credit Party and each Subsidiary
of a Credit Party is, and at all relevant times has been, in compliance in all
respects with all such registrations, applications, licenses, requests for
exemptions, permits and other regulatory authorizations, except to the extent
that the failure to be in compliance could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

(d) All billing practices of the Credit Parties and Subsidiary of the Credit
Parties to all Third Party Payors have been correct in all material respects,
and in material compliance with all applicable requirements of law (including
all Health Care Laws), and no Credit Party or Subsidiary of a Credit Party has
knowingly and willfully billed for or received any payment or reimbursement in
excess of amounts allowed by law, except for such payments or reimbursements as
such Credit Party or Subsidiary of a Credit Party may be disputing or contesting
in good faith, except to the extent that the failure to be in compliance could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

(e) The Credit Parties have established a compliance plan, the purpose of which
is to assure that each such Person is in compliance with Health Care Laws.

(f) No Credit Party, no Subsidiary of a Credit Party, none of their respective
officers, managers, employees or independent contractors and no “Person with an
ownership or control interest” (as that phrase is defined in 42 C.F.R.
§ 420.201) in any Credit Party or any Subsidiary of a Credit Party is, or to the
knowledge of such Credit Party or Subsidiary has been or has been threatened to
be: (A) excluded from participation in a Federal Health Care Program (as that
term is defined in 42 U.S.C. § 1320a-7b(f)) or is the subject of a proceeding
seeking to assess such penalty, or has been “suspended” or “debarred” from
selling products to the U.S. government or its agencies pursuant to the Federal
Acquisition Regulation, relating to debarment and suspension applicable to
federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations; (B) excluded from participation in any state
health care program; or (C) convicted (as that term is defined in 42 C.F.R.
§ 1001.2) of any of those offenses described in 42 U.S.C. § 1320a-7b or 18
U.S.C. §§ 669, 1035, 1347, 1518 or is the subject of a proceeding seeking to
assess such penalty.

SECTION 6

COVENANTS.

Each of the Credit Parties covenants and agrees that, so long as any Credit is
available to Borrowers hereunder and until the Payment in Full of the
Obligations:

Section 6.1 Information Covenants.

The Credit Parties will furnish to the Agent and each Lender:

(a) Monthly Reports; Quarterly Reports. (i) Within forty-five (45) days after
the end of each fiscal month of the Credit Parties and their Subsidiaries,
commencing with the fiscal month of the Credit Parties and their Subsidiaries
ending June 30, 2014, the consolidated and consolidating balance sheet of the
Credit Parties and their Subsidiaries as at the end of such fiscal month and the
related consolidated and consolidating statements of income and retained
earnings and of cash flows for such fiscal month and for the elapsed portion of
the fiscal year-to-date period then ended, each in reasonable detail, prepared
by the Credit Parties in accordance with GAAP, in all material respects (subject
to year-end audit adjustments, the absence of footnotes and treatment of
research and development), setting forth (commencing with the first anniversary
of the Restatement Closing Date) comparative figures for the corresponding
fiscal month in the prior fiscal year and comparable budgeted figures for such
fiscal month, all of which shall be certified by the chief financial officer or
other officer of the Credit Parties acceptable to the Agent that they fairly
present in all material respects in accordance with GAAP the financial condition
of the Credit Parties and their Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes; and (ii) Within forty-five (45) days after the end of each fiscal
quarter, a management report (a) describing the operations, key operating
metrics and financial condition of the Credit Parties and their Subsidiaries for
the quarter then ended and the portion of the current fiscal year then elapsed
(or for the fiscal year

 

68



--------------------------------------------------------------------------------

then ended in the case of year-end financials) and (b) discussing the reasons
for any significant variations. The information above shall be presented in
reasonable detail and shall be certified by the chief financial officer, vice
president of finance or other officer acceptable to Agent on behalf of the
Credit Parties and their Subsidiaries to the effect that such information fairly
presents in all material respects the results of operations and financial
condition of the Credit Parties and their Subsidiaries as at the dates and for
the periods indicated. Agent acknowledges that the management report previously
provided to Agent is in a form reasonably satisfactory to Agent.

(b) Annual Statements. Within one hundred twenty (120) days after the close of
each fiscal year of the Credit Parties and their Subsidiaries, a copy of the
consolidated and consolidating balance sheet of the Credit Parties and their
Subsidiaries as of the last day of the fiscal year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Credit Parties and their Subsidiaries for the fiscal year then
ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied by an
unqualified opinion by BDO Seidman LLP or any firm of independent public
accountants of recognized national standing, selected by the Credit Parties and
acceptable to the Agent, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of the Credit Parties
and their Subsidiaries as of the close of such fiscal year and the results of
their operations and cash flows for the fiscal year then ended and that an
examination of such accounts in connection with such financial statements has
been made in accordance with generally accepted auditing standards.

(c) Officer’s Certificates; Reports.

(i) Within forty-five (45) days after the end of each fiscal quarter of the
Credit Parties and their Subsidiaries and at the time of the delivery of the
quarterly financial statements provided for in Section 6.1(a)(ii), commencing
with the fiscal quarter of the Credit Parties and their Subsidiaries ending
June 30, 2014, (A) a certificate of the chief financial officer, vice president
of finance or other officer of the Credit Parties acceptable to the Agent in the
form of Exhibit E (a “Compliance Certificate”) (1) stating that no Default or
Event of Default has occurred during the period covered by such statements or,
if a Default or Event of Default exists, a detailed description of the Default
or Event of Default and all actions any Credit Party is taking with respect to
such Default or Event of Default, (2) confirming that the representations and
warranties stated in Section 5 of this Agreement and in the other Loan Documents
are true and correct in all material respects (provided that if any
representation or warranty is by its terms qualified by concepts of materiality,
such representation and warranty shall be true and correct in all respects) as
though made on and as of date thereof (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct in all respects as of such date), (3) showing the Credit Parties’
compliance with the covenants set forth in Section 6.22, (4) showing a
calculation of the Borrowing Base and (5) providing a summary of Credit Parties’
and their Subsidiaries’ contingent liabilities or judgments, order or
injunctions against any one or more of them that are material to any one or more
of them other than as indicated on the corresponding financial statements
delivered pursuant hereto, and (B) a comparison of the current year-to-date
financial results (other than in respect of the balance sheets included therein)
against the budgets required to be submitted pursuant to Section 6.1(d).

 

69



--------------------------------------------------------------------------------

(ii) [Reserved].

(iii) Promptly following request therefor by Agent, an accounts receivable aging
and reconciliation of cash and accounts receivable, in reasonable detail
prepared by Borrowers and certified to by their Chief Financial Officer or other
officer of Borrowers acceptable to the Agent.

(d) Budgets. As soon as available, but in any event at least one (1) Business
Day prior to the beginning of each fiscal year of the Credit Parties and their
Subsidiaries, a budget in form satisfactory to the Agent (including, without
limitation, a breakdown of the projected results of each line of business of the
Credit Parties and their Subsidiaries, and budgeted consolidated and
consolidating statements of income, and sources and uses of cash and balance
sheets for Credit Parties and their Subsidiaries) of Credit Parties and their
Subsidiaries in reasonable detail satisfactory to the Agent for each fiscal
month and the four (4) fiscal quarters of the immediately succeeding fiscal year
and, with appropriate discussion, the principal assumptions upon which such
budget is based.

(e) Notice of Default or Litigation; Collateral. Promptly, and in any event
within three (3) Business Days after any Responsible Officer of any Credit Party
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or an Event of Default or any other event which could
reasonably be expected to have a Material Adverse Effect, which notice shall
specify the nature thereof, the period of existence thereof and what action
Credit Parties propose to take with respect thereto, (ii) the commencement of,
or threat of, or any significant development in, any litigation, labor
controversy, arbitration or governmental proceeding pending against any Credit
Party or any Subsidiary which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (iii) other than a Permitted Lien,
any claim or Lien securing a claim, in excess of $250,000 is asserted or made
against any of the Collateral or any loss, damage or destruction of Collateral
in the amount of $250,000 or more, whether or not covered by insurance.

(f) Management Letters. Promptly, and in any event within five (5) Business Days
after any Credit Party’s receipt thereof, a copy of each report or any
“management letter” submitted to any Credit Party or any Subsidiary by its
certified public accountants and the management’s responses thereto.

(g) Other Reports and Filings. Promptly, and in any event within two
(2) Business Days, copies of all financial information and other material
information, certificates, reports, statements and completed forms, if any,
which any Credit Party or any Subsidiary has delivered to any holder of, or to
any agent or trustee with respect to, Indebtedness of any Credit Party or any
Subsidiary in their capacity as such a holder, agent or trustee to the extent
that the aggregate principal amount of such Indebtedness exceeds (or upon the
utilization of any unused commitments may exceed) $250,000.

 

70



--------------------------------------------------------------------------------

(h) Environmental Matters. Promptly upon, and in any event within five
(5) Business Days after any officer of any Credit Party obtains knowledge
thereof, notice of one or more of the following environmental matters which
individually, or in the aggregate, may reasonably be expected to have a Material
Adverse Effect: (i) any notice of Environmental Claim against any Credit Party
or any Subsidiary or any real property owned or operated by any Credit Party or
any Subsidiary; (ii) any condition or occurrence on or arising from any real
property owned or operated by any Credit Party or any Subsidiary that
(a) results in noncompliance by any Credit Party or any Subsidiary with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against any Credit Party or any Subsidiary or
any such real property; (iii) any condition or occurrence on any real property
owned or operated by any Credit Party or any Subsidiary that could reasonably be
expected to cause such real property to be subject to any restrictions on the
ownership, occupancy, use or transferability by any Credit Party or any
Subsidiary of such real property under any Environmental Law; and (iv) any
removal or remedial actions to be taken in response to the actual or alleged
presence of any Hazardous Material on any real property owned or operated by any
Credit Party or any Subsidiary as required by any Environmental Law or any
Governmental Authority. All such notices shall describe in reasonable detail the
nature of the claim, investigation, condition, occurrence or removal or remedial
action and such Credit Party’s or such Subsidiary’s response thereto. In
addition, each of the Credit Parties agrees to provide the Lenders with copies
of all material written communications by any Credit Party or any Subsidiary
with any Person or Governmental Authority relating to any of the matters set
forth in clauses (i)-(iv) above, and such detailed reports relating to any of
the matters set forth in clauses (i)-(iv) above as may reasonably be requested
by the Agent or the Required Lenders.

(i) Public Filings. Promptly upon their becoming available, one copy of each
financial statement, report, notice or proxy statement sent by any Credit Party
or Subsidiary to its creditors or stockholders generally and of each regular or
periodic report, and any registration statement or prospectus filed by any
Credit Party or Subsidiary with any securities exchange or the Securities and
Exchange Commission or any successor agency, and copies of any material orders
in any proceedings to which any Credit Party or any of its Subsidiaries is
party, issued by any Governmental Authority.

(j) Cura Purchase Agreement. As promptly as practicable (but in any event not
later than 30 days) after the occurrence of any material default or material
breach by any party under the Cura Purchase Agreement or any document,
instrument or agreement delivered in connection therewith, or any senior officer
of a Credit Party becomes aware of the occurrence of any material default or
material breach by any party thereto, or any Credit Party providing notice of,
or the receipt by any Credit Party of any notice of, or of any condition or
event which has resulted in, or could reasonably be expected to result in, a
material indemnity claim thereunder by any party thereto, a certificate signed
by the chief financial officer, treasurer or controller of the Company
specifying in reasonable detail the nature and period of existence thereof, what
action the Credit Parties have taken, are taking or propose to take with respect
thereto.

(k) Other Information. From time to time, such other information or documents
(financial or otherwise) as the Agent or any Lender may reasonably request.

 

71



--------------------------------------------------------------------------------

Section 6.2 Inspections; Books and Records. Each of the Credit Parties will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities and (b) permit officers,
representatives and agents of the Agent or any Lender, to visit and inspect any
Property of any Credit Party or any Subsidiary, and to examine the books of
account of such Credit Party or such Subsidiary and discuss the affairs,
finances and accounts of such Credit Party or such Subsidiary with its and their
officers and independent accountants, all at such reasonable times as the Agent
or any Lender may request; provided that, (i) prior written notice of any such
visit, inspection or examination shall be provided to Borrower Representative,
(ii) such visit, inspection or examination shall be performed at reasonable
times to be agreed to by Borrower Representative, which agreement will not be
unreasonably withheld, (iii) the Credit Parties shall pay the reasonable
out-of-pocket costs and expenses of such visit, inspection or examination, and
(iv) so long as no Event of Default has occurred and is continuing, the Credit
Parties shall only be required to bear the cost of and reimburse Agent and the
Lenders for the costs and expenses of one (1) such collective visit, inspection
or examination per fiscal year by Agent and each Lender that wishes to accompany
Agent on such visit and examination.

Section 6.3 Maintenance of Property, Insurance, Environmental Matters, etc.

(a) Each of the Credit Parties will, and will cause each of its Subsidiaries to,
keep its property, plant and equipment in good repair, working order and
condition, normal wear and tear excepted, and shall from time to time make all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto so that at all times such property, plant
and equipment are reasonably preserved and maintained; provided, however, that
nothing in this Section 6.3(a) shall prevent, to the extent permitted by
Section 6.13, sales of assets by any Credit Party or any Subsidiary or the
dissolution or liquidation of any Subsidiary of any Credit Party.

(b) (i) Each of the Credit Parties will, and will cause each of its Subsidiaries
to, maintain, with good and responsible insurance companies, such insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated (including, without limitation, business interruption,
employers’ and public liability risks), in such amounts and with such
deductibles as is customarily maintained by companies similarly situated and
reasonably acceptable to the Agent; and, upon request of the Agent or any
Lender, furnish to the Agent or such Lender original or electronic copies of
policies evidencing such insurance, and a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by such
Credit Party or such Subsidiary. The Credit Parties shall cause each issuer of
an insurance policy to provide the Agent with a copy of endorsements (A) showing
the Agent as lender’s loss payee with respect to each policy of property or
casualty insurance and naming the Agent as an additional insured with respect to
each policy of liability insurance, (B) providing that thirty (30) days’ notice
will be given to the Agent prior to any cancellation of, material reduction or
change in coverage provided by or other material modification to such policy and
(C) reasonably acceptable in all other respects to the Agent. The Credit Parties
shall execute and deliver to the Agent a collateral assignment, in form and
substance satisfactory to the Agent, of each business interruption insurance
policy maintained by the Credit Parties. (ii) UNLESS THE CREDIT PARTIES

 

72



--------------------------------------------------------------------------------

PROVIDE THE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS
AGREEMENT, THE AGENT MAY PURCHASE INSURANCE AT BORROWER’S EXPENSE TO PROTECT THE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY CREDIT PARTY’S OR SUBSIDIARY’S INTERESTS. THE COVERAGE
THAT THE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST SUCH CREDIT
PARTY OR SUCH SUBSIDIARY IN CONNECTION WITH THE COLLATERAL. BORROWER MAY LATER
CANCEL ANY INSURANCE PURCHASED BY THE AGENT, BUT ONLY AFTER PROVIDING THE AGENT
WITH EVIDENCE THAT THE CREDIT PARTIES HAVE OBTAINED INSURANCE AS REQUIRED BY
THIS AGREEMENT. IF THE AGENT PURCHASES INSURANCE FOR THE COLLATERAL, BORROWER
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY
OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE ANY SUCH
CREDIT PARTY AND ANY SUCH SUBSIDIARY MAY BE ABLE TO OBTAIN ON THEIR OWN.

(c) Without limiting the generality of Section 6.3(a), each of the Credit
Parties and its Subsidiaries: (i) shall comply with, and maintain all real
property in compliance with, any applicable Environmental Laws, except to the
extent that the aggregate effect of all compliance failures could not reasonably
be expected to have a Material Adverse Effect; (ii) shall obtain and maintain in
full force and effect all governmental approvals required for its operations at
or on its properties by any applicable Environmental Laws except to the extent
any failure to obtain or maintain such approvals could not reasonably be
expected to have a Material Adverse Effect; (iii) shall cure as soon as
reasonably practicable any violation of applicable Environmental Laws with
respect to any of its properties which individually or in the aggregate may
reasonably be expected to have a Material Adverse Effect; (iv) shall not, and
shall not permit any other Person to, own or operate on any of its owned or
operated real property, including leaseholds, any landfill or dump site which is
used for the ultimate disposal of solid waste; (v) shall not, and shall not
permit any other Person to, own or operate any or hazardous waste treatment,
storage or disposal facility as defined pursuant to the RCRA, or any comparable
state law, at any real property owned or operated by the Credit Parties or their
Subsidiaries, except when undertaken in material compliance with all applicable
Environmental Laws; and (vi) shall not use, generate, treat, store, Release or
dispose of Hazardous Materials at or on any of the real property except in the
ordinary course of its business and in material compliance with all
Environmental Laws. With respect to any Release of Hazardous Materials occurring
at any real property owned or operated by the Credit Parties or their
Subsidiaries, including leaseholds, each of the Credit Parties and its
Subsidiaries shall conduct any necessary or required investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
response action necessary to remove, cleanup or abate any material quantity of
Hazardous Materials released at or on any of its properties, which in each case
is required by any applicable Environmental Law.

 

73



--------------------------------------------------------------------------------

Section 6.4 Preservation of Existence. Each of the Credit Parties will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, provided that
the foregoing shall not prohibit any merger, liquidation or dissolution
permitted under Section 6.13, and (b) carry on and conduct its business in
substantially the same fields of enterprise as it is conducted as of the
Restatement Closing Date and reasonable extensions thereof; provided, however,
that nothing in this Section 6.4 shall prevent, to the extent permitted by
Section 6.13, sales of assets by any Credit Party or any Subsidiary, the
dissolution or liquidation of any Subsidiary of any Credit Party, or the merger
between or among the Subsidiaries of Holdings.

Section 6.5 Compliance with Laws. Each of the Credit Parties shall, and shall
cause each Subsidiary to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances and orders applicable to its property or
business operations of any Governmental Authority, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien (other than any Permitted
Lien) upon any of its Property.

Section 6.6 ERISA. Each of the Credit Parties shall, and shall cause each
Subsidiary to, promptly notify the Agent and each Lender of the occurrence of
any ERISA Event.

Section 6.7 Payment of Taxes and Other Obligations. Each of the Credit Parties
will, and will cause each of its Subsidiaries to, pay and discharge as the same
shall become due and payable all of its obligations and liabilities, including
(a) all federal income Taxes and other material Taxes, assessments, fees and
other governmental charges imposed upon it or any of its Property, before
becoming delinquent and before any penalties accrue thereon, unless and to the
extent that (i) the same are being contested in good faith and by proper
proceedings, and (ii) the Credit Party or Subsidiary, as applicable, has
established appropriate reserves in accordance with GAAP, (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

Section 6.8 Transactions with Affiliates. No Credit Party shall, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates on terms and conditions which are less
favorable to such Credit Party or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other, except (a) transactions between or among
any Borrower and any Subsidiary that is a Credit Party not involving any other
Affiliate, (b) any investment permitted by Section 6.14(e), (c) any Restricted
Payment permitted by Section 6.15, (d) loans or advances to employees permitted
under Section 6.14, (e) the payment of reasonable compensation to officers and
employees for services actually rendered to any Credit Party, (f) payment of
director’s fees not to exceed $750,000 in the aggregate for any fiscal year of
the Borrowers plus reasonable and documented expenses of the directors,
(g) employment agreements, equity incentive agreements and other employee and
management arrangements in the ordinary course of business with any Borrower or
any of their Subsidiaries (including, without limitation, Holdings’ 2006 Stock
Incentive Plan and 2009 Stock Incentive Plan) and (h) transactions otherwise
expressly permitted under this Agreement.

 

74



--------------------------------------------------------------------------------

Section 6.9 Sale and Leaseback Transactions. No Credit Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred.

Section 6.10 Interest Rate Protection. No Credit Party will, nor will it permit
any Subsidiary to, enter into any Rate Management Agreement, except (a) Rate
Management Agreements entered into to hedge or mitigate risks to which the
Credit Party or Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Rate
Management Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Credit Party or any Subsidiary.

Section 6.11 Indebtedness. No Credit Party shall, nor shall it permit any
Subsidiary to, contract, create, incur, assume or suffer to exist any
Indebtedness, including, without limitation, any guaranty with respect to the
Indebtedness of any Person, except;

(a) the Obligations, including, without limitation, Rate Management Obligations
and Banking Services Obligations, of the Credit Parties and their Subsidiaries
owing to the Agent and the Lenders (and their Affiliates);

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.11 to
the Disclosure Statement and any Permitted Refinancing Indebtedness with respect
thereto;

(c) purchase money Indebtedness and Capitalized Lease Obligations of the
Borrowers and their Subsidiaries in an amount not to exceed $15,500,000 in the
aggregate at any one time outstanding and any Permitted Refinancing Indebtedness
with respect thereto;

(d) Indebtedness of any Borrower to any Subsidiary that is a Borrower and of any
Subsidiary that is a Borrower to any Borrower, provided that any such
Indebtedness shall be unsecured and subordinated to the Obligations pursuant to
Section 10.24 hereof;

(e) Contingent Obligations of any Borrower of Indebtedness of any Subsidiary
that is a Borrower and by any Subsidiary that is a Borrower of Indebtedness of
any other Borrower, provided that (i) any Indebtedness so guaranteed is
permitted by this Section 6.11, and (ii) Contingent Obligations permitted under
this clause (e) shall be subordinated to the Obligations of the applicable
Subsidiary on the same terms as the Indebtedness so guaranteed is subordinated
to the Obligations;

(f) Permitted Contingent Obligations;

(g) the Earnout Liabilities;

 

75



--------------------------------------------------------------------------------

(h) [Reserved];

(i) Subordinated Debt in favor of sellers incurred in connection with Permitted
Acquisitions consummated after the Restatement Closing Date in an amount not to
exceed $2,000,000 at any time outstanding, provided that (x) such Subordinated
Debt has a maturity date that is not earlier than the six (6) month anniversary
of the Maturity Date and by its terms, does not require amortization payments
prior to the maturity thereof, (y) both before and after giving effect to the
incurrence of such Indebtedness (on a pro forma basis), no Default or Event of
Default shall have occurred and be continuing and (z) both before and after
giving effect to the incurrence of such Indebtedness (on a pro forma basis), the
Total Leverage Ratio of the Credit Parties and its Subsidiaries shall not exceed
4.0 to 1.0;

(j) unsecured Indebtedness of any Credit Party (other than Holdings) in the
ordinary course of business with a maturity date no later than twelve
(12) months after the date of incurrence, the proceeds of which are applied to
finance the payment of insurance premiums with respect to workers’ compensation
insurance, automobile insurance and liability insurance;

(k) unsecured Indebtedness consisting of the obligation of any Credit Party
(other than Holdings) to reimburse an insurer for any payment made by such
insurer in respect of a workers’ compensation claim with respect to any employee
of any Credit Party (other than Holdings); and

(l) unsecured Indebtedness of the Borrowers and their Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $100,000 in the aggregate
at any one time outstanding and any Permitted Refinancing Indebtedness with
respect thereto.

Section 6.12 Liens. No Credit Party shall, nor shall it permit any Subsidiary
to, create, incur or suffer to exist any Lien on any of its Property; provided
that the foregoing shall not prevent the following (the Liens described below,
the “Permitted Liens”):

(a) inchoate Liens for the payment of Taxes which are not yet due and payable or
the payment of which is not required by Section 6.7;

(b) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old-age benefits, social security obligations,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good-faith cash deposits in connection with bids, tenders,
contracts or leases to which any Borrower or any Subsidiary is a party, to
secure statutory obligations or surety, appeal or stay bonds, or to secure
indemnity, performance or other similar bonds, or other cash deposits required
to be made in the ordinary course of business, provided in each case that the
obligation is not for borrowed money and that the obligation secured is not
overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the Lien with respect to such matter
under contest and adequate reserves have been established therefor;

(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, warehousemen’s,
processors’, suppliers’ or other similar Liens arising in the ordinary course of
business with respect to obligations which are not delinquent for more than
sixty (60) days or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

 

76



--------------------------------------------------------------------------------

(d) Liens created by or pursuant to this Agreement and the Collateral Documents;

(e) Liens on property of any Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 6.11(c) hereof,
representing or incurred to finance the purchase price of Property (including
replacement Liens on the Property currently subject to such Liens), provided
that no such Lien shall extend to or cover other Property of any Borrower or
such Subsidiary other than the respective Property so acquired and the proceeds
thereof, and the principal amount of indebtedness secured by any such Lien shall
at no time exceed the purchase price of such Property (including taxes, shipping
and installation charges), as reduced by repayments of principal thereon;

(f) zoning restrictions, easements, rights-of-way, licenses, covenants and other
similar encumbrances against real Property incurred in the ordinary course of
business, which, in the aggregate, are not substantial in amount and which do
not materially detract from the value of the Property subject thereto or do not
materially interfere with the ordinary conduct of the business of any Credit
Party or any Subsidiary;

(g) “bankers” liens, customary rights of setoff and other similar Liens, in each
case arising by operation of law in respect of any cash, Cash Equivalents,
financial assets or investment property on deposit in accounts maintained by any
Credit Party or any Subsidiary that are maintained in accordance with the terms
of this Agreement;

(h) Liens arising out of the existence or the bonding of any judgments, writs or
similar processes not giving rise to an Event of Default under Section 7.1(g);
provided that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are the subject of a contest maintained in
good faith by appropriate proceedings diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made;

(i) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.12 to the Disclosure Statement
(including replacement Liens on the property or asset currently subject to such
Lien); provided that (i) such Lien shall not apply to any other Property of any
Borrower or Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof;

(j) Liens arising from precautionary UCC financing statements filed under any
operating lease permitted hereunder;

(k) Liens of counterparties attaching solely to cash earnest money deposits made
by any Credit Party or any of their respective Subsidiaries in connection with
any letter of intent or purchase agreement entered into with respect to Capital
Expenditures otherwise permitted hereunder;

 

77



--------------------------------------------------------------------------------

(l) Licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business not interfering in any material respect with the business of
any Credit Party; and

(m) Liens not described above securing Indebtedness (other than Indebtedness for
borrowed money) of any Credit Party or any Subsidiary in an aggregate
outstanding amount at any time not to exceed $100,000.

Notwithstanding anything contained herein to the contrary, no Credit Party shall
create, incur or suffer to exist any Lien on (x) any Property of Addus FEA or
(y) any Equity Interests issued by Addus FEA (other than Liens arising under the
Loan Documents).

Section 6.13 Consolidation, Merger, Sale of Assets, etc. No Credit Party shall,
nor shall it permit any Subsidiary to, wind up, liquidate or dissolve its
affairs or agree to any merger or consolidation, or convey, sell, lease or
otherwise dispose of all or any part of its property, including any disposition
as part of any sale-leaseback transactions, except that this Section shall not
prevent:

(a) the sale and lease of inventory in the ordinary course of business;

(b) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable judgment of the Credit Parties and their Subsidiaries,
has become uneconomic, obsolete or worn out;

(c) sales, transfers and dispositions of assets to a Borrower or any other
Credit Party (other than Holdings);

(d) (i) any Borrower (other than Addus Healthcare) or any Subsidiary of a
Borrower may merge into a Borrower in a transaction in which such Borrower is
the surviving corporation, with at least fifteen (15) Business Days prior
written notice to Agent; and (ii) the Permitted Dissolutions, so long as Agent
receives (x) at least fifteen (15) Business Days prior written notice of such
Permitted Dissolution from Borrower Representative and (y) promptly following
such Permitted Dissolution, copies of the documentation evidencing such
Permitted Dissolution;

(e) the disposition or sale of Cash Equivalents in consideration for cash;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary so long as the Net
Cash Proceeds thereof are applied to the Obligations as required under
Section 2.8(b) hereof;

(g) the license of Intellectual Property in the ordinary course of business; and

(h) the sale, transfer, lease, or other disposition of Property not otherwise
permitted hereunder (excluding any disposition of (i) Intellectual Property,
(ii) Property as part of a sale and leaseback transaction, (iii) any Equity
Interests of any Subsidiary or (iv) Accounts) of any Credit Party or any
Subsidiary aggregating for Credit Parties and their Subsidiaries, so long as no
Event of Default exists or would occur as a result thereof, with an aggregate
net book value of not more than $250,000 during any fiscal year of the Credit
Parties.

 

78



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in order to be permitted by this Section 6.13,
all sales, transfers, leases and other dispositions permitted hereby (other than
those permitted by paragraphs (d) and (f) above) shall be made for fair value
and for at least seventy-five (75%) cash consideration. So long as no Default or
Event of Default has occurred and is continuing or would arise as a result
thereof, upon the written request of Borrower Representative, the Agent shall
release its Lien on any Property sold pursuant to the foregoing provisions.

Section 6.14 Advances, Investments, Acquisitions and Loans. No Credit Party
shall, nor shall it permit any Subsidiary to, directly or indirectly, make loans
or advances to or make, retain or have outstanding any investments (whether
through purchase of all or substantially all of the assets or Equity Interests
or obligations or otherwise) in, any Person or enter into any partnerships or
joint ventures, or purchase or own a futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, except that this Section shall not prevent:

(a) receivables created or trade credit extended in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

(b) investments in Cash Equivalents subject to Control Agreements (subject to
the limitations referred to in Section 4 hereof);

(c) investments (including debt obligations) received in connection with ix) the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business and (ii) issued by financially
troubled Account Debtors (excluding Affiliates) to a Credit Party pursuant to
agreements with respect to settlement of such Account Debtor’s Accounts with
such Credit Party negotiated in the ordinary course of business; provided that,
if the aggregate amount of such Investments exceed $25,000 at any time, (x) the
Credit Parties shall provide Agent a detailed written summary of such
Investments and will continue to do so at the end of each calendar quarter
thereafter and (y) upon Agent’s request, such Investments shall be pledged and
delivered to the Agent pursuant to the Loan Documents as additional collateral
security for the Obligations;

(d) investments in existence on the date hereof and described in Schedule 6.14
to the Disclosure Statement;

(e) Investments by the Credit Parties and their Subsidiaries in the Equity
Interests of their Subsidiaries;

(f) loans or advances made by any Borrower to any Subsidiary that is a Borrower
and made by any Subsidiary that is a Borrower to any Borrower, provided that any
such loans and advances made by a Credit Party shall be evidenced by a
promissory note pledged pursuant to the Security Agreement;

(g) Contingent Obligations permitted by Section 6.11;

 

79



--------------------------------------------------------------------------------

(h) loans or advances made by a Credit Party (other than Holdings) to its
employees on an arm’s-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $500,000 in the aggregate at any one time
outstanding;

(i) investments in the form of Rate Management Agreements permitted by
Section 6.11;

(j) non-cash investments received in connection with the dispositions of assets
permitted by Section 6.13;

(k) investments constituting deposits described in clause (b) of Section 6.12;

(l) investments in and capital contributions to Addus FEA so long as such
investments and capital contributions are not increased after the Original
Closing Date;

(m) Permitted Acquisitions;

(n) advances in the form of prepayment of expenses, so long as such expenses
were incurred in the ordinary course of business and are being paid in
accordance with customary trade terms of the Credit Parties; and

(o) other investments (other than Acquisitions or joint ventures), loans and
advances in addition to those otherwise permitted by this Section in an amount
not to exceed $100,000 in the aggregate at any one time outstanding (so long as
the provisions of Section 6.17, Articles 4 and 11 are complied with in
connection therewith if applicable).

Section 6.15 Restricted Payments. No Credit Party shall, nor shall it permit any
Subsidiary to, make any Restricted Payment or incur any obligation to do so,
except that:

(a) any Wholly-Owned Subsidiary of any Borrower may make dividends or
distributions to such Borrower;

(b) each Credit Party and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common Equity Interests of the
Person making such dividend or distribution;

(c) Borrowers may make distributions to Holdings to permit Holdings to pay
reasonable and customary corporate and operating expenses and franchise fees or
similar taxes and fees required to maintain its corporate existence;

(d) Borrowers may make dividends and distributions to Holdings to permit
Holdings may make dividends and distributions to its shareholders, so long as
both before and after giving effect to such payment (i) no Default or Event of
Default exists or would result therefrom, (ii) the Credit Parties are in pro
forma compliance with the financial covenants set forth in Section 6.22 hereof
calculated for the most recent measurement period as evidenced by a Compliance
Certificate delivered to Agent prior to the making of any such payment and
(iii) the Borrowers have Excess Availability of no less than an amount equal to
ten percent (10%) of the Revolving Credit Commitment; and

 

80



--------------------------------------------------------------------------------

(e) each Credit Party may make payments of dividends and distributions in
connection with any stock incentive plan or other stock based employee plan, so
long as both before and after giving effect to such payment (i) no Default or
Event of Default shall have occurred prior to, or would occur as a result of,
any such payment.

The Borrowers shall provide to the Agent, prior to the making of any such
Restricted Payment described herein, a certificate describing same and
demonstrating compliance with the applicable conditions and provisions set forth
in this Section 6.15.

Section 6.16 Limitation on Restrictions. No Credit Party shall, not shall it
permit any Subsidiary to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any restriction on the ability of any such
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or other Equity Interests owned by any Credit Party or any other
Subsidiary, (b) pay or repay any Indebtedness owed to any Credit Party or any
other Subsidiary, (c) make loans or advances to any Credit Party or any other
Subsidiary, (d) transfer any of its Property to any Credit Party or any other
Subsidiary, (e) encumber or pledge any of its assets to or for the benefit of
the Agent or (f) guaranty the Obligations, including, without limitation, Rate
Management Obligations and Banking Services Obligations; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document or any Subordinated Debt Document, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 6.16 to the Disclosure Statement (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (e) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the Property securing
such Indebtedness and (v) clause (e) of the foregoing shall not apply to
customary provisions in leases licenses and other contracts customarily
restricting the assignment thereof and restrictions on licenses, sublicenses and
assignments of intellectual property.

Section 6.17 Limitation on the Creation of Subsidiaries. Notwithstanding
anything to the contrary contained in this Agreement, no Credit Party shall, nor
shall it permit any Subsidiary to, establish or create after the Restatement
Closing Date any Subsidiary; provided that any Borrower and its Wholly-Owned
Subsidiaries shall be permitted to establish or create Wholly-Owned Subsidiaries
(other than, without the prior written consent of Agent, any Foreign Subsidiary)
so long as at least ten (10) Business Days’ prior written notice thereof is
given to the Agent, and the Credit Parties and their Subsidiaries timely comply
with the requirements of Section 4 hereof.

Section 6.18 Material Contracts; Other Agreements. Each Credit Party shall
perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material

 

81



--------------------------------------------------------------------------------

Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Agent and, upon request of the Agent, make
to each other party to each such Material Contract such demands and requests for
information and reports or for action as any Credit Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do any of
the foregoing, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No Credit Party shall, nor shall it
permit any Subsidiary to, amend or otherwise modify, or waive any rights under,
(a) any of the Subordinated Debt Documents if such amendment, modification or
waiver would violate the terms and conditions of the applicable Subordination
Agreement or otherwise be adverse to the interests of the Agent or the Lenders
in any material respect and (b) any of the Cura Purchase Documents if such
amendment, modification or waiver could be adverse to the interests of the Agent
or the Lenders in any material respect.

Section 6.19 OFAC. No Credit Party shall, nor shall it permit any Subsidiary to,
(i) become a Person whose property or interests in property are blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Party and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079(2001)),
(ii) engage in any dealings or transactions prohibited by Section 2 of such
executive order, or be otherwise associated with any such Person in any manner
violative of Section 2, and (iii) become a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

Section 6.20 Name, Fiscal Year Accounting and Organizational Documents. No
Credit Party shall, nor shall it permit any Subsidiary to, without at least
twenty (20) Business Days’ prior written notice to Agent (a) change, from that
as of the Restatement Closing Date, its name, its fiscal year, or its method of
accounting, except as required by GAAP, or (b) amend or modify any of the terms
or provisions of its certificate of incorporation or by-laws or any other
organizational document in a manner that would be materially adverse to Agent or
any Lender.

Section 6.21 Deposit Accounts and Cash Management Services. Each of the Credit
Parties shall, and shall cause each of its Subsidiaries to, maintain each of its
deposit accounts and general checking/controlled disbursement accounts (other
than Excluded Accounts) solely with Fifth Third, and Fifth Third shall be the
principal depository and principal bank of account in which substantially all
funds of the Credit Parties and their Subsidiaries are deposited, except to the
extent otherwise agreed in writing by Fifth Third. Each of the Credit Parties
shall, and shall cause each of its Subsidiaries to, enter into agreements with
Fifth Third for all of its needs in connection with cash management services and
shall grant to Fifth Third an opportunity to provide any business banking
services required by any of them, including payroll and employee benefit plan
services. Control Agreements or Government Receivables Lockbox Account
Agreements, as applicable, shall be required for any such deposit accounts
which, with the prior written consent of Fifth Third, are maintained at
financial institutions other than Fifth Third.

 

82



--------------------------------------------------------------------------------

Section 6.22 Financial Covenants.

(a) Senior Leverage Ratio. The Credit Parties shall not, as of the last day of
each fiscal quarter of Holdings and its Subsidiaries during the periods
specified below, permit the Senior Leverage Ratio to be greater than:

 

Fiscal Quarter Ending

   The Senior Leverage Ratio
Shall Not Be Greater Than:  

June 30, 2014

     3.25 to 1.0   

September 30, 2014

     3.25 to 1.0   

December 31, 2014

     3.25 to 1.0   

March 31, 2015

     3.25 to 1.0   

June 30, 2015

     3.25 to 1.0   

September 30, 2015

     3.25 to 1.0   

December 31, 2015

     3.25 to 1.0   

March 31, 2016

     3.25 to 1.0   

June 30, 2016

     3.25 to 1.0   

September 30, 2016

     3.25 to 1.0   

December 31, 2016

     3.25 to 1.0   

March 31, 2017

     3.25 to 1.0   

June 30, 2017

     3.25 to 1.0   

September 30, 2017

     3.25 to 1.0   

December 31, 2017

     3.25 to 1.0   

March 31, 2018

     3.25 to 1.0   

June 30, 2018

     3.25 to 1.0   

September 30, 2018

     3.25 to 1.0   

December 31, 2018

     3.25 to 1.0   

March 31, 2019

     3.25 to 1.0   

June 30, 2019

     3.25 to 1.0   

September 30, 2019

     3.25 to 1.0   

(b) Reserved.

(c) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
the Credit Parties and their Subsidiaries ending during the periods specified
below, the Credit Parties shall maintain a Fixed Charge Coverage Ratio for the
four fiscal quarters of the Credit Parties and their Subsidiaries then ended of
not less than:

 

Fiscal Quarter Ending

   The Fixed Charge Coverage Ratio
Shall Not Be Less Than:  

June 30, 2014

     1.2 to 1.0   

September 30, 2014

     1.2 to 1.0   

December 31, 2014

     1.2 to 1.0   

March 31, 2015

     1.2 to 1.0   

June 30, 2015

     1.2 to 1.0   

September 30, 2015

     1.2 to 1.0   

December 31, 2015

     1.2 to 1.0   

March 31, 2016

     1.2 to 1.0   

 

83



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   The Fixed Charge Coverage Ratio
Shall Not Be Less Than:

June 30, 2016

   1.2 to 1.0

September 30, 2016

   1.2 to 1.0

December 31, 2016

   1.2 to 1.0

March 31, 2017

   1.2 to 1.0

June 30, 2017

   1.2 to 1.0

September 30, 2017

   1.2 to 1.0

December 31, 2017

   1.2 to 1.0

March 31, 2018

   1.2 to 1.0

June 30, 2018

   1.2 to 1.0

September 30, 2018

   1.2 to 1.0

December 31, 2018

   1.2 to 1.0

March 31, 2019

   1.2 to 1.0

June 30, 2019

   1.2 to 1.0

September 30, 2019

   1.2 to 1.0

(d) Capital Expenditures. The Credit Parties will not, nor will they permit any
Subsidiary to, incur or make any Capital Expenditures during any period set
forth below in an amount exceeding the amount set forth opposite such period:

 

Period

   Maximum
Capital Expenditures  

Fiscal Year ending 2014

   $ 5,000,000   

Fiscal Year ending 2015

   $ 2,500,000   

Fiscal Year ending 2016

   $ 2,500,000   

Fiscal Year ending 2017

   $ 2,500,000   

Fiscal Year ending 2018

   $ 2,500,000   

Fiscal Year ending 2019

   $ 2,500,000   

The amount of any Capital Expenditures permitted to be made in respect of any
fiscal year, commencing with the fiscal year ending December 31, 2016, shall be
increased by one hundred percent (100%) of the unused amount of Capital
Expenditures that were permitted to be made during the immediately preceding
fiscal year pursuant hereto, without giving effect to any carryover amount.
Capital Expenditures in any fiscal year shall be deemed to use first, the amount
permitted for such fiscal year without giving effect to any carryover amount
and, second, any amount permitted to be carried forward to such fiscal year.

Section 6.23 Negative Pledge; Limitations. Each of the Credit Parties hereby
agrees that until such time as the Payment in Full of all of the Obligations:

(a) Holdings agrees that its sole purpose shall be to hold 100% of the Equity
Interests in Addus Healthcare and engage in activities ancillary thereto as
permitted by this Agreement. Without limiting the foregoing, Holdings agrees
that it shall not (i) have any employees or engage in any business or investment
activity other than owning the Equity Interests in Addus Healthcare and engaging
in activities ancillary thereto expressly permitted

 

84



--------------------------------------------------------------------------------

under this Agreement; (ii) incur any liabilities other than minimal liabilities
necessary to maintain its separate corporate existence, (iii) become obligated
for any Indebtedness (other than the Obligations), whether directly or
indirectly, (iv) permit any Lien to exist on any of its assets except for
Permitted Liens, to the extent applicable; or (i) consolidate with or merge with
or into any other Person or acquire substantially all of the assets of any other
Person, or sell any of its assets, whether in one or a series of transactions.

(b) Holdings agrees that it will not, by act or omission: (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of its Equity Interests in Addus Healthcare; or (ii) create or
permit to exist any Lien (other than Permitted Liens) upon or with respect to
any of such Equity Interests.

(c) Addus Healthcare owns, as of the Restatement Closing Date, all of the issued
and outstanding voting Equity Interests of each of the other Borrowers. Addus
Healthcare agrees that it will not, by act or omission: (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of its Equity Interests in any other Borrower; or (ii) create or
permit to exist any Lien (other than Permitted Liens) upon or with respect to
any of such Equity Interests.

Section 6.24 Foreign Subsidiary Limitations. Each Credit Party hereby agrees
that, until such time as the Payment in Full of all of the Obligations, no
Foreign Subsidiary created after the date hereof with the prior written consent
of Agent (if any), shall, without the prior written consent of Agent, receive
any proceeds from any Loan hereunder or any Collateral.

Section 6.25 [Reserved].

Section 6.26 Certain Current Liens. Pursuant to that certain Post-Closing
Agreement, dated as of November 2, 2009 (the “Original Post-Closing Agreement”),
between the Borrowers and the Agent, the Credit Parties have been diligently
pursuing evidence of release by the Marion County Recorder in respect of each of
the following tax liens currently of record with the Marion County Recorder:
(a) state tax lien filed as instrument number A06005480661 on August 15, 2006
with the Marion County Recorder in the amount of $26.41; (b) state tax lien
filed as instrument number 7260823 on April 3, 2009 with the Marion County
Recorder in the amount of $12,467.51; (c) state tax lien filed as instrument
number 7260913 on April 3, 2009 with the Marion County Recorder in the amount of
$1,873.80; and (d) state tax lien filed as instrument number 7431777 on
September 14, 2009 with the Marion County Recorder in the amount of $6,683.83
(collectively, the “Current State Tax Liens”). Effective as of March 18, 2010 in
connection with the Original Loan Agreement, Agent and Lenders hereby waive the
Borrower’s delivery requirement under the Original Post-Closing Agreement of
providing to Agent evidence of the release of each of the Current State Tax
Liens (the “Release Requirement”); provided that, the Agent and the Lenders
reserve their right (at any time and from time to time following March 18, 2010)
to implement reserves to be withheld from the Borrowing Base calculation in an
amount equal to the aggregate amount of obligations in respect of the Current
State Tax Liens outstanding and/or unpaid, until the date that the Borrowers
deliver to Agent evidence (in form and substance acceptable to Agent) of the
release by the Marion County Recorder of each of the Current State Tax Liens.
The foregoing waiver of the Release Requirement is expressly limited to the
specific requirement stated herein and shall not affect any breach of any of the
provisions of this Agreement for any other requirement, and shall not be deemed
or otherwise construed to constitute a waiver of any Default or Event of Default
arising out of any other failure of the Credit Parties or any one or more of
them to comply with any of the terms of this Agreement.

 

85



--------------------------------------------------------------------------------

Section 6.27 Health Care Law Matters.

(a) Each Credit Party shall and shall cause each of its Subsidiaries to:
(a) conduct its operations in material compliance with all Health Care Laws;
(b) to the extent permitted by applicable law and so long as no privilege is
compromised, notify Agent promptly after such Credit Party or Subsidiary becomes
aware of any violation of the Anti-Kickback Statute, Stark Law or False Claims
Act, or any violation of other Health Care Laws, in each case, that could
reasonably likely result in a claim, fine or settlement in excess of $250,000;
and (c) to the extent permitted by applicable law, promptly forward to Agent any
subpoena or other request or other investigation by a Governmental Authority
with respect to a possible material violation of any Health Care Laws.

(b) Each Credit Party shall, and shall cause each of its Subsidiaries to
establish, deliver and enforce policies and procedures in its compliance plan
the purpose of which is to assure that each Credit Party and each Subsidiary of
each Credit Party are in compliance in all material respects with all
requirements of applicable Healthcare Laws.

Section 6.28 HIPAA. Each Credit Party and each Subsidiary of a Credit Party that
is a “covered entity” as defined under HIPAA shall enter into a Business
Associate Agreement (as defined under HIPAA) with Agent, substantially in the
form of Exhibit I, and shall maintain such Business Associate Agreement in full
force and effect during the term of this Agreement. In the event that Agent or
any of its authorized representatives shall make any inspection pursuant to
Section 6.2 or otherwise, or shall take possession of any Collateral that would
involve such Person having access to “protected health information” as defined
under HIPAA, each Credit Party or Subsidiary of a Credit Party that is a
“covered entity” shall permit disclosure of the protected health information
pursuant to the Business Associate Agreement to the extent permitted by HIPAA.

SECTION 7

EVENTS OF DEFAULT AND REMEDIES.

Section 7.1 Events of Default. Any one or more of the following shall constitute
an “Event of Default” hereunder:

(a) default in the payment (i) when due (whether at the stated maturity thereof
or at any other time provided for in this Agreement) of all or any part of the
principal of or interest on any Loan or (ii) within three (3) Business Days
after the same shall be due, any other Obligation payable hereunder or under any
other Loan Document;

(b) default in the observance or performance of any covenant set forth in
(i) Sections 2.15, 6.2, 6.3, 6.4, 6.8, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17,
6.18, 6.19, 6.20, 6.21, 6.22, 6.23, 6.24, 6.25, 6.26, 6.27 and 6.28 hereof or of
any provision in any Loan Document dealing with the use, disposition or
remittance of the Proceeds of Collateral or requiring the

 

86



--------------------------------------------------------------------------------

maintenance of insurance thereon, or (ii) Section 6.1 which is not remedied
within three (3) Business Days after the earlier of (x) the date on which such
default shall first become known to any officer of any Credit Party or (y) the
date on which written notice of such default is given to Borrowers by the Agent;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within thirty (30) days after the
earlier of (i) the date on which such default shall first become known to any
officer of any Credit Party or (ii) the date on which written notice of such
default is given to Borrower Representative by the Agent;

(d) any representation or warranty by any Credit Party made herein or in any
other Loan Document or in any certificate delivered by any Credit Party to the
Agent or the Lenders pursuant hereto or thereto or in connection with any
transaction contemplated hereby or thereby proves untrue in any material respect
as of the date of the issuance or making or deemed making thereof, except to the
extent the same expressly relate to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date;

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void (other than as a result of the gross negligence or willful
misconduct of the Agent) in any material respect, or any of the Collateral
Documents shall for any reason fail to create a valid and perfected first
priority Lien (subject to Permitted Liens) in favor of the Agent, for the
benefit of itself and the Lenders, in any Collateral purported to be covered
thereby except as expressly permitted by the terms thereof (other than as a
result of the gross negligence or willful misconduct of the Agent) and except
with respect to assets with an aggregate fair market value not exceeding
$250,000, or any Credit Party or any Subsidiary takes any action for the purpose
of terminating, repudiating or rescinding any Loan Document executed by it or
any of its obligations thereunder (except in connection with activities
expressly permitted under this Agreement);

(f) any default shall occur under any (i) Indebtedness of any Credit Party or
any Subsidiary aggregating in excess of $250,000, or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit acceleration of
the maturity of any such Indebtedness (whether or not such Indebtedness is in
fact accelerated) or any such Indebtedness shall not be paid when due (whether
by demand, lapse of time, acceleration or otherwise) after giving effect to the
applicable grace or cure periods, if any, or (ii) any Rate Management Agreement
of any Credit Party or any Subsidiary with any Lender;

(g) any judgment or judgments, order or orders, writ or writs or warrant or
warrants of attachment, or any similar process or processes, shall be entered or
filed against any Credit Party or any Subsidiary, or against any of its
Property, (i) for the payment of money in an aggregate amount in excess of
$250,000, except to the extent (x) fully and unconditionally covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing or

 

87



--------------------------------------------------------------------------------

(y) fully and unconditionally covered by an appeal bond, for which such Credit
Party or such Subsidiary has established in accordance with GAAP a cash or Cash
Equivalent reserve an amount equal to such judgment, writ or warrant, or
(ii) for any non-monetary award, which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, and in either case
which remains undischarged, unvacated, unbonded or unstayed for a period of
thirty (30) days or enforcement proceedings are commenced by any creditor upon
such judgment or order;

(h) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Credit Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $250,000, or (ii) any
Credit Party or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $250,000;

(i) any Change of Control shall occur;

(j) any Credit Party or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the Bankruptcy Code, as amended, (ii) not
pay, or admit in writing its inability to pay, its debts generally as they
become due, (iii) make an assignment for the benefit of creditors, (iv) apply
for, seek, consent to or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding seeking to have entered against it
an order for relief under the Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
any appointment or proceeding described in Section 7.1(k) hereof;

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Credit Party or any Subsidiary, or any substantial
part of any of its Property, or a proceeding described in Section 7.1(j)(v)
shall be instituted against any Credit Party or any Subsidiary, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) days;

(l) Any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all Obligations arising under the Loan
Documents, ceases to be in full force and effect; or any Credit Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document;

 

88



--------------------------------------------------------------------------------

(m) any default or event of default shall occur under any of the Subordinated
Debt Documents, any subordination or intercreditor provision in any
Subordination Agreement or in any document or instrument governing Subordinated
Debt, shall cease to be in full force and effect, or any Credit Party or any
other Person (including the holder of any applicable Subordinated Debt) shall
contest in any manner the validity, binding nature or enforceability of any such
provision; or

(n) (i) any Credit Party or any Subsidiary is required to pay a fine, penalty,
settlement amount or other payment (whether imposed by judicial order or
settlement) which, individually or in the aggregate, is in excess of $2,000,000
for any violation or alleged violation of any Healthcare Law, including
violation of the Federal Anti-Kickback Statute, Stark Law or False Claims Act,
(ii) any Credit Party or any Subsidiary is required to pay a fine, penalty,
settlement amount or other payment (whether imposed by judicial order or
settlement) for any violation or alleged violation of any Healthcare Law,
including violation of the Anti-Kickback Statute, Stark Law or False Claims Act
which, individually or in the aggregate, would result in, upon payment of such
amount, the Borrowers having Excess Availability of less than $3,000,000,
(iii) any Credit Party or other Subsidiary of a Credit Party receives notice of
the revocation of its Medicare or Medicaid certification and the loss of such
certification which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (iv) one or more Credit Parties
or Subsidiaries of a Credit Party receives notice that such Person(s) will be
excluded from participation in Medicare, Medicaid or other federal or state
healthcare program and such exclusion could reasonably be expected to have a
Material Adverse Effect.

Section 7.2 Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsection (j) or (k) of Section 7.1 hereof has occurred and is
continuing, the Agent shall, by written notice to Borrower Representative:
(a) if so directed by the Required Lenders, terminate or suspend the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, and otherwise may, demand
that Borrowers immediately pay to the Agent an amount equal to 105% of the then
full available amount for drawing under each or any Letter of Credit, including,
without limitation, any and all L/C Obligations, and each Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by any Borrower to honor any such
demand and that the Agent, for the benefit of itself and the Lenders, shall have
the right to require each Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. The Agent, after giving notice to Borrower Representative
pursuant to Section 7.1(c) or this Section 7.2, shall also promptly send a copy
of such notice to the other Lenders, but the failure to do so shall not impair
or annul the effect of such notice.

 

89



--------------------------------------------------------------------------------

Section 7.3 Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Commitments and any and all other
obligations of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately terminate and Borrowers shall immediately pay to the
Agent the full amount then available for drawing under all outstanding Letters
of Credit, including, without limitation, any and all L/C Obligations, each
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by any Borrower to honor any such demand and that the
Lenders, and the Agent on their behalf, shall have the right to require each
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.

Section 7.4 Collateral for Undrawn Letters of Credit.

(a) If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit, including, without limitation, any and all L/C
Obligations, is required under Section 2.8(b) or under Section 7.2 or 7.3 above,
Borrowers shall forthwith pay the amount required to be so prepaid, to be held
by the Agent as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Agent in one or more separate collateral accounts (each such account, and the
credit balances, properties, and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Collateral Account”) as
security for, and for application by the Agent (to the extent available) to, the
reimbursement of any payment under any Letter of Credit then or thereafter made
by the applicable L/C Issuer, and to the payment of the unpaid balance of any
other Obligations. The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Agent for the benefit of
the Agent, the Lenders, and the applicable L/C Issuer. If and when requested by
Borrower Representative, the Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one (1) year or less, provided that the
Agent is irrevocably authorized to sell investments held in the Collateral
Account when and as required to make payments out of the Collateral Account for
application to amounts due and owing from any Borrower to the applicable L/C
Issuer, the Agent or the Lenders; provided, however, that if (i) any Borrower
shall have made payment of all such obligations referred to in subsection (a)
above, (ii) all relevant preference or other disgorgement periods relating to
the receipt of such payments have passed, and (iii) no Letters of Credit,
Commitments, Loans or other Obligations remain outstanding hereunder, then the
Agent shall release to Borrower Representative any remaining amounts held in the
Collateral Account.

Section 7.5 Notice of Default. The Agent shall give notice to Borrower
Representative under Section 7.1(c) hereof promptly upon being requested to do
so by any Lender and shall at such time also notify all the Lenders thereof.

 

90



--------------------------------------------------------------------------------

Section 7.6 Expenses. Each of the Credit Parties agrees to pay to the Agent and
each Lender, and any other holder of any Note outstanding hereunder, all
reasonable costs and expenses incurred or paid by the Agent and such Lender or
any such holder, including reasonable attorneys’ fees and court costs, in
connection with any Default or Event of Default or the enforcement (or
forbearance) of any of the Loan Documents (including all such costs and expenses
incurred in connection with any proceeding under the Bankruptcy Code involving
any Credit Party or any Subsidiary as a debtor thereunder).Each of the Credit
Parties agree that Agent and the Lenders shall have the right, at any time that
any Default or Event of Default exists, at the cost and expense of the Credit
Parties, to engage a consultant to review the business, financial conditions and
operations of the Credit Parties, and the Credit Parties agree to grant access
to all financial and corporate information and books and records of the Credit
Parties and cooperate and assist such consultant as requested by Agent and the
Lenders.

SECTION 8

CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.

Section 8.1 Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss of profit, and any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
the relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender or by reason of breakage of interest rate swap agreements or the
liquidation of other hedging contracts or agreements) as a result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 3 or
otherwise) by any Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan or Daily Floating LIBOR Loan into a Eurodollar Loan, on
the date specified in a notice given pursuant to Section 2.5(a) hereof,

(c) any failure by any Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise),

(d) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder, or

(e) any assignment required by Section 8.6(b),

then, upon the demand of such Lender, Borrowers shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to Borrower
Representative, with a copy to the Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive absent manifest error.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the

 

91



--------------------------------------------------------------------------------

purposes of this Agreement all determinations hereunder with respect to
Eurodollar Loans shall be made as if each Lender had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
interbank eurodollar market having a maturity corresponding to such Loan’s
Interest Period, and bearing an interest rate equal to LIBOR for such Interest
Period.

Section 8.2 Illegality. Notwithstanding any other provisions of this Agreement
or any other Loan Document, if at any time any Change in Law makes it unlawful
for any Lender to make or continue to maintain any Eurodollar Loans and/or Daily
Floating LIBOR Loans, as applicable, or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to Borrower
Representative and the Agent and such Lender’s obligations to make or maintain
Eurodollar Loans and/or Daily Floating LIBOR Loans, as applicable, under this
Agreement shall be suspended until it is no longer unlawful for such Lender to
make or maintain Eurodollar Loans and/or Daily Floating LIBOR Loans, as
applicable. Borrowers shall prepay on demand the outstanding principal amount of
any such affected Eurodollar Loans and/or Daily Floating LIBOR Loans, as
applicable, together with all interest accrued thereon and all other amounts
then due and payable to such Lender under this Agreement; provided, however,
subject to all of the terms and conditions of this Agreement, Borrower
Representative may then elect to borrow the principal amount of the affected
Eurodollar Loans and/or Daily Floating LIBOR Loans from such Lender by means of
Base Rate Loans (or, if not so affected, Daily Floating LIBOR Loans) from such
Lender, which Base Rate Loans (or, if not so affected, Daily Floating LIBOR
Loans) shall not be made ratably by the Lenders but only from such affected
Lender.

Section 8.3 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans or on any day with respect to Daily Floating LIBOR
Loans:

(a) the Agent determines that deposits in Dollars (in the applicable amounts)
are not being offered to it in the interbank eurodollar market for such Interest
Period, or that by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR and/or Daily Floating LIBOR, as applicable, or

(b) the Required Lenders advise the Agent that (i) LIBOR as determined by the
Agent will not adequately and fairly reflect the cost to such Lenders of funding
their Eurodollar Loans for such Interest Period and/or Daily Floating LIBOR will
not adequately and fairly reflect the cost to such Lenders of funding their
Daily Floating LIBOR Loans, as applicable or (ii) that the making or funding of
Eurodollar Loans and/or Daily Floating LIBOR Loans, as applicable, has become
impracticable,

then the Agent shall forthwith give notice thereof to Borrower Representative
and the Lenders, whereupon until the Agent notifies Borrower Representative that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make Eurodollar Loans and/or Daily Floating LIBOR
Loans, as applicable, shall be suspended.

Section 8.4 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

 

92



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR or Daily
Floating LIBOR) or any L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrowers will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any lending office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section and delivered to the Borrower Representative, shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

93



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or L/C Issuer’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or L/C Issuer
pursuant to this Section for any increased costs incurred or reductions suffered
more than nine (9) months prior to the date that such Lender or L/C Issuer, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

Section 8.5 Taxes.

(a) Defined Terms. For purposes of this Section 8.5, the term “Lender” includes
any L/C Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower Representative
by a Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

94



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.10 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 8.5, such
Credit Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Agent, at the time
or times reasonably requested by the Borrower Representative or the Agent, such
properly completed and executed documentation reasonably requested by the
Borrower Representative or the Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower Representative or the Agent,
shall deliver to the Borrower Representative such other documentation prescribed
by applicable law or reasonably requested by the Borrower Representative or the
Agent as will enable the Borrower Representative or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 8.5(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower Representative or the Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

95



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Agent), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Agent), executed
originals of any other form prescribed by applicable law as a basis for

 

96



--------------------------------------------------------------------------------

claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit such Borrower or the Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower
Representative or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the Agent as
may be necessary for the Borrower Representative and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify such Borrower, the Borrower
Representative and the Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 8.5 (including by
the payment of additional amounts pursuant to this Section 8.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

97



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 8.5 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

Section 8.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 8.4, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 8.5, then such Lender shall (at the
request of the Borrower Representative) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 8.4 or 8.5, as
the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 8.4, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 8.5 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 8.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower Representative may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.10), all of its interests,
rights (other than its existing rights to payments pursuant to Section 8.4 or
Section 8.5) and obligations under this Agreement and the related Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrowers shall have paid to the Agent the assignment fee (if any)
specified in Section 10.10;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Reimbursement
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 8.1) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 8.4 or payments required to be made pursuant to Section 8.5, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

 

98



--------------------------------------------------------------------------------

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Representative to require such assignment
and delegation cease to apply.

Section 8.7 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 7 or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.14 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 8.8; fourth, as the
Borrower Representative may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrowers,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the L/C Issuers’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 8.8;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuers or Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the

 

99



--------------------------------------------------------------------------------

related Letters of Credit were issued at a time when the conditions set forth in
Section 3.1 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Reimbursement Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Reimbursement Obligations owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Obligations and Swing
Loans are held by the Lenders pro rata in accordance with the Commitments under
the applicable Facility without giving effect to Section 8.7(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 8.7(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 8.8.

(C) With respect to any L/C Fee not required to be paid to any Defaulting Lender
pursuant to clause (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each L/C Issuer the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 3.1 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Agent at such time, the Borrowers
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

100



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 8.8.

(b) Defaulting Lender Cure. If the Borrower Representative, the Agent and each
Swing Line Lender and L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Loans to be held pro rata
by the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 8.7(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) no Swing Line Lender shall be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) no L/C Issuer shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

Section 8.8 Cash Collateral.

(a) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Agent or any
L/C Issuer (with a copy to the Agent) the Borrowers shall Cash Collateralize the
L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 8.7(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

(b) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for the
benefit of the L/C Issuers, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to clause (c) below. If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
and the L/C Issuers as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

101



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 8.8 or Section 8.7 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 8.8 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Agent and each L/C Issuer that there exists excess Cash
Collateral; provided that, subject to Section 8.7, the Person providing Cash
Collateral and each L/C Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrowers, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

SECTION 9

THE AGENT.

Section 9.1 Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Fifth Third to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agent, the Lenders and the L/C Issuers, and no Credit Party
shall have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 9.2 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, any
Credit Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

 

102



--------------------------------------------------------------------------------

Section 9.3 Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.11, 7.2 or 7.3), or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by the Borrower Representative, a Lender or an L/C
Issuer.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Section 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

 

103



--------------------------------------------------------------------------------

Section 9.4 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Agent may presume that such condition is satisfactory to such Lender or L/C
Issuer unless the Agent shall have received notice to the contrary from such
Lender or L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Agent may consult with legal counsel (who may be counsel
for the Borrower Representative), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.5 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.6 Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuers and the Borrower Representative.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower Representative, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders and the L/C
Issuers, appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower Representative and such
Person remove such Person as Agent and, in consultation with the Borrower
Representative, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

104



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the L/C Issuers under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and L/C Issuer directly, until such time, if any, as
the Required Lenders appoint a successor Agent as provided for above. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Agent (other than any rights to indemnity
payments owed to the retiring or removed Agent), and the retiring or removed
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents. The fees payable by the Borrowers to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower Representative and such successor. After the
retiring or removed Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.13 shall continue
in effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as Agent.

Section 9.7 Non-Reliance on Agent and Other Lenders. Each Lender and L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or any Syndication Agent,
Documentation Agent or Collateral Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the Agent, a
Lender or an L/C Issuer hereunder. The Agent shall have the continuing right,
for purposes hereof, at any time and from time to time to designate one or more
of the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “arrangers” or other designations for purposes hereto,
but such designation shall have no substantive effect, and such Lenders and
their Affiliates shall have no additional powers, duties or responsibilities as
a result thereof.

 

105



--------------------------------------------------------------------------------

Section 9.9 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower Representative) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers and the Agent under Sections 2.13 and 10.13) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Agent and, in the event
that the Agent shall consent to the making of such payments directly to the
Lenders and the L/C Issuers, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.13
and 10.13.

Section 9.10 Collateral and Guaranty Matters. (a) The Lenders irrevocably
authorize the Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Agent under
any Loan Document (x) upon termination of all Commitments and payment in full of
all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Agent and the applicable L/C
Issuer shall have been made), (y) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (z) subject to Section 10.11,
if approved, authorized or ratified in writing by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.12(e); and

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

 

106



--------------------------------------------------------------------------------

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

(b) The Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Section 9.11 Authorization to Enter into, and Enforcement of, the Collateral
Documents. The Agent is hereby irrevocably authorized by each of the Lenders to
execute and deliver the Collateral Documents on behalf of each of the Lenders
and their Affiliates and to take such action and exercise such powers under the
Collateral Documents as the Agent considers appropriate; provided that the Agent
shall not amend the Collateral Documents unless such amendment is agreed to in
writing by the Required Lenders; provided further that the consent of the
Required Lenders shall not be required to amend any account control agreement,
landlord waiver, bailee waiver or similar agreement. Each Lender acknowledges
and agrees that it will be bound by the terms and conditions of the Collateral
Documents upon the execution and delivery thereof by the Agent. Except as
otherwise specifically provided for herein, no Lender (or its Affiliates) other
than the Agent shall have the right to institute any suit, action or proceeding
in equity or at law for the foreclosure or other realization upon any Collateral
or for the execution of any trust or power in respect of the Collateral or for
the appointment of a receiver or for the enforcement of any other remedy under
the Collateral Documents; it being understood and intended that no one or more
of the Lenders (or their Affiliates) shall have any right in any manner
whatsoever to affect, disturb or prejudice the Lien of the Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Agent (or its security trustee)
in the manner provided for in the relevant Collateral Documents for the benefit
of the Lenders and their Affiliates.

SECTION 10

MISCELLANEOUS.

Section 10.1 [Reserved].

Section 10.2 No Waiver; Cumulative Remedies. No delay or failure on the part of
the Agent or any Lender or on the part of the holder or holders of any of the
Obligations in the exercise of any power or right under any Loan Document shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The rights and
remedies hereunder of the Agent, the Lenders and of the holder or holders of any
of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 

107



--------------------------------------------------------------------------------

Section 10.3 Non-Business Days. If any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 10.4 [Reserved].

Section 10.5 Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any Lender or the L/C
Issuer has any Commitment hereunder or any Obligations remain unpaid hereunder.

Section 10.6 Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.1, 8.4, 10.1, 10.4 and 10.13 hereof, shall
survive the termination of this Agreement and the other Loan Documents and the
Payment in Full of the Obligations.

Section 10.7 Sharing of Set-Off. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations to any assignee or
participant, other than to any Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

 

108



--------------------------------------------------------------------------------

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 10.8 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to any Credit Party, to it at Addus Healthcare, Inc., 2300 Warrenville
Road, Suite 100, Downers Grove, Illinois 60515, Attention of Dennis Meulemans
(Facsimile No. 630-487-2707; Telephone No. 630-296-3548), with a copy to:
Winston & Strawn LLP, 200 Park Avenue, New York, New York 10166, Attention of
John G. Kalyvas, Esq. (Facsimile No. 212-294-4700; Telephone No. 212-294-4757);

(ii) if to the Agent, to Fifth Third at Fifth Third Bank, as Agent, 222 South
Riverside Plaza, 30th Floor, Chicago, Illinois 60606, Attention of Michael E.
May (Facsimile No. 312-704-4127; Telephone No. 312-704-4037) with a copy to:
Vedder Price P.C., 222 North LaSalle St., Chicago, Illinois 60601, Attention of
Thomas E. Schnur, Esq. (Facsimile No. 312-609-5005; Telephone No. 312-609-7715);

(iii) if to Fifth Third in its capacity as L/C Issuer, to it at 222 South
Riverside Plaza, 30th Floor, Chicago, Illinois 60606, Attention of Michael E.
May (Facsimile No. 312-704-4127; Telephone No. 312-704-4037), and if to any
other L/C Issuer, to it at the address provided in writing to the Agent and the
Borrower Representative at the time of its appointment as an L/C Issuer
hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or L/C Issuer pursuant to Section 2.5 if such Lender or
L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication.

 

109



--------------------------------------------------------------------------------

The Agent or the Borrower Representative may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the L/C Issuers and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
or entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Agent, any Lender or any L/C Issuer by means of
electronic communications pursuant to this Section, including through the
Platform.

Section 10.9 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but

 

110



--------------------------------------------------------------------------------

all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3, this Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 10.10 Successors and Assigns; Assignments and Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning

 

111



--------------------------------------------------------------------------------

Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $3,000,000, in the case of any assignment in
respect of the Revolving Credit, unless each of the Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower Representative
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within five (5) Business Days after having received notice
thereof; and provided, further, that the Borrower Representative’s consent shall
not be required during the primary syndication of the Facilities;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Credit if
such assignment is to a Person that is not a Lender with a Commitment in respect
of such Facility, an Affiliate of such Lender or an Approved Fund with respect
to such Lender;

and

(C) the consent of each L/C Issuer and each Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

 

112



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Credit Party, the Sponsor or any of their respective Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent, each L/C Issuer, each Swing
Line Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 8.4 and 10.13 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Cincinnati, Ohio a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the

 

113



--------------------------------------------------------------------------------

Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Credit Parties, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower Representative and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. All
commitments, loans, letters of credit, and other obligations under this
Agreement are intended to be in “registered form” under Section 5f.103-1(c) of
the United States Treasury Regulations.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower Representative or the Agent, sell participations to any
Person (other than a natural Person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Credit Parties, the Agent, the
L/C Issuers and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.13(c) with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.11(b) that
affects such Participant. Each Credit Party agrees that each Participant shall
be entitled to the benefits of Sections 8.4, 8.1 and 8.5 (subject to the
requirements and limitations therein, including the requirements under
Section 8.5(g) (it being understood that the documentation required under
Section 8.5(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 8.6 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 8.4 or 8.5, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower Representative’s request and expense, to use reasonable efforts to
cooperate with the Borrower Representative to effectuate the provisions of
Section 8.6 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.14 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 10.7 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the

 

114



--------------------------------------------------------------------------------

“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois Electronic Commerce Security Act, or any
other similar state laws whether or not based on the Uniform Electronic
Transactions Act.

Section 10.11 Amendments.

(a) No failure or delay by the Agent, any L/C Issuer or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent, the L/C Issuers and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Credit Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, any Lender or any L/C Issuer may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the

 

115



--------------------------------------------------------------------------------

Required Lenders or (ii) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Agent and the Credit
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (B) reduce or forgive the principal amount of any Loan or
L/C Obligation or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) affected thereby,
(C) postpone any scheduled date of payment of the principal amount of any Loan
or L/C Obligation, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) affected thereby, (D) change Section 2.9 (Place and
Application of Payments) in a manner that would alter the manner in which
payments are shared, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender), (E) amend the definition of Borrowing
Base or add new categories of eligible assets, without the written consent of
each Revolving Lender (other than any Defaulting Lender), (F) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (G) change Section 8.7 (Defaulting
Lenders), without the consent of each Lender (other than any Defaulting Lender),
(H) release any Guarantor from its Guarantied Obligations (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender (other than any Defaulting Lender), or (I) except as provided in
this Section 10.11 or in any Collateral Document, release all or substantially
all of the Collateral, without the written consent of each Lender (other than
any Defaulting Lender); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Agent, any L/C Issuer or
the Swing Loan Lender hereunder without the prior written consent of the Agent,
such L/C Issuer or the Swing Loan Lender, as the case may be (it being
understood that any change to Section 8.7 (Defaulting Lenders) shall require the
consent of the Agent, each L/C Issuer and the Swing Loan Lender) provided
further that any waiver or amendment to cure any ambiguity, omission, defect or
inconsistency in any Loan Document shall only require the signature of Agent and
Borrowers. The Agent may also amend the Schedule 1 (Commitments) to reflect
assignments entered into pursuant to Section 10.10.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitments of such Lender may not be increased or extended
without the consent of such Lender.

Section 10.12 Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 10.13 Costs and Expenses; Indemnification.

 

116



--------------------------------------------------------------------------------

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Agent), and shall
pay all fees and time charges and disbursements for attorneys who may be
employees of the Agent, in connection with the syndication of the Facilities,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Agent, any Lender or any L/C Issuer), and
shall pay all fees and time charges for attorneys who may be employees of the
Agent, any Lender or any L/C Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Agent (and any sub-agent thereof), each Lender and each L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including any
Credit Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Credit Party, or
any Subsidiary or Affiliates of any Credit Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Credit Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. This
Section 10.13(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

117



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Agent (or any sub-agent thereof),
any L/C Issuer, any Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent), such L/C Issuer, such Swing Line Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to any L/C
Issuer or Swing Line Lender solely in its capacity as such, only the Revolving
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent), such
L/C Issuer or such Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent), such L/C Issuer or any such Swing Line Lender in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 10.20.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly (and,
in any event within three (3) Business Days) after demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 10.14 Set-off. Subject to Section 2.15(b), if an Event of Default shall
have occurred and be continuing, each Lender, each L/C Issuer, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the

 

118



--------------------------------------------------------------------------------

credit or the account of any Credit Party against any and all of the obligations
of such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Credit Party may be contingent or unmatured or are owed
to a branch, office or Affiliate of such Lender or such L/C Issuer different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 8.7 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent, the L/C Issuers, and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and L/C Issuer agrees to notify the
Borrower Representative and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 10.15 Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 10.16 Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, internal laws of the State of Illinois
(including, without limitation, 735 ILCS Section 105/5-1 et seq., but otherwise
without regard to the conflict of laws provisions) of the State of Illinois.

Section 10.17 Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 10.18 Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all

 

119



--------------------------------------------------------------------------------

or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”). If any Excess Interest
is provided for, or is adjudicated to be provided for, herein or in any other
Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) no Credit Party, nor any other obligor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the Agent
or any Lender may have received hereunder shall, at the option of the Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to Borrowers, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither any Credit Party or any other
obligor or endorser shall have any action against the Agent or any Lender for
any Damages whatsoever arising out of the payment or collection of any Excess
Interest. Notwithstanding the foregoing, if for any period of time interest on
any of the Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Obligations shall remain at the Maximum Rate until the Lenders have received the
amount of interest which such Lenders would have received during such period on
the Obligations had the rate of interest not been limited to the Maximum Rate
during such period.

Section 10.19 Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as any Credit Party has one or more Subsidiaries. Nothing contained
herein shall be deemed or construed to permit any act or omission which is
prohibited by the terms of any Collateral Document, the covenants and agreements
contained herein being in addition to and not in substitution for the covenants
and agreements contained in the Collateral Documents.

Section 10.20 Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and L/C Issuers hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuers
pursuant hereto shall be deemed to constitute the Lenders or L/C Issuers a
partnership, association, joint venture or other entity.

Section 10.21 USA PATRIOT Act. Each Lender hereby notifies each of the Credit
Parties that pursuant to the requirements of the PATRIOT Act it is required to
obtain, verify and record information that identifies each of the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender to identify each of
the Credit Parties in accordance with the PATRIOT Act.

Section 10.22 Submission to Jurisdiction; Waiver of Jury Trial.

(a) Jurisdiction. Each Credit Party irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether

 

120



--------------------------------------------------------------------------------

in law or equity, whether in contract or in tort or otherwise, against the
Agent, any Lender, any L/C Issuer, or any Related Party of the foregoing in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
Illinois sitting in Cook County, and of the United States District Court of the
Northern District of Illinois (Eastern Division), and any appellate court from
any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Illinois State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent, any Lender or any L/C Issuer may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Credit Party or its properties in the courts of any
jurisdiction.

(b) Waiver of Venue. Each Credit Party irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.8. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.23 Treatment of Certain Information; Confidentiality. Each of the
Agent, the Lenders and the L/C Issuers agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the

 

121



--------------------------------------------------------------------------------

confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating any Credit Party or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower Representative;
or (i) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section, or (y) becomes available to the Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than any Credit Party.

For purposes of this Section, “Information” means all information received from
any Credit Party or any of its Subsidiaries relating to any Credit Party or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by any Credit Party or any of its
Subsidiaries; provided that, in the case of information received from any Credit
Party or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 10.24 Subordination of Intercompany Indebtedness. Each Credit Party
hereby agrees that any Indebtedness of any other Credit Party or any Subsidiary
of such Credit Party or any other Credit Party now or hereafter owing to such
Credit Party, whether heretofore, now or hereafter created (the “Credit Party
Subordinated Debt”), is hereby subordinated to all of the Obligations and that,
upon the occurrence and during the continuance of an Event of Default, the
Credit Party Subordinated Debt shall not be paid in whole or in part until
Payment in Full of the Obligations. No Credit Party shall make or accept any
payment of or on account of any Credit Party Subordinated Debt at any time in
contravention of the foregoing. Each payment on the Credit Party Subordinated
Debt received in violation of any of the provisions hereof shall be deemed to
have been received by such Credit Party as trustee for the Agent and shall be
paid over to the Agent immediately on account of the Obligations, but without
otherwise affecting in any manner such Credit Party’s liability hereunder. Each
Credit Party agrees to file all claims against the Credit Party from whom the
Credit Party Subordinated Debt is owing in any bankruptcy or other proceeding in
which the filing of claims is required by law in respect of any Credit Party
Subordinated Debt, and the Agent shall be entitled to all of such Credit Party’s

 

122



--------------------------------------------------------------------------------

rights thereunder. If for any reason any Credit Party fails to file such claim
at least ten (10) Business Days prior to the last date on which such claim
should be filed, such Credit Party hereby irrevocably appoints the Agent as its
true and lawful attorney-in-fact, and the Agent is hereby authorized to act as
attorney-in-fact in such Credit Party’s name to file such claim or, in the
Agent’s discretion, to assign such claim to and cause proof of claim to be filed
in the name of the Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the Person or Persons authorized to pay
such claim shall pay to the Agent the full amount payable on the claim in the
proceeding, and, to the full extent necessary for that purpose, each Credit
Party hereby assigns to the Agent all of such Credit Party’s rights to any
payments or distributions to which such Credit Party otherwise would be
entitled. If the amount so paid is greater than such Credit Party’s liability
hereunder, the Agent shall pay the excess amount to the party entitled thereto.
In addition, each Credit Party hereby irrevocably appoints the Agent as its
attorney-in-fact to exercise all of such Credit Party’s voting rights in
connection with any bankruptcy proceeding or any plan for the reorganization of
any Borrower or any Credit Party from whom the Credit Party Subordinated Debt is
owing.

Section 10.25 Certain Disclaimer. In order to comply with the so-called
“Anti-Assignment Rule” promulgated by CMS, each Lender who is the provider of
services in connection with any Banking Services Obligations expressly waives
any right of set-off of (and any right to cause any Affiliate of such Lender to
set-off) funds on deposit in any lockbox(es) established for receiving checks
and other forms of collections from Governmental Authorities on account of
governmental receivables or related deposit account(s) into which Medicare or
Medicaid make payment directly against any of the Obligations. The Lenders
acknowledge and agree that with respect to the Government Receivables Lockbox
Accounts into which Government Receivables are deposited that the Borrowers
shall retain the right to change the sweep instructions for such Governmental
Receivables Lockbox Accounts, and Borrowers acknowledge that any change in
instructions that are inconsistent with Section 2.15 of this Agreement
constitutes an immediate Event of Default under this Agreement.

Section 10.26 Prior Agreements.

(a) This Agreement shall become effective, and shall amend and restate the
Original Loan Agreement, upon the execution of this Agreement by Borrowers, the
other Credit Parties, Agent and the Lenders and upon the satisfaction of the
conditions contained in Section 3 hereof; and from and after such effective
time, (i) all references made to the Original Loan Agreement in the Loan
Documents or in any other instrument or document executed and/or delivered
pursuant thereto shall, without any further action, be deemed to refer to this
Agreement and (ii) the Original Loan Agreement shall be deemed amended and
restated in its entirety hereby. Notwithstanding anything in this Agreement to
the contrary, the security provisions set forth in Article 5 of the Original
Loan Agreement are amended and restated pursuant to the terms of the Security
Agreement.

(b) This Agreement and certain of the other Loan Documents executed and
delivered in connection herewith are entered into and delivered to Agent and the
Lenders in replacement of and substitution for, and not in payment of or
satisfaction for, the Original Loan Agreement. All Loan Documents, including,
the other instruments, documents and agreements executed and delivered in
connection with the Original Loan Agreement, are hereby reaffirmed

 

123



--------------------------------------------------------------------------------

and shall continue in full force and effect, as may be amended, restated or
otherwise modified in connection herewith. Each Credit Party acknowledges that
the Loans and other indebtedness, obligations and liabilities, including,
without limitation, the Liabilities (as such term is defined in the Original
Loan Agreement) evidenced by the Original Loan Agreement have not been satisfied
but instead have become part of the Loans and Obligations under this Agreement
and under the other Loan Documents executed in connection herewith. Each Credit
Party further acknowledges that (1) all of the Liens granted by each of the
Borrowers and each other Credit Party under the Original Loan Agreement, and
(2) all instruments, documents and agreements executed in connection with the
Original Loan Agreement are hereby reaffirmed and shall continue hereafter to
secure the Obligations under the Loan Documents so long as any portion of the
Obligations remain outstanding.

SECTION 11

GUARANTY.

Section 11.1 Guaranty. Each Credit Party (each to be referred to in this
Section 11 as a Guarantor and collectively as the Guarantors) hereby agrees that
it is jointly and severally liable for, and, as primary obligor and not merely
as surety, absolutely and unconditionally guarantees to the Lenders the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of Obligations as a Guarantor and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Agent, the L/C Issuers and the Lenders in
endeavoring to collect all or any part of such specific Obligations from, or in
prosecuting any action against, the obligor thereof (such costs and expenses,
together with the Obligations, collectively the “Guarantied Obligations”). Each
Guarantor further agrees that the Guarantied Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.

Section 11.2 Guaranty of Payment. This Guaranty is a guaranty of payment and not
of collection. Each Guarantor waives any right to require the Agent, any L/C
Issuer or any Lender to sue any Borrower, any Guarantor, any other guarantor, or
any other Person obligated for all or any part of the Guarantied Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guarantied Obligations.

Section 11.3 No Discharge or Diminishment of Guaranty.

(a) Except as otherwise provided for herein and to the extent provided for
herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the Payment in Full in cash of the Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guarantied Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other guarantor of or other Person
liable for any of the Guarantied Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower, any
Guarantor, or any other guarantor of or other Person

 

124



--------------------------------------------------------------------------------

liable for any of the Guarantied Obligations, or their assets or any resulting
release or discharge of any obligation of any Borrower, any Guarantor, or any
other guarantor of or other Person liable for any of the Guarantied Obligations;
or (iv) the existence of any claim, setoff or other rights which any Guarantor
may have at any time against any Borrower, any Guarantor, any other guarantor of
the Guarantied Obligations, the Agent, any L/C Issuer, any Lender, or any other
Person, whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guarantied Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Borrower, any Guarantor or any other guarantor of or
other Person liable for any of the Guarantied Obligations, of the Guarantied
Obligations or any part thereof.

(c) Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Agent, any L/C Issuer
or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guarantied Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guarantied Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guarantied Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guarantied Obligations; (iv) any action or
failure to act by the Agent, any L/C Issuer or any Lender with respect to any
collateral securing any part of the Guarantied Obligations; (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guarantied Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the Payment in Full).

Section 11.4 Waiver of Defenses. To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of any Borrower or any Guarantor or the unenforceability of all or any
part of the Guarantied Obligations from any cause, or the cessation from any
cause of the liability of any Borrower or any Guarantor, other than the Payment
in Full. Without limiting the generality of the foregoing, each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Borrower, any Guarantor, any other guarantor of any of the Guarantied
Obligations, or any other Person. The Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guarantied Obligations, compromise or adjust any part of the Guarantied
Obligations, make any other accommodation with any Borrower, any Guarantor, any
other guarantor or any other Person liable on any part of the Guarantied
Obligations or exercise any other right or remedy available to it against any
Borrower, any Guarantor, any other guarantor or any other Person liable on any
of the Guarantied Obligations, without affecting or impairing in any way the
liability of such Guarantor under this Guaranty except for the Payment in Full
of the Obligations. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election

 

125



--------------------------------------------------------------------------------

even though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any Borrower, any other guarantor or any other Person
liable on any of the Guarantied Obligations, as the case may be, or any
security.

Section 11.5 Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Borrower, any Guarantor,
any Person liable on the Guarantied Obligations, or any collateral, until
Payment in Full in cash of the Obligations.

Section 11.6 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guarantied Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Guarantor’s obligations under this Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Agent, the L/C Issuers and the Lenders
are in possession of this Guaranty. If acceleration of the time for payment of
any of the Guarantied Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guarantied
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

Section 11.7 Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrowers’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations and the nature, scope and extent of the risks that each
Guarantor assumes and incurs under this Guaranty, and agrees that neither the
Agent, any L/C Issuer nor any Lender shall have any duty to advise any Guarantor
of information known to it regarding those circumstances or risks.

Section 11.8 Termination. The Lenders may continue to make loans or extend
credit to any Borrower based on this Guaranty until five (5) days after the
Agent receives written notice of termination from any Guarantor. Notwithstanding
receipt of any such notice, each Guarantor will continue to be liable to the
Lender for any Guarantied Obligations created, assumed or committed to prior to
the fifth (5th) day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guarantied Obligations.

Section 11.9 Severability. The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent

 

126



--------------------------------------------------------------------------------

not subject to avoidance under applicable law, and no Guarantor nor any other
Person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guarantied Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

Section 11.10 Contribution. In the event any Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Section 11, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guarantied Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guarantied Obligations. This provision is for the benefit of both the Agent,
the L/C Issuers, the Lenders and the Guarantors and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.

Section 11.11 Liability Cumulative. The liability of each Credit Party as a
Guarantor under this Section 11 is in addition to and shall be cumulative with
all liabilities of each Credit Party to the Agent, the L/C Issuers and the
Lenders under this Agreement and the other Loan Documents to which such Credit
Party is a party or in respect of any obligations of liabilities of the other
Credit Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

Section 11.12 Eligible Contract Participant. Notwithstanding anything to the
contrary in any Loan Document, no Guarantor shall be deemed under this
Section 11 to be a guarantor of any Swap Obligations if such Guarantor was not
an “eligible contract participant” as defined in § 1a(18) of the Commodity
Exchange Act, at the time the guarantee under this Section 11 becomes effective
with respect to such Swap Obligation and to the extent that the providing of
such guarantee by such Guarantor would violate the Commodity Exchange Act;
provided,

 

127



--------------------------------------------------------------------------------

however, that in determining whether any Guarantor is an “eligible contract
participant” under the Commodity Exchange Act, the guarantee of the Credit Party
Obligations of such Guarantor under this Section 11 by a Guarantor that is also
a Qualified ECP Guarantor shall be taken into account.

Section 11.13 Keepwell. Without limiting anything in this Section 11, each
Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time to each Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act at the time the guarantee under
this Section 11 becomes effective with respect to any Swap Obligation, to honor
all of the Obligations of such Guarantor under this Section 11 in respect of
such Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 11.13 for the maximum amount of such
liability that can be hereby incurred without rendering its undertaking under
this Section 11.13, or otherwise under this Section 11, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The undertaking of each Qualified ECP Guarantor under
this Section 11.13 shall remain in full force and effect until termination of
the Commitments and payment in full of all Loans and other Obligations. Each
Qualified ECP Guarantor intends that this Section 11.13 constitute, and this
Section 11.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Guarantor that would otherwise not constitute
an “eligible contract participant” under the Commodity Exchange Act.

SECTION 12

BORROWER REPRESENTATIVE.

Section 12.1 Appointment; Nature of Relationship. Addus Healthcare is hereby
appointed by each of the Credit Parties as its contractual representative
(“Borrower Representative”) hereunder and under each other Loan Document, and
each of the Credit Parties irrevocably authorizes Borrower Representative to act
as the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Section 12. Additionally, Borrowers hereby appoint
Borrower Representative as their agent to receive all of the proceeds of the
Loans in the Funding Account, at which time Borrower Representative shall
promptly disburse such Loans to the appropriate Borrower. The Agent and the
Lenders, and their respective officers, directors, agents or employees, shall
not be liable to Borrower Representative, any Borrower or any other Person for
any action taken or omitted to be taken by Borrower Representative or Borrowers
pursuant to this Section 12.

Section 12.2 Powers. Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. Borrower Representative may execute any of its
duties as Borrower Representative hereunder and under any other Loan Document by
or through Responsible Officers.

 

128



--------------------------------------------------------------------------------

Section 12.3 Notices. Each Credit Party shall immediately notify Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that Borrower
Representative receives such a notice, Borrower Representative shall give prompt
notice thereof to the Agent and the Lenders. Any notice provided to Borrower
Representative hereunder shall constitute notice to each Credit Party on the
date received by Borrower Representative.

Section 12.4 Successor Borrower Representative. Upon the prior written consent
of the Agent, Borrower Representative may resign at any time, such resignation
to be effective upon the appointment of a successor Borrower Representative.
Agent shall give prompt written notice of such resignation to the Lenders.

Section 12.5 Execution of Loan Documents. Credit Parties hereby empower and
authorize Borrower Representative, on behalf of the Credit Parties, to execute
and deliver to the Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including without
limitation, the Notice of Borrowing and Compliance Certificates. Each Credit
Party agrees that any action taken by Borrower Representative or the Credit
Parties in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by Borrower Representative of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Credit Parties.

Section 12.6 Reporting. Each Credit Party hereby agrees that such Credit Party
shall furnish to Borrower Representative all reports, notices, information and
other documents required hereunder or requested by Borrower Representative to
enable Borrower Representative to fulfill its duties hereunder and under the
other Loan Documents on which Borrower Representative shall rely to prepare the
certificates, reports, notices and other documents required pursuant to the
provisions of this Agreement and the other Loan Documents.

(Signature Pages Follow)

 

129



--------------------------------------------------------------------------------

(Signature Page to Amended and Restated Credit and Guaranty Agreement)

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 

BORROWERS:   

ADDUS HEALTHCARE, INC., an Illinois corporation

ADDUS HEALTHCARE (IDAHO), INC., a Delaware corporation

ADDUS HEALTHCARE (INDIANA), INC., a Delaware corporation

ADDUS HEALTHCARE (NEVADA), INC., a Delaware corporation

ADDUS HEALTHCARE (NEW JERSEY), INC., a Delaware corporation

ADDUS HEALTHCARE (NORTH CAROLINA), INC., a Delaware corporation

BENEFITS ASSURANCE CO., INC., a Delaware corporation

FORT SMITH HOME HEALTH AGENCY, INC., an Arkansas corporation

LITTLE ROCK HOME HEALTH AGENCY, INC., an Arkansas corporation

LOWELL HOME HEALTH AGENCY, INC., an Arkansas corporation

PHC ACQUISITION CORPORATION, a California corporation

PROFESSIONAL RELIABLE NURSING SERVICE, INC., a California corporation

ADDUS HEALTHCARE (SOUTH CAROLINA), INC., a Delaware corporation

ADDUS HEALTHCARE (DELAWARE), INC., a Delaware corporation

CURA PARTNERS, LLC, a Tennessee limited liability company

   By:  

/s/ Mark Heaney

    

Mark Heaney

As President of each of the above listed entities and in such capacity,
intending by this signature to legally bind each of the above entities

 

 



--------------------------------------------------------------------------------

(Signature Page to Amended and Restated Credit and Guaranty Agreement)

 

GUARANTOR:    

ADDUS HOMECARE CORPORATION, a

Delaware corporation

    By:  

/s/ Mark Heaney

     

Mark Heaney

President

 



--------------------------------------------------------------------------------

(Signature Page to Amended and Restated Credit and Guaranty Agreement)

 

AGENT AND LENDER:     FIFTH THIRD BANK, an Ohio banking corporation, as a
Lender, as L/C Issuer, and as Agent     By  

/s/ Michael E. May

     

Michael E. May

Vice President

 



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender]

[Address]

Attention:

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of August 11, 2014, among ADDUS HEALTHCARE, INC., an Illinois
corporation (“Addus Healthcare”), ADDUS HEALTHCARE (IDAHO), INC., a Delaware
corporation (“Addus Idaho”), ADDUS HEALTHCARE (INDIANA), INC., a Delaware
corporation (“Addus Indiana”), ADDUS HEALTHCARE (NEVADA), INC., a Delaware
corporation (“Addus Nevada”), ADDUS HEALTHCARE (NEW JERSEY), INC., a Delaware
corporation (“Addus New Jersey”), ADDUS HEALTHCARE (NORTH CAROLINA), INC., a
Delaware corporation (“Addus North Carolina”), BENEFITS ASSURANCE CO., INC., a
Delaware corporation (“Benefits Assurance”), FORT SMITH HOME HEALTH AGENCY,
INC., an Arkansas corporation (“Fort Smith”), LITTLE ROCK HOME HEALTH AGENCY,
INC., an Arkansas corporation (“Little Rock”), LOWELL HOME HEALTH AGENCY, INC.,
an Arkansas corporation (“Lowell”), PHC ACQUISITION CORPORATION, a California
corporation (“PHC Acquisition”), PROFESSIONAL RELIABLE NURSING SERVICE, INC., a
California corporation (“Professional Reliable”), ADDUS HEALTHCARE (SOUTH
CAROLINA), INC., a Delaware corporation (“Addus South Carolina”), ADDUS
HEALTHCARE (DELAWARE), INC., a Delaware corporation (“Addus Delaware”), CURA
PARTNERS, LLC, a Tennessee limited liability company (“Cura”; Addus Healthcare,
Addus Idaho, Addus Indiana, Addus Nevada, Addus New Jersey, Addus North
Carolina, Benefits Assurance, Fort Smith, Little Rock, Lowell, PHC Acquisition,
Professional Reliable, Addus South Carolina, Addus Delaware, Cura and each other
Person that becomes a “Borrower” hereunder pursuant to a Joinder Agreement are
collectively referred to herein as the “Borrowers” and individually referred to
herein, each a “Borrower”), and ADDUS HOMECARE CORPORATION, a Delaware
corporation (“Holdings”), the other Credit Parties, the Lenders party thereto,
and Fifth Third Bank, an Ohio banking corporation, as Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement. [Borrower has failed to pay
its Reimbursement Obligation in the amount of $            . Your Applicable
Percentage of the unpaid Reimbursement Obligation is $            ] or
[            has been required to return a payment by Borrower of a
Reimbursement Obligation in the amount of $            . Your Revolver
Percentage of the returned Reimbursement Obligation is $            .]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

Very truly yours,

 

FIFTH THIRD BANK, as L/C Issuer

By     Name     Title    

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

Date:             ,     

 

To:   Fifth Third Bank, an Ohio banking corporation, as Agent for the Lenders
parties to the Amended and Restated Credit and Guaranty Agreement dated as of
August 11, 2014 (as extended, renewed, amended or restated from time to time,
the “Credit Agreement”), among ADDUS HEALTHCARE, INC., an Illinois corporation
(“Addus Healthcare”), ADDUS HEALTHCARE (IDAHO), INC., a Delaware corporation
(“Addus Idaho”), ADDUS HEALTHCARE (INDIANA), INC., a Delaware corporation
(“Addus Indiana”), ADDUS HEALTHCARE (NEVADA), INC., a Delaware corporation
(“Addus Nevada”), ADDUS HEALTHCARE (NEW JERSEY), INC., a Delaware corporation
(“Addus New Jersey”), ADDUS HEALTHCARE (NORTH CAROLINA), INC., a Delaware
corporation (“Addus North Carolina”), BENEFITS ASSURANCE CO., INC., a Delaware
corporation (“Benefits Assurance”), FORT SMITH HOME HEALTH AGENCY, INC., an
Arkansas corporation (“Fort Smith”), LITTLE ROCK HOME HEALTH AGENCY, INC., an
Arkansas corporation (“Little Rock”), LOWELL HOME HEALTH AGENCY, INC., an
Arkansas corporation (“Lowell”), PHC ACQUISITION CORPORATION, a California
corporation (“PHC Acquisition”), PROFESSIONAL RELIABLE NURSING SERVICE, INC., a
California corporation (“Professional Reliable”), ADDUS HEALTHCARE (SOUTH
CAROLINA), INC., a Delaware corporation (“Addus South Carolina”), ADDUS
HEALTHCARE (DELAWARE), INC., a Delaware corporation (“Addus Delaware”), CURA
PARTNERS, LLC, a Tennessee limited liability company (“Cura”; Addus Healthcare,
Addus Idaho, Addus Indiana, Addus Nevada, Addus New Jersey, Addus North
Carolina, Benefits Assurance, Fort Smith, Little Rock, Lowell, PHC Acquisition,
Professional Reliable, Addus South Carolina, Addus Delaware, Cura and each other
Person that becomes a “Borrower” hereunder pursuant to a Joinder Agreement are
collectively referred to herein as the “Borrowers” and individually referred to
herein, each a “Borrower”), and ADDUS HOMECARE CORPORATION, a Delaware
corporation (“Holdings”), the other Credit Parties, certain Lenders which are
signatories thereto, and Fifth Third Bank, an Ohio banking corporation, as Agent

Ladies and Gentlemen:

The undersigned Borrower Representative refers to the Credit Agreement, the
terms defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 2.5 of the Credit Agreement, of the
Borrowing specified below:

 

  1. The Business Day of the proposed Borrowing is             ,             .

 

  2. The aggregate amount of the proposed Borrowing is $            .

 

  3. The Borrowing is being advanced under the Revolving Credit.

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

  4. The Borrowing is to be comprised of $            of [Base Rate]
[Eurodollar] [Daily Floating LIBOR] Loans.

 

  [5. The duration of the Interest Period for the Eurodollar Loans included in
the Borrowing shall be             months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

  (a) the representations and warranties of Credit Parties contained in
Section 5 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (provided that if any representation or
warranty is by its terms qualified by concepts of materiality, such
representation and warranty shall be true and correct in all respects) as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects (provided that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation and warranty
shall be true and correct in all respects) as of such date); and

 

  (b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

[INSERT NAME OF BORROWER

REPRESENTATIVE]

By     Name     Title    

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:                     ,             

 

To:   Fifth Third Bank, as Agent for the Lenders parties to the Amended and
Restated Credit and Guaranty Agreement dated as of August 11, 2014 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
ADDUS HEALTHCARE, INC., an Illinois corporation (“Addus Healthcare”), ADDUS
HEALTHCARE (IDAHO), INC., a Delaware corporation (“Addus Idaho”), ADDUS
HEALTHCARE (INDIANA), INC., a Delaware corporation (“Addus Indiana”), ADDUS
HEALTHCARE (NEVADA), INC., a Delaware corporation (“Addus Nevada”), ADDUS
HEALTHCARE (NEW JERSEY), INC., a Delaware corporation (“Addus New Jersey”),
ADDUS HEALTHCARE (NORTH CAROLINA), INC., a Delaware corporation (“Addus North
Carolina”), BENEFITS ASSURANCE CO., INC., a Delaware corporation (“Benefits
Assurance”), FORT SMITH HOME HEALTH AGENCY, INC., an Arkansas corporation (“Fort
Smith”), LITTLE ROCK HOME HEALTH AGENCY, INC., an Arkansas corporation (“Little
Rock”), LOWELL HOME HEALTH AGENCY, INC., an Arkansas corporation (“Lowell”), PHC
ACQUISITION CORPORATION, a California corporation (“PHC Acquisition”),
PROFESSIONAL RELIABLE NURSING SERVICE, INC., a California corporation
(“Professional Reliable”), ADDUS HEALTHCARE (SOUTH CAROLINA), INC., a Delaware
corporation (“Addus South Carolina”), ADDUS HEALTHCARE (DELAWARE), INC., a
Delaware corporation (“Addus Delaware”), CURA PARTNERS, LLC, a Tennessee limited
liability company (“Cura”; Addus Healthcare, Addus Idaho, Addus Indiana, Addus
Nevada, Addus New Jersey, Addus North Carolina, Benefits Assurance, Fort Smith,
Little Rock, Lowell, PHC Acquisition, Professional Reliable, Addus South
Carolina, Addus Delaware, Cura and each other Person that becomes a “Borrower”
hereunder pursuant to a Joinder Agreement are collectively referred to herein as
the “Borrowers” and individually referred to herein, each a “Borrower”), and
ADDUS HOMECARE CORPORATION, a Delaware corporation (“Holdings”), the other
Credit Parties, certain Lenders which are signatories thereto, and Fifth Third
Bank, as Agent

Ladies and Gentlemen:

The undersigned Borrower Representative refers to the Credit Agreement, the
terms defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 2.5 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

 

  1. The conversion/continuation Date is             ,             .

 

  2. The aggregate amount of the Revolving Loans to be [converted] [continued]
is $            .

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

  3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] [Daily Floating LIBOR] Loans.

 

  4. [If applicable:] The duration of the Interest Period for the Revolving
Loans included in the [conversion] [continuation] shall be             months.

The Borrower Representative hereby certifies that the following statements are
true on the date hereof, and will be true on the proposed
conversion/continuation date, before and after giving effect thereto and to the
application of the proceeds therefrom:

 

  (a) the representations and warranties of Credit Parties contained in
Section 5 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (provided that if any representation or
warranty is by its terms qualified by concepts of materiality, such
representation and warranty shall be true and correct in all respects) as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects (provided that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation and warranty
shall be true and correct in all respects) as of such date); provided, however,
that this condition shall not apply to the conversion of an outstanding
Eurodollar Loan to a Base Rate Loan or Daily Floating LIBOR Loan; and

 

  (b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

[INSERT NAME OF BORROWER

REPRESENTATIVE]

By     Name     Title    

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

EXHIBIT D-1

RESERVED

 

Exhibit D-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT D-2

REVOLVING NOTE

 

$                    

                    ,              

FOR VALUE RECEIVED, [each of] the undersigned, [Insert Name of Borrowers], a(n)
            ([collectively,] the “Borrowers”), hereby [jointly and severally]
promises to pay to             (the “Lender”) on the Revolving Credit
Termination Date of the hereinafter defined Credit Agreement, at the principal
office of Fifth Third Bank, an Ohio banking corporation, as administrative agent
(in such capacity, together with its successors or assigns, the “Agent”), in
Cincinnati, Ohio, in immediately available funds, the principal sum of
            Dollars ($            ) or, if less, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to Borrowers pursuant to the
Credit Agreement, together with interest on the principal amount of each
Revolving Loan from time to time outstanding hereunder at the rates, and payable
in the manner and on the dates, specified in the Credit Agreement.

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Amended and Restated Credit and Guaranty Agreement dated as of             ,
20            among Borrowers, the other Credit Parties party thereto from time
to time, Agent and the Lenders party thereto (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits and security provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws (including, without limitation, 735 ILCS Section 105/5-1 et seq.,
but otherwise without regard to the conflict of laws provisions) of the State of
Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

Each Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder. This Note is binding upon the Borrowers and their respective
successors and assigns, and shall inure to the benefit of Lender and its
successors and assigns. The Borrowers and their successors and assigns shall be
jointly and severally obligated hereunder.

This Revolving Note is a registered obligation, transferable only upon notation
in the Register, and no assignment hereof shall be effective until recorded
therein.

 

[INSERT NAME OF BORROWERS] By     Name     Title    

 

Exhibit D-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT D-3

SWING NOTE

 

$                    

                    ,              

FOR VALUE RECEIVED, [each of] the undersigned, [Insert Name of Borrowers], a(n)
            ([collectively,] the “Borrowers”), hereby [jointly and severally]
promises to pay to FIFTH THIRD BANK, an Ohio banking corporation (the “Lender”),
on the Revolving Credit Termination Date of the hereinafter defined Credit
Agreement, at the principal office of Fifth Third Bank, an Ohio banking
corporation, as administrative agent (in such capacity, together with its
successors or assigns, the “Agent”), in Cincinnati, Ohio, in immediately
available funds, the principal sum of             ($            ) or, if less,
the aggregate unpaid principal amount of all Swing Loans made by the Lender to
Borrowers pursuant to the Credit Agreement, together with interest on the
principal amount of each Swing Loan from time to time outstanding hereunder at
the rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

This Swing Note (this “Note”) is the Swing Note referred to in the Amended and
Restated Credit and Guaranty Agreement dated as of             ,
20            among Borrowers, the other Credit Parties party thereto from time
to time, the Agent and the Lenders party thereto, (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and this Note and the holder hereof are entitled to all the benefits and
security provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws (including, without limitation, 735 ILCS Section 105/5-1
et seq., but otherwise without regard to the conflict of laws provisions) of the
State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

Each Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder. This Note is binding upon the Borrowers and their respective
successors and assigns, and shall inure to the benefit of Lender and its
successors and assigns. The Borrowers and their successors and assigns shall be
jointly and severally obligated hereunder.

This Swing Note is a registered obligation, transferable only upon notation in
the Register, and no assignment hereof shall be effective until recorded
therein.

 

[INSERT NAME OF BORROWERS] By     Name     Title    

 

Exhibit D-3 – Page 1



--------------------------------------------------------------------------------

EXHIBIT E

 

 

COMPLIANCE CERTIFICATE

 

To: Fifth Third Bank, as Agent under, and the Lenders party to, the Credit
Agreement described below

This Compliance Certificate is furnished to the Agent and the Lenders pursuant
to that certain Amended and Restated Credit and Guaranty Agreement dated as of
August 11, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.

The Undersigned hereby certifies that:

 

  1. I am the duly elected             of [Insert Name of Borrower
Representative];

 

  2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Credit Parties and their Subsidiaries during the
accounting period covered by the attached financial statements;

 

  3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes an Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

  4. The financial statements required by Section 6.1 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete in all material respects as of the date and for the
periods covered thereby; and

 

  5. The representations and warranties of the Credit Parties stated in
Section 5 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (provided that if any representation or
warranty is by its terms qualified by concepts of materiality, such
representation and warranty shall be true and correct in all respects) as though
made on and as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects (provided that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation and warranty
shall be true and correct in all respects) as of such date).

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

  6. The Schedule I hereto sets forth financial data and computations evidencing
Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

 

  7. The Schedule II hereto sets forth a comparison of current financials
against the budget for such period as required by Sections 6.1(a) or (b) or
(c) of the Credit Agreement.

 

  8. The Schedule III hereto sets forth a calculation of the Borrowing Base for
Borrowers as of the date hereof, and based on such Annex, the Borrowing Base as
of the date hereof is: $            .

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Credit parties have taken, is taking, or
proposes to take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this             day
of             , 20            .

 

[INSERT NAME OF BORROWER

REPRESENTATIVE]

By     Name     Title    

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

[Insert Name of Borrower Representative]

Compliance Calculations

for Amended and Restated Credit and Guaranty Agreement dated as of August 11,
2014

Calculations as of                 ,             

 

A.

  

Senior Leverage Ratio (Section 6.22(a))

     

1. Senior Funded Debt

   $                          

 

 

    

2. Net Income for past 4 quarters

   $           

 

 

    

3. Interest Expense for past 4 quarters

   $           

 

 

    

4. Income taxes for past 4 quarters

   $           

 

 

    

5. Depreciation and amortization expense for past 4 quarters

   $           

 

 

    

6. Non-recurring fees, costs and expenses for this transaction for such period

   $           

 

 

    

7. Extraordinary or non-recurring expenses and losses acceptable to Agent for
such period

   $           

 

 

    

8. Non-recurring due diligence costs and expenses in connection with closed
Permitted Acquisitions for such period

   $           

 

 

    

9. Non-cash charges for such period

   $           

 

 

    

10. Negative adjustments to contingent consideration for such period

   $           

 

 

    

11. Stock-based compensation expense for such period

   $           

 

 

    

12. Sum of Lines A2 through A11 (“EBITDA”)

   $           

 

 

    

13. Ratio of Line A1 to A12

     ___:1.0      

14. Line A13 ratio must not exceed

     ___:1.0      

15. The Credit Parties are in compliance (circle yes or no)

     yes/no   

B.

  

Reserved (Section 6.22(b))

  

C.

  

Fixed Charge Coverage Ratio (Section 6.22(c))

     

1. EBITDA (from line A12)

   $           

 

 

    

2. Non-financed Capital Expenditures for past 4 quarters

   $           

 

 

 

 

Schedule I – Page 1



--------------------------------------------------------------------------------

  

3. Income taxes for past 4 quarters

   $      

 

  

4. Dividends paid in cash and permitted for past 4 quarters

   $      

 

  

5. Line C1 minus the sum of Lines C2, C3 and C4

   $      

 

  

6. Principal payments for past 4 quarters

   $      

 

  

7. Permanent Revolving Credit Commitment reduction payments

   $      

 

  

8. Interest Expense for past 4 quarters

   $      

 

  

9. Sum of Lines B6, B7 and B8

   $      

 

  

10. Ratio of Line B5 to Line B9

   ____:1.0   

11. Line B9 ratio must not be less than

   ___:1.0   

12. The Credit Parties are in compliance (circle yes or no)

   yes/no

D.

  

Capital Expenditures (Section 6.22(d))

     

1. Capital Expenditures

   $      

 

  

2. Capital Expenditures must be less than

   $                      

 

  

3. The Credit Parties are in compliance (circle yes or no)

   yes/no

 

Schedule I – Page 2



--------------------------------------------------------------------------------

SCHEDULE III

TO COMPLIANCE CERTIFICATE

[Insert Name of Borrower Representative]

Borrowing Base Calculations

for Amended and Restated Credit and Guaranty Agreement dated as of August 11,
2014

Calculations as of                     ,             

 

(a) EBITDA

   $                           

 

 

 

(b) Applicable Advance Multiple

              (not to exceed 3.25)   

(c) Senior Funded Debt (other than Revolving Loans, L/C Obligations and Swing
Loan Obligations)

   $        

 

 

 

(d) The product of (a) and (b)

   $        

 

 

 

(e) Less (c)

   $        

 

 

 

 

Schedule III – Page 1



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

1.    Assignor[s]:          [Assignor [is] [is not] a Defaulting Lender] 2.   
Assignee[s]:          [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender] 3.    Borrower(s):    4.    Agent:    _____, as the Agent
under the Credit Agreement 5.    Credit Agreement:    [The [amount] Credit
Agreement dated as of                      among [name of Borrower(s)], the
Lenders parties thereto, [name of Agent], as Agent, and the other agents parties
thereto] 6.    Assigned Interest[s]:

 

Assignor[s]5

  

Assignee[s]6

   Facility
Assigned7    Aggregate Amount of
Commitment/Loans
for all Lenders8    Amount of
Commitment/Loans
Assigned8    Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number          $    $      %                $    $      %                $    $
     %      

7. Trade Date:                     ]10

[Page break]

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

Effective Date:             , 20            [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11

 

[NAME OF ASSIGNOR]

By:       Title: [NAME OF ASSIGNOR] By:       Title:

ASSIGNEE[S]12

 

[NAME OF ASSIGNEE]

By:       Title:

[NAME OF ASSIGNEE]

By:       Title:

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

Exhibit F – Page 3



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

 

[NAME OF AGENT], as Agent

By:       Title:

[Consented to:]14

 

[NAME OF RELEVANT PARTY]

By:       Title:

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14  To be added only if the consent of the Borrower and/or other parties (e.g.,
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit F – Page 4



--------------------------------------------------------------------------------

[                         ]15

ANNEX 1

Standard Terms and Conditions for

Assignment and Assumption

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document16, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Credit Party, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by any Credit Party, any of its Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section         (b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section         (b)(iii) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section             thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) [if it is a Foreign

 

 

15  Describe Credit Agreement at option of Administrative Agent.

16 

The term “Loan Document” should be conformed to that used in the Credit
Agreement.

 

Annex 1 – Page 1



--------------------------------------------------------------------------------

Lender]17 attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Agent, [the][any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.18 Notwithstanding the foregoing, the Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the State of
Illinois.

 

 

 

17  The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up. If the Borrower is a
U.S. Borrower, the bracketed language should be deleted.

18  The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:

“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”

 

Annex 1 – Page 2



--------------------------------------------------------------------------------

EXHIBIT G

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
            , 20    , is entered into between             , a             (the
“New Subsidiary”) and FIFTH THIRD BANK, an Ohio banking corporation, as Agent
under that certain Amended and Restated Credit and Guaranty Agreement, dated as
of August         , 2014 among ADDUS HEALTHCARE, INC., an Illinois corporation
(“Addus Healthcare”), ADDUS HEALTHCARE (IDAHO), INC., a Delaware corporation
(“Addus Idaho”), ADDUS HEALTHCARE (INDIANA), INC., a Delaware corporation
(“Addus Indiana”), ADDUS HEALTHCARE (NEVADA), INC., a Delaware corporation
(“Addus Nevada”), ADDUS HEALTHCARE (NEW JERSEY), INC., a Delaware corporation
(“Addus New Jersey”), ADDUS HEALTHCARE (NORTH CAROLINA), INC., a Delaware
corporation (“Addus North Carolina”), BENEFITS ASSURANCE CO., INC., a Delaware
corporation (“Benefits Assurance”), FORT SMITH HOME HEALTH AGENCY, INC., an
Arkansas corporation (“Fort Smith”), LITTLE ROCK HOME HEALTH AGENCY, INC., an
Arkansas corporation (“Little Rock”), LOWELL HOME HEALTH AGENCY, INC., an
Arkansas corporation (“Lowell”), PHC ACQUISITION CORPORATION, a California
corporation (“PHC Acquisition”), PROFESSIONAL RELIABLE NURSING SERVICE, INC., a
California corporation (“Professional Reliable”), ADDUS HEALTHCARE (SOUTH
CAROLINA), INC., a Delaware corporation (“Addus South Carolina”), ADDUS
HEALTHCARE (DELAWARE), INC., a Delaware corporation (“Addus Delaware”), CURA
PARTNERS, LLC, a Tennessee limited liability company (“Cura”; Addus Healthcare,
Addus Idaho, Addus Indiana, Addus Nevada, Addus New Jersey, Addus North
Carolina, Benefits Assurance, Fort Smith, Little Rock, Lowell, PHC Acquisition,
Professional Reliable, Addus South Carolina, Addus Delaware, Cura and each other
Person that becomes a “Borrower” hereunder pursuant to a Joinder Agreement are
collectively referred to herein as the “Borrowers” and individually referred to
herein, each a “Borrower”), and ADDUS HOMECARE CORPORATION, a Delaware
corporation (“Holdings”), the other Credit Parties, the Lenders party thereto
and the Agent (as may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

The New Subsidiary and the Agent, for the benefit of Agent and the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a [if
required by Agent: Borrower and] Credit Party for all purposes of the Credit
Agreement and shall have all of the obligations of a [Borrower and] Credit Party
thereunder as if it had been an original signatory to the Credit Agreement. The
New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the Credit Parties set forth in Section 5 of the Credit Agreement,
(b) all of the covenants set forth in Section 6 of the Credit Agreement and
(c) all of the guaranty and other obligations set forth in Section 11 of the
Credit Agreement. In furtherance of, and without limiting the foregoing, the New
Subsidiary,

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

subject to the limitations set forth in Section 11.9 of the Credit Agreement,
hereby guarantees, jointly and severally with the other Guarantors, to the Agent
and the Lenders, as provided in Section 11 of the Credit Agreement, the prompt
payment and performance of the Guarantied Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guarantied Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guarantied Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration or otherwise)
in accordance with the terms of such extension or renewal.

2. The New Subsidiary is, simultaneously with the execution of this Agreement,
executing and delivering the Joinder Agreement to the Security Agreement and
such Collateral Documents (and such other documents and instruments) as
requested by the Agent in accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 10.8 of the Credit
Agreement is as follows:

 

  

 

     

 

     

 

  

4. The New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the New Subsidiary upon the execution of this Agreement by the
New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Signature by telecopy or other
electronic transmission shall bind the parties hereto.

6. This Agreement and the other Loan Documents (other than those containing an
express choice-of-law provision), and the rights and duties of the parties
hereto, shall be governed and construed in accordance with the internal laws
(including, without limitation, 735 ILCS Section 105/5-1 et seq., but otherwise
without regard to the conflict of laws provisions) of the State of Illinois.

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted: FIFTH THIRD BANK, as Agent By:  

 

Name:  

 

Title:  

 

 

Exhibit G – Page 3



--------------------------------------------------------------------------------

EXHIBIT H-1

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ] (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [            ], and each lender from time to time party
thereto.

Pursuant to the provisions of Section 8.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower,
the Borrower Representative and the Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

 

Name:

Title:

Dated:                                      , 20[    ]

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

EXHIBIT H-2

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ] (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [            ], and each lender from time to time party
thereto.

Pursuant to the provisions of Section 8.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

 

Name:

Title:

Dated:                                      , 20[        ]

 

Exhibit H-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT H-3

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ] (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [            ], and each lender from time to time party
thereto.

Pursuant to the provisions of Section 8.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
(2) calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

 

Name:

Title:

Dated:                                          , 20[    ]

 

Exhibit H-3 – Page 1



--------------------------------------------------------------------------------

EXHIBIT H-4

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ] (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [            ], and each lender from time to time party
thereto.

Pursuant to the provisions of Section 8.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower, the Borrower
Representative and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

 

Name:

Title:

Dated:                                          , 20[    ]

 

Exhibit H-4 – Page 1



--------------------------------------------------------------------------------

EXHIBIT I

BUSINESS ASSOCIATE AGREEMENT

This Business Associate Agreement (this “Agreement”) is dated as of
[                    ,             ] by and among FIFTH THIRD BANK, an Ohio
banking corporation, as agent (the “Business Associate”), and
[                                ] (together with each of its successors and
permitted assigns, individually and collectively, the “Borrower”; the Business
Associate and the Borrower are referred to herein each as a “Party” and
collectively as the “Parties”). This Agreement shall be effective as of
[                    ,             ] (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, the Borrower is a provider of comprehensive health care services in the
home including, without limitation, skilled nursing, personal care and
assistance with activities of daily living, rehabilitation therapies and adult
day care and is a “covered entity” under HIPAA (as defined below) at 45 C.F.R. §
160.103;

WHEREAS, the Business Associate, in connection with the provision of loans and
other financial accommodations for the Borrower, pursuant to the Amended and
Restated Credit and Guaranty Agreement dated as of the date hereof between the
Business Associate as a lender, the Borrower and the other credit parties party
thereto (as amended, restated, supplemented or otherwise modified from time to
time and together with all ancillary documents executed pursuant thereto, the
“Credit Agreement”), performs certain activities that may entail the use and/or
disclosure of PHI (as defined below);

WHEREAS, in connection with the Business Associate’s activities, Borrower may
disclose to the Business Associate information that may be deemed to be PHI
under the administrative simplification provisions of the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”), as amended by the Health
Information Technology for Economic and Clinical Health Act, found in Title XIII
of the American Recovery and Reinvestment Act of 2009 (“HITECH”) and the Genetic
Information Nondiscrimination Act;

WHEREAS, the Parties agree to protect the confidentiality of PHI in accordance
with federal and state laws and regulations including, but not limited to,
information protected by HIPAA and the and the regulations, standards,
requirements and specification promulgated pursuant thereto and codified at 45
C.F.R. Part 160, 45 C.F.R. Part 164 subparts A and E (the “Privacy Rule”), 45
C.F.R. Part 164, subpart C (the “Security Rule”) and 45 C.F.R. Part 164, subpart
D; and

WHEREAS, the Parties agree to enter into this Agreement which will govern the
disclosure of PHI by Borrower to the Business Associate, and the treatment
accorded to the PHI by the Business Associate.

THEREFORE, the Parties desire to set forth the terms and conditions pursuant to
which PHI will be handled between the Business Associate and the Borrower and
between the Business Associate and certain third parties during the term of this
Agreement and after its termination.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

1.1. Electronic Protected Health Information. Electronic Protected Health
Information shall have the same meaning as the term “Electronic Protected Health
Information” in 45 C.F.R. § 160.103, limited to the information created or
received by Business Associate from or on behalf of Borrower.

 

1.2. Health Care Operations. Health Care Operations shall have the meaning set
out in its definition at 45 C.F.R. § 164.501, as such provision is currently
drafted and as it is subsequently updated, amended or revised.

 

1.3. Individual. Individual shall have the same meaning as the term “individual”
in 45 C.F.R. § 164.501 and shall include a person who qualifies as a personal
representative in accordance with 45 C.F.R. § 164.502(g).

 

1.4. Law. Law shall mean all applicable Federal and State Statutes and all
relevant regulations thereunder.

 

1.5. Privacy Official. Privacy Official shall have the meaning as set out in its
definition at 45 C.F.R. § 164.530(a)(1), as such provision is currently drafted
and as it is subsequently updated, amended or revised.

 

1.6. PHI. PHI shall have the meaning as set out in the definition of “protected
health information” at 45 C.F.R. §164.501, as such provision is currently
drafted and as it is subsequently updated, amended or revised, provided that, as
used in this Agreement, PHI shall refer only to such information that is
received from, or created or disclosed on behalf of, the Borrower.

 

1.7. Secretary. Secretary shall mean the Secretary of the United States
Department of Health and Human Services, or his or her designee.

 

1.8. Unsecured PHI. Unsecured PHI shall mean PHI that is “unsecured protected
health information” as defined at 45 C.F.R. §164.402.

 

1.9. Other capitalized terms used but not otherwise defined in this Agreement
shall have the same meaning as set forth in the Privacy Rule, the Security Rule
and HITECH.

ARTICLE II

PERMITTED USES AND DISCLOSURES

OF PROTECTED HEALTH INFORMATION

 

2.1.

General Use and Disclosure. The Business Associate performs certain activities
in connection with the provision of loans and other financial accommodations to
the Borrower, pursuant to the Credit Agreement, which may involve the use and
disclosure of PHI. Except as otherwise specified herein, the Business Associate
may make any and all uses of PHI as necessary to perform such activities, if
such uses and/or disclosures would not violate the Privacy Rule or any Law if
made by the Borrower; provided,

 

2



--------------------------------------------------------------------------------

  however, that any disclosures of PHI shall be made only as follows: (i) to
employees, subcontractors and agents of the Business Associate in accordance
with Section 3.1(e); (ii) as directed by the Borrower, or (iii) as otherwise
permitted by the terms of this Agreement including, but not limited to,
Section 2.2(b) and (c) below. All other uses and disclosures of PHI are
prohibited.

 

2.2. Business Activities of the Business Associate. Business Associate
recognizes the sensitive and confidential nature of the PHI that it receives
from Borrower and agrees that unless otherwise limited herein, the Business
Associate:

 

  a. Shall use PHI that is in its possession solely for its proper management
and administration of the transactions contemplated under the Credit Agreement,
and to fulfill any present or future legal responsibilities of the Business
Associate provided that such uses are permitted under state and federal
confidentiality laws.

 

  b. May disclose PHI that is in its possession to third parties for the purpose
of the proper management and administration of the Business Associate or to
fulfill any present or future legal responsibilities of the Business Associate,
provided that the Business Associate represents to the Borrower, in writing,
that (i) the disclosures are required by law, as provided for in 45 C.F.R.
§164.501 or (ii) the Business Associate has received from the third party
written assurances regarding its confidential handling of such PHI as required
under 45 C.F.R. §164.504(e)(4).

 

  c. May disclose PHI revealed to it by Borrower if and to the extent that any
Law or court order requires such disclosure. Further, the Business Associate
agrees to comply with any Law regarding the use and disclosure of PHI received
from, or created or received by the Business Associate on behalf of Borrower.

 

2.3. Additional Activities of the Business Associate. In addition to using PHI
in accordance with the terms of this Article II, the Business Associate may use
PHI to create “de-identified” health information, provided that the
de-identification conforms to the requirements of 45 C.F.R. § 164.514(b).

ARTICLE III

RESPONSIBILITIES OF THE PARTIES WITH

RESPECT TO PROTECTED HEALTH INFORMATION

 

3.1. Responsibilities of the Business Associate. With regard to its use and/or
disclosure of PHI, the Business Associate hereby agrees to do the following:

 

  a. Use and/or disclose PHI only as permitted or required by this Agreement or
as otherwise required by Law.

 

  b. Use commercially reasonable efforts to maintain the security of PHI and to
prevent unauthorized use and/or disclosure of PHI (an “Improper Use or
Disclosure”) and use reasonable safeguards designed to ensure that transmission,
handling, storage and use of PHI by Business Associate will preserve the
confidentiality of the PHI, in accordance with Law including, without
limitation, the Privacy Rule.

 

3



--------------------------------------------------------------------------------

  c. Report to the designated Privacy Official of the Borrower, in writing, any
Improper Use or Disclosure or Security Incident of which the Business Associate
becomes aware within ten (10) days following the Business Associate’s discovery
of such Improper Use or Disclosure.

 

  d. Mitigating, to the greatest extent possible, any adverse effects that are
known to Business Associate of a use or disclosure of PHI by Business Associate
(or any subcontractor or Business Associate) in violation of this Agreement.

 

  e. To the extent that Business Associate contracts with any agents, including
subcontractors, who will receive, use, or have access to PHI, Business Associate
will use reasonable efforts to ensure that the agents, including subcontractors,
agree to the restrictions and conditions herein on the use and/or disclosure of
PHI and shall not, in any manner that violates HIPAA, the Privacy Rule, the
Security Rule or other applicable Law, use or disclose PHI except as permitted
or required by this Agreement and under Laws including, but not limited to, the
Privacy Rule, the Security Rule and HITECH.

 

  f. Promptly make available all records, books, agreements, policies and
procedures relating to the use and/or disclosure of PHI, subject to applicable
legal privileges, to the Borrower for purposes of enabling the Borrower to
determine the Business Associate’s compliance with the terms of this Agreement.

 

  g. Promptly make available all records, books, agreements, policies and
procedures relating to the use and/or disclosure of PHI, subject to applicable
legal privileges, to the Secretary for the purpose of compliance determinations
as set forth in the Privacy Rule.

 

  h. Promptly after receiving a written request from the Borrower, provide to
the Borrower such information as is requested by the Borrower to permit the
Borrower to respond to a request by an individual for an accounting of the
disclosures of the individual’s PHI in accordance with 45 C.F.R. §164.528. Such
records and accounting shall be provided to Borrower within thirty (30) days of
receipt of a written request from Borrower. Information necessary to provide an
accounting will be maintained by Business Associate for a period of six
(6) years from the date of the disclosure.

 

  i. Limit the use and disclosure of PHI to the appropriate minimum necessary
representations as set forth in the Privacy Rule codified at 45 C.F.R. §
164.514(d).

 

  j.

To the extent Business Associate has PHI in a Designated Record Set, within
thirty (30) days of receipt by Business Associate of Borrower’s written request,
make PHI regarding a specific individual available to Borrower. In the event
Business Associate receives a request from an individual for such access,
Business Associate shall promptly forward such request to Borrower, and shall,

 

4



--------------------------------------------------------------------------------

  within thirty (30) days of receipt of such request, provide Borrower with a
copy of any PHI in the possession of Business Associate for which access was
requested by the individual. Business Associate shall provide the PHI to
Borrower in the format requested, unless it is not readily producible in such
format, in which case it shall be produced in hard copy format. The provision of
the access to the individual’s PHI and any denials of access to the PHI shall be
the responsibility of Borrower.

 

  k. Incorporate any amendments to PHI contained in a Designated Record Set when
directed by Borrower in writing. In the event Business Associate receives an
individual’s request for an amendment pursuant to 45 C.F.R. § 164.526, Business
Associate shall promptly forward such request to Borrower. All decisions
regarding the amendment of PHI shall be the responsibility of the Borrower.

 

  l. May provide data aggregation services relating to the health care
operations of Borrower.

 

  m. Business Associate shall, following its discovery of a breach of Unsecured
PHI, notify Borrower of such breach. Such notice to Borrower shall include:
(i) to the extent possible, the identification of each individual whose
Unsecured PHI has been, or is reasonably believed by Business Associate to have
been accessed, acquired or disclosed during such breach; (ii) a brief
description of what happened, including the date of the breach and discovery of
the breach, if known; (iii) a description of the types of Unsecured PHI that was
involved in the breach; (iv) a description of what Business Associate is doing
to mitigate harm to individuals, and to protect against further breaches; (v) a
brief description of Business Associates’ investigation into the breach and the
results of such investigation; and (vi) contact information of the most
knowledgeable individual for Borrower to contact relating to the breach and its
investigation into the breach.

 

  n. To the extent Business Associate performs any activities on behalf of
Borrower in connection with one or more covered accounts (as that term is
defined at 16 C.F.R. § 681.2(b)(3)), Business Associate shall conduct such
activities in accordance with reasonable policies and procedures designated to
detect, prevent, and mitigate the risk of identity theft.

 

3.2. Responsibilities of the Borrower. With regard to the use and/or disclosure
of PHI by the Business Associate, the Borrower hereby agrees:

 

  a. To inform the Business Associate of any changes in the form of notice of
privacy practice (the “Notice”) that the Borrower provides to individuals
pursuant to 45 C.F.R. §164.520, which changes would affect the Business
Associate’s use and/or disclosure of PHI, and provide the Business Associate a
copy of the Notice currently in use;

 

5



--------------------------------------------------------------------------------

  b. To notify the Business Associate, in writing and in a timely manner, of any
arrangements permitted or required of the Borrower under 45 C.F.R. part 160 and
164 that may impact in any manner the use and/or disclosure of PHI by the
Business Associate under this Agreement, including, but not limited to,
restrictions on use and/or disclosure of PHI as provided for in 45 C.F.R.
§164.522 agreed to by the Borrower; and

 

  c. To permit the Business Associate to make any use and/or disclosure of PHI
permitted under 45 C.F.R. §164.512.

ARTICLE IV

ELECTRONIC PROTECTED HEALTH INFORMATION

 

4.1. With respect to Electronic Protected Health Information, without limiting
the other provisions of this Agreement, Business Associate will (a) implement
administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of the
Electronic Protected Health Information that it creates, receives, maintains, or
transmits on behalf of Borrower, as required by the Security Rule; (b) use
reasonable efforts to ensure that any agent, including a subcontractor, to whom
it provides electronic PHI agrees to implement reasonable and appropriate
safeguards to protect it; and (c) report to Borrower any Security Incident (as
such term is defined in the Security Rule) of which it becomes aware promptly
after becoming aware of such Security Incident.

 

4.2. Business Associate shall secure all Protected Health Information by a
technology standard that renders Protected Health Information unusable,
unreadable, or indecipherable to unauthorized individuals and is developed or
endorsed by a standards developing organization that is accredited by the
American National Standards Institute and is consistent with guidance issued by
the Secretary specifying the technologies and methodologies that render
Protected Health Information unusable, unreadable, or undecipherable to
unauthorized individuals, including the use of standards developed under
Section 3002(b)(2)(B)(vi) of the Public Health Service Act, as added by
Section 13101 of the HITECH Act.

ARTICLE V

TERMS AND TERMINATION

 

5.1. Term. This Agreement shall become effective on the Effective Date and shall
continue in effect until all obligations of the Parties have been met under the
Credit Agreement, unless terminated as provided in this Article V. In addition,
certain provisions and requirements of this Agreement shall survive its
expiration or other termination in accordance with Section 6.1 herein.

 

5.2.

Termination and Amendment by Operation of Law. This Agreement shall terminate
immediately in the event that a HIPAA Business Associate Agreement is no longer
applicable or required under then current Law. If on the advice of Borrower’s or
Business Associate’s counsel, Borrower or Business Associate reasonably
determines that the terms of this Agreement likely would be interpreted to
violate or not comply with any applicable Laws, the Parties shall negotiate in
good faith to amend the Agreement to

 

6



--------------------------------------------------------------------------------

  comply with such Laws. If the Parties cannot reasonably agree on such
amendment, then this Agreement shall terminate. In the event that the Law
changes after the effective date of this Agreement, Parties agree to renegotiate
this Agreement in good faith. If the Parties cannot reasonably agree on the
terms of the renegotiated agreement, then this Agreement shall terminate
immediately. The Parties acknowledge that this Agreement may be required to be
amended in order to comply with the HITECH Act and/or its implementing
regulations. The Parties agree to amend this Agreement as necessary prior to the
effective date of such legislation and regulations in order to comply therewith.
Business Associate hereby agrees that the terms and conditions of this Agreement
shall be deemed to comply with the privacy and security provisions contained in
the HITECH Act.

 

5.3. Termination for Cause by the Borrower. The Borrower may immediately
terminate this Agreement if the Borrower makes the determination that the
Business Associate has breached a material term of this Agreement; provided that
the Borrower must first provide the Business Associate with written notice of
the existence of a material breach and afford the Business Associate the
opportunity to cure said material breach within fifteen (15) days before
terminating this Agreement. In the event that termination of this agreement is
not feasible in Borrower’s sole discretion, the parties hereby acknowledge that
Borrower shall have the right to report the breach to the Secretary,
notwithstanding any other provision of this Agreement to the contrary.

 

5.4. Effect of Termination. The Parties agree that, upon the event of
termination pursuant to this Article IV, where feasible, the Business Associate
shall within thirty (30) days of such termination return or destroy all PHI in
its possession. If the Business Associate deems it infeasible for the Business
Associate to return to the Borrower or destroy all PHI that was received from,
or created or disclosed on behalf of, the Borrower, pursuant to 45 C.F.R.
§164.504(e)(2)(I), the Business Associate agrees to extend any and all
protections, limitations and restrictions contained in this Agreement to the
Business Associate’s use and/or disclosure of any such PHI retained after the
termination of this Agreement, and to limit any further uses and/or disclosures
to the purposes that make the return or destruction of such PHI infeasible. The
Business Associate further agrees to recover any PHI that is then in the
possession of its subcontractors or agents. Such PHI shall be retained by the
Business Associate in accordance with the terms of this Article IV. If it is
infeasible for the Business Associate to obtain from a subcontractor or agent
any such PHI, the Business Associate will provide notice to the Borrower of the
conditions that make return or destruction infeasible; and require the
subcontractors and agents to agree to extend any and all protections,
limitations and restrictions contained in this Agreement to the subcontractors’
and/or agents’ use and/or disclosure of such PHI, and to limit any further uses
and/or disclosures to the purposes that make the return or destruction of such
PHI infeasible.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

 

6.1. Survival. The respective rights and obligations of the Business Associate
and the Borrower under the provisions of Sections 3.1(m), 5.4, 6.5, and 6.16
shall survive termination of this Agreement indefinitely. In addition, the
respective rights and obligations of the Business Associate under the provisions
of Sections 2.1, 2.2, 3.1 and 4.1, solely with respect to PHI the Business
Associate retains in accordance with Section 5.4 because it is not feasible to
return or destroy such PHI, shall survive termination of this Agreement
indefinitely.

 

6.2. Effect on Future Agreements. The Parties may enter into other agreements
from time to time that include additional functions, activities and services
provided by the Business Associate, and to the extent that such agreements
include the use and disclosure of PHI, the Parties agree that the terms of this
Agreement shall also apply.

 

6.3. Amendments; Waiver. This Agreement may not be modified, nor shall any
provision hereof be waived or amended, except in a writing duly signed by
authorized representatives of the Parties and such amendment shall comply with
the requirements of HIPAA, the Privacy Rule, the Security Rule, and other
applicable Law. A waiver with respect to one event shall not be construed as
continuing, or as a bar to or waiver of any right or remedy as to subsequent
events.

 

6.4. Severability. The Parties intend this Agreement to be enforced as written.
However, if any portion or provision of this Agreement will to any extent be
declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law and if any provision, or part thereof, is held
to be unenforceable because of the duration of such provision, the Borrower and
the Business Associate agree that the court making such determination shall have
the power to reduce the duration of such provision, and/or to delete specific
words and phrases, and in its reduced form such provision will then be
enforceable and will be enforced.

 

6.5. No Third Party Beneficiaries. Nothing express or implied in this Agreement
is intended to confer, nor shall anything herein confer, upon any person other
than the Parties and the respective successors or assigns of the Parties, any
rights, remedies, obligations, or liabilities whatsoever.

 

6.6. Notices. Any notices to be given hereunder to a Party shall be made via
U.S. Mail or express courier to such Party’s address given below, and/or (other
than for the delivery of fees) via facsimile to the facsimile telephone numbers
listed below:

If to the Business Associate, to:

Fifth Third Bank

222 S. Riverside Plaza, 30th Floor

Chicago, Illinois 60606

Attn: Michael E. May

Fax: (312) 704-4127

 

8



--------------------------------------------------------------------------------

If to the Borrower, to:

[                             ]

[                             ]

[                             ]

Attn: [                            ]

Fax: (            )             -            

Each Party named above may change its address and that of its representative for
notice by the giving of notice as provided above.

 

6.7. Interpretation. Any conflict between the terms of this Agreement regarding
the use and disclosure of PHI and any other agreement between the Parties shall
be resolved so that the terms of this Agreement supersede and replace the
relevant terms of any such other agreement.

 

6.8. Counterparts; Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original. Facsimile copies hereof
shall be deemed to be originals.

 

6.9. Disputes. If any controversy, dispute or claim arises between the Parties
with respect to this Agreement, the Parties shall make good faith efforts to
resolve such matters informally.

 

6.10. Parties Bound. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of the parties, and their
respective heirs, personal representatives, and permitted assigns. This
Agreement shall also bind and inure to the benefit of any successor of the
Borrower by merger or consolidation.

 

6.11. Successors and Assigns. This Agreement and each party’s obligations
hereunder will be binding on the representatives, assigns, and successors of
such party and will inure to the benefit of the assigns and successors of such
party; provided, however, that the rights and obligations of the Business
Associate hereunder are not assignable.

 

6.12. Data Ownership. Business Associate acknowledges and agrees that between
Business Associate and the Borrower (and not with respect to any third party)
that the Borrower is the owner of the PHI.

 

6.13. Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

6.14. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois.

 

9



--------------------------------------------------------------------------------

6.15. Additional Documents. Each party shall execute any document that may be
reasonably requested from time to time by the other party to implement or
complete such party’s obligations pursuant to this Agreement.

 

6.16. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES OF ANY KIND OR
NATURE, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT
(INCLUDING, WITHOUT LIMITATION, NEGLIGENCE), OR OTHERWISE, EVEN IF THE OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES.

(Signature Pages Follow)

 

10



--------------------------------------------------------------------------------

(Signature Page to Business Associate Agreement

[                                 ])

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed in its name and on its behalf effective as of the Effective Date.

 

BUSINESS ASSOCIATE:     FIFTH THIRD BANK, an Ohio banking corporation, as Agent
    By:          

Michael E. May

Vice President

 



--------------------------------------------------------------------------------

(Signature Page to Business Associate Agreement

[                                 ])

 

BORROWER:     [                                ]     By:          
[                                ]       [                                ]